Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 1 of 179
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 2 of 179
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 3 of 179
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 4 of 179




EXHIBIT “1”
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                        ,- "    Page 5 of 179
                                                                                                                                        /
                                                                                                                                                                                      llllllllllll      llllllllllllllll
                                                                                                                                                                       .                       ‘1300421            ‘
                                                                                                                                                                            .    .      ..                                           _




     ,..           .
                       ‘0

                                                                                                                                                       “WWI?!”  9mm
     *uwntmﬁngm
    FIUS'I'ICBLAW onromn                                        N
                                                                 '“"‘"""“"“’""""“”"*‘
                                                                                                                                                    ALAHFDA cmmTY
            410 Arden Avenue Suite 203
                                                                                                                                                                                                   '




            Glendele, curromfu 91203
                   “memo:                 818             5-1020                  rexuo: ( 818)        265-1021
     emnuermmm): £legtég'1'homeegclrm
    eureruoe coum’ or ceurormre, couurv or Alameda
‘




                 "Rm WNW
                                                                           ~




                                          1225 Fellon Street
                 mmeccme:
              cmrmoucoce Oakland 94612
                IMHO     Rene C. Devldeon Courthouse
            CASE NAME:
                      01am Spices and Vegetables. Inc.                                                                                                                               0
                                                                                                                                                              _




            Beltran ve.                                                                                                                             1
               ON“- CASE COVER SHEET                                                                                                    u" "U"
                                                    Complex Ceee Designation                                                                              =


                                                                                                                                                                           5 7769 76
    E}             Unllmlted                         llted
                                                                                 I:       c             ,D                                                            1_

                   demanded                          damendad Ie         Flled wlth ﬂret eppeerence by defendant
                   exceede 525.000)                  $25,000 or Ieee)        (Cel. Rulee of Court. rule 3.402)     cm-
                                                        Iteme 1-0 below must be completed (see Instruct/ﬁe on page 2L
                                                                      ~


    1.       Check one box below for the can type that but deeorlbee thle ceee:
             Auto Tort                                                         Contract                                        Provlelonelly   Complex Clvll tlgetton

             B     Auto (22)
                       Unlneuned motorIel (40)
             Other euro/we (Pereonel Wary/Property
                                                                                     Breech otoontrectMen‘enw roe)
                                                                                     Rule 3.740 oolIectIone (00)
                                                                                     Other collection- (09)
                                                                                                                               (Gel.

                                                                                                                               I:
                                                                                                                                       Rulee of Court. rulee 3.4004403)


                                                                                                                                       WNW" “MI
                                                                                                                                       AntltruetlTrede reguletlon (as)
                                                                                                                                                                       00)
             DemegeIWrcnutul Deeth) Tort                                             (mum, mag. (13)                                   Meet tort (40)
                   Aebeetoe (04)                                                     on...»   any.“ (37)                                Securttlee IItlgetlon (23)
                       Product lIebllIIy (24)                                  Real Property                                            EnvlronmenteVToxlc tort (30)
                       MedIcel mllrmctlu (46)                                        Emlhent domelnllnveree                             Ineurence covere e clelme ertelnp from the
                                                                                     condemnation (14)                                        lIeted prov elonelly complex one

             N
                      other PIIPDNVD (23)
                   n-PIIPDIWD (Other) Tort                                           wrongful evIctIcn (33)                            W"
                                                                                                                                       above
                                                                                                                                               (41)

                       Buelneee tort/untelr buelneee prectlca (07)                   other real property (20)                  Enforcement of Judgment
                                                                                                                                    Entomment of Judgment (20)

                                                                               g
                       CIvII rlphte (03)                                           wtul Detelner
                       Detemetlon (13)                                               Commerclel    (31)
                                                                                                          -
                                                                                                                               Mleeelleneoue Clvll Complelnt
                       Freud (13)                                                    Reeldentlel (32)                                  RICO (27)
                       Intellectuel property (13)                                    Dmne (33)                                         Other oomplelnt (not epeolﬂed ebove} (42)
                                                                           ’
                                                                                   6|“   MI"!
                                                                                     “m “"1"”.
                       Proteeelonel nepllgenoe (as)                                                                            MleeelIeneoue crvu Petltlon

             Im MIMI“
                       _Olher non-PWDIWD 10'! (35)


                       Wrongtlrl termlnellon (33)
                                                                                     mm" m “mu” “f” a.”
                                                                                                        (0‘)


                                                                                     Writ of mendete (02)
                                                                                                                               D       Pertnerehlp end corporate
                                                                                                                                       Other petltlon (not epecmed ebove) (43)
                                                                                                                                                                                     govemence         (21)



                       other em     I     mant   1                                   Other udIclelmlauLQl)
                                                                       complex under rule 3.400 of the Calltcmle Rulaa of Court.

                                                                                                       D
‘2.
              Thle ceea                   Ie               Ie   not                                                                                It   the ceee       le   complex. mark the
              fectore requlnng exceptlonel )udIclel                    menegement
              e.[3          Large number of eeperetely repreeented panlee                         d.       Lowe number otwltnaeeee
                E]
                                                                                                                                                                                                                        ’
              b.            Extenelve motlon preotlce ralelng dltﬁcult or novel                   a.   [:1 Coordlnetlcn WIth related ectlone pendlng In one or more ccurte                                                   '


                            leeuee that wlll be tIme-coneumlng to raeolve                                      In   other countlae. etetea. or countrlae. or                    In   a tederel court
              e E]          Subetentlel amount of documentery evldance                                 E] Subetentlel poetjudgmentjudlclel eupervlelon
                                                                                                 hm
                                                                                                  1.



              Remedlee eought (check ell thet apply): e12] monetary                                           nonmcnetery: declaratory or Injunctlve                                     c mpunltlve
                                                                                                                                                                                                                             a
    3.                                                                                                                                                                 reIIet
    4.        Number of oaueee of ectlon (specify): 10
    5         Thle ceee I23 le            Ie not   a oleee ectlon eult.                                                                                                                        -
        .



    0.        It there ere any known related ceeae. tlle end eerve e notlce ot releted eeee. (Yo                              mey uea form CM-atd.)
                                                                                                                                  I                               .
                                                                                                                                                                                                                             4   I




    om:_ Jul                 7,   2015                -                                                                                                                .


Bdwm A women                                                                                                                                                                                                             'ﬁ'


                                                                                                                                                                                                                        5
                                                                                                                                                                                                                        a
            e Plelntltf muet      cover eheet wlth the hut peper tllad In the ectlon or procaedlng (except emelI olelme oeeae or ceeee ﬁled
                                   tlIe   thle
              under the Probete Code, Femlly Code. or Welfare and InetItutIone Coda). (Cal. Rulee at Court. rule 3.220.) Fellure to tlle may reeult                                                      ~~~
              In   eenctlone.                                                                                                                                                                                           or
            I Flle thle cover eheet In eddltton to                    my
                                                      cover eheet requlned by local court rule.



                                                                                                                                                                                                         ~
            0 I1 thle ceee Ie complex under nrle 3.400 et eeq. of the Celltomle Rulea of Court. you muet eerve a copy of thle cover eheet on all                                                                   ~~


              other partlae to the ectlon or proceedlng.
            0 UnIeee thle lo a collactlone ceee under rule 3.740 or e complex case. thle cover eheet wIII be ueed for etetIetlcaI purpoeee only;

    "°5'I‘.t.‘.°ré'.‘.,.'°;.'(re‘:.m"                                          0|e CAeE covea SHEET                                         eel.   Iulee etCoun. Mee 2.30. 3.1.20.
                                                                                                                                                      Cal. Ileneerde otJudIeeI Adrmeuetten.
                                                                                                                                                                                             newer. 3.140:
                                                                                                                                                                                                         etd.   3.10
            Chi-010 (HIV.   NU 1.1007]                                                                                                                                                       “manure-gov
    ’7‘
                         Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                                          fro: - Page 6 of 179


                         ....\‘                                                                                                   Uniﬁed Rule: of the Superior Court of California. County olAicdo
                     chon Title:                                                                                                                                                            Ceee Number:
                     Beltran ve.             Olem Spicee end Vegetebiee.                            inc.

                                                                                                     CIVIL CASE   COVER SHEET ADDENDUM




                                                                                                                                                                                                                                                            ~
                                                                                      ~   1
                                                                                                                                        "litter-1!            '           “‘    '
                                                                                                                                                                                        l   ‘
                                                                                                                                                                                                ‘   l




                                                                                          SUPERIOR COURT OF CALIFORNIA. COUNTY OF ALAMEDA
                                                                                                                                                 I    I    Haywerd HellotJuetice (447)
                     MOIKIend. Rene C. Devideon Alemede County Courthouee


                                             ~
                                                                                                                          (446)                  I    ]    Pleeeenton. Gele-Schenone HellofJuetlce (445
                     .               1   3y:
                     1mg?”
                                                           -


                                      .011 *6
                         v                         i

                                                           2
                                                       '
                -.
                             I   ,
                                                       ’
                                               .




                Auto Tort                                  Auto                                                                    34    Auto tort (O)
          ~~~



                                                                   tort (22)                                          I       I                                                                                              .



                                         ,                                                                        Ie thie         en unineured motoriet ceee?                          [    lvee            I   I   no
                Other PI IPDI                              Aebeetoe (at)                                          I           1    75     Aebeetce (D)
            WD Tort                                        Product     llebiiity   (24)                           I       l        00     Product         ilebiliiy   (ngI eebeetce or toxic tort/environmentel) (0)
                                                           Medical meipreoiioe (40)                               I           1    07     Medicel melprectice (O)
                                                           Other PIIPDIWD ton (2:)                                                 3;     Other PIIPDIWD tort (6)
                                                                                                                  I       1

                Non          - Pi    IPD I                 Bue tort I unfelr hue. prectice (07)                   I       I        10     Sue tort I unteir cue. prectice (G)
                WDTort                                     Olvii rlghte (05)                                      I       I        to     Civil rtghte        (G)
                                                           Deiemetion        (1 e)                                I       1        84     Detametion (G)
                                                           Freud (10)                                             I       I        24     Freud (G)
                                                           Intellectuel property (10)                             I       I        e7     lntellectuei property (G)

                                                           Proteeeicnai negligence (26)                           I       I        60     Proieeeionei negligence - non-medial (O)
                                                           Other non-PIIPDIWD tort (30}                                            03     Other non-PilPDIWD                        tort (0)
                                                                                                                  I       I

            Employment                                     Wrongful terrnlnetion (80)                             I       I        30     Wrongful termineiion (O)
                                                           Other employment (1 d)                                 )6               to     Other employment (O)
                                                                                                                  I       1        63     Leoor comm ewerd conﬂrmetlcn
                                                                                                                  i       i        64     Notice of eageel            -   L.C.A.
           Contrect                                        Breech    contrectmty (00)                             I       J        04     Breech contrect/Wmty (0)
                                                           Collection (00)                                        I       ]        61     Oollectione (G)
                                                           lneurence ocverege             (1 e)                   I       I        ee     inl.   coverege - non-complex (O)
                                                           Other contrect (37)                                    I       l        0!     Other contrect              G
          fReei Property                                   Eminent domain I lnv               Cdm (14)            I       1        18     Eminent dcmeln I lnv Cdm (G)
                                                           Wrongittl eviction (33)                                I       1        11     Wrongiui eviction (O)
                                                           0 her real       ro e          26                      i       ]        so     Other reel
                                                                                                                                                              may
                                                                                                                                                              (a)
           Uniewfui Detelner                               Commercial        (31)                                 I       l        04     Unlawiul Detelner - commercial                                            In the den In peaeeeeion
                                                           Reeldentlei (32)                                       I       J        47     Unlewitrl Detelner              -    reeidentiei                          ofthe property?
                                                           Dru e an                                               I       ]        21     Unlewttrl detelner- druge                                                 I    1       Yea       I   I   No
          Judiciel                   Review,               Aeletiorteiture (05)                                   i       ]        41     Aeeet forfeiture
5
                                                           Petition re: erolttetlon           ewerd (11)          I       1        02     Pet. re: arbitration            ewerd
                                                           Wrtt of Mandete (02)                                                    49     Writ of mandete
                                                                                                                                                                                                                                               Ha
3                                                                                                                 I       1

                                                                                                                  ie thie         e CIOA action (Publ.Ree.Code eectlcn 21000 et 'eeq)                                                                           No
                                                                                                                  H g
                                                                                                                                                                                                                                       I                I   1
                                                           Other    udiclei review             0                                          Ogerludlcleimlew
          Provlelcneliy                                    Antliruet   I   Trade reguieiion (03)                  I       ]        11     Antitruet       [Trade reguletlon
          Complex                                          Conetructlon detect (10)                               I       I        52     Conetnicticn defect
                                                           Oielme involving meee tort (40)                        I       I        13     Oielme Involving male tort




                                                           Inmmuu
                                                           Securitiee lltlgeticn (20)                             I       I        01     Securiilee lltlgeticn
                                                           Toxic tortI Environmentei (30)                         I       l        03     Toxic      tort I   Environmentei
                                                                                                                  i       i        to     ine covrg from            complex caee type                   -




          Enforcement of                                   Entoroement of Judgment (20)
                                                                                                     '


                                                                                                                  I       I        to     lntorcementctiudgment
          Judgment                                                                                                i       ]        08     Cogteeelcn gt |udgmpt
          Mieo Compleint                                   RICO (27)                                              I       1        90     RICO       (G)
                                                           Pertnerehip I Corp.        govemence          (21)     I       I        no     Pertnerehip I Corp.                 govemence (O)
                                                           Other oomglllniﬂZI                                     [       i        as       other compilinte so;
                                                                                                                                          All



                                                                                                                                          Omon
          Mlec.              Civil Petition                Other petition (43)                                    I       I        03     Chenge of home
                                                                                                                  i       i        09
                                 202-19 (6/1/00)                                                                                                                                                                                                        ~13
         Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 7 of 179
                                                                                 .’~




 ~
SUPERIOR COURT OF CALIFORNIA
     COUNTY OF ALAMEDA
The foregoing instrument
               of the m"-
     correct cap
        onﬂle nthlc Aun-
                           is


                                ~~
                                a true
                                '
                                         and
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 8 of 179




EXHIBIT “2”
                                       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 9 of 179
                                                                                           .1."   \
')
                                                                                           \
                                                                                                                                                                        __lllllﬂllllllljlllljllllll              mu
                                                                                                                                                               "_                        4.1?
                                                                                                                                                                                         .   .




                                                                                                                    \\


                                                                                                                                                         FILED
                                                                                                                                                  ALAH’J'JA         COUNTY
                                                                         Edwin AiwazianﬁSJBN 232949
                                                                         LAWYERS or STICE,Suite P
                                                                                                   203
                                                                         410 West Ar en Ayenue,
                                                                         Glendale California 91203          _



                                                                                                          265-1021
                                                                         Tel: (818) 255-1020 I Fax: (818)

                                                                         Attorneys for Plaintiff




                                                    ‘Oooxlou-suw




                                                                                                  SUPERIOR COURT OF THE STATE OF CAL ORNIA                                                       -   -
                                                                                                                                                                                                                      1




                                                                                                         FOR THE COUNTY  or ALAMEDA                                                    o
                                                                                                                                                                                                         ‘




                                                                                                                                                                                                                 3;
                                                                                                                                                          a l i $79? stiﬂe
                                                                                                                                                                -


                                                                                                                                                                    .




                                                                                                           and on                 Case No.:
                                                                             THOMAS BELTRAN; individually,
                                                                                                                                  CLASS ACTION COMPLAINT FOR
                                                                                                     general public
                                                                                               members of the
                                                             10              behalf of other
     PC
                                                                   11
                                                                             similarly situated,                                  DAMAGES
                                                                                                                                       Violation of California Labor Code
                                                                                                                                         .


                                                                                               Plaintiff,
                                                                                                                                   (1)
                                                                   12
                                                                                                                                       §§ 510 and 1198 (Unpaid
                Suﬁsm

     JUSTICE,
                                                                                    vs.
                                                                                                                                       OVertime);
                                                                   13                                                                                          Labor Code
                                                                                                                                   (2) Violation of California
                                       (Hifnmilﬂw




                                                                             OLAM SPICES AND VEGETABLES, INC.,
                                                                                                 and DOES 1                            g§ 226.7  and 512(a) (Unpaid  Meal
     for                                                           14        an unknown business entity;                                     enod Premiums);                       .




                   llOWestArdmAvemr,
                                                                             through 100. inclusive,
                                                                                                                                   (3) Violation of California
                                                                                                                                                               Labor Code
                                          6min,
                                                                   15                                                                          (Unpaid  Rest Period
                                                                                                  Defendants.                          31226.7
                                                                                                                          -




                                                                                                                                         emiurns);
      LAWYERS
                                                                   16
                                                                                                                                   (4) Violation of California Labor Code
                                                                                                                                          1194,1197, and 1197.1 (Unpaid
                                                                                                                                             §§
                                                                   17                                                                        Minimum Wagefg;
                                                                                                                                                     Cal' ornia Labor Code
                                                                                                                                    (5) Violation of
                                                                    18
                                                                                                                                             §  201 and 202 (Final Wages Not
                                                                                                                                             Timely Paid);
                                                                    19
                                                                                                                                     6)      Violation of California Labor Code
                                                                    20                                                                       £204 (Wages Not Timely Paid
                                                                                                                                               uring Employment);
                                                                                                                                    (7)      Violation of California Labor Code
                                                                    21                                                                         226(a) (Non-Compliant Wage
                                                                                                                                                 tatements);
                                                                    22
                                                                                                                                    (8) Violation   of California Labor Code
                                                                                                                                          § 1174(d) (Failure To Keep
                                                                    23                                                                   Requisite Payroll Records):
                                                                                                                                     (9) Violation of
                                                                                                                                                       California La or Code
                                                                        24                                                                §§ 2800 and  2802 (Unreimbursed
                                                                                                                                          Business Ex eases);
                                                                                                                                                                                                             '




                                                                        25
                                                                                                                                     (10) Violation 0 California
                                                                                                                                                                  Business                           &
                                                                                                                                          Professions Code §§ 17200, et seq:
                                                                        26

                                                                        27
                                                                                                                                         DEMAND FOR JURY TRIAL
                                                                        28                                                                                                                                                ‘~__




                                                                                                      CLASS ACTION COMPLAINT FOR DAMAGES
                                                                                                                                             AND DEMAND FOR JURY TRIAL
        I
                            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 10 of 179                              ‘.                   .




                                                                                                                                                                                     8
                                                                                                                        COMES NOW, Plaintiff THOMAS BELTRAN (“Plaintiff”), individually, and on
                                                                                                              behalf of other members of the general public similarly situated, and alleges as follows:



.I.._
                                                                                                                        1.        This class action is brought pursuant to the California Code of Civil Procedure

                                                                                                                                 The monetary damages and restitution sought by Plaintiff exceeds the minimal
   ._




  _
                                                                                                              section 382.

                                                                                                              jurisdiction limits of the Superior Court and will be established according to proof at trial.                 The
                                                                                sooexro‘usxmn—




                                                                                                              “amount        in controversy" for the       named Plaintiff, including claims for compensatory damages,
                                                                                                              restitution, penalties,       wages, premium pay, and pro rata share of attorneys’          fees, is less   than

                                                                                                              seventy-ﬁve thousand dollars ($75,000).                                           _




                                                                                                                        2.        This Court has jurisdiction over this action pursuant to the California
            PC
                                                                                                              Constitution, Article VI, Section 10,             which grants the superior court “original jurisdiction in all
                       203



            JUSTICE,
                       Stat:
                                                                                                              other causes" except those given by statute to other courts.                 The statutes under which this

                                         Media-horses
                                                                                                              action is brought do not specify any other basis for jurisdiction.

            for                                                                                                         3.        This Court has jurisdiction over Defendant because, upon information and

                                                                                                                                           a citizen of California, has sufﬁcient minimum contacts in Califomia, or
                       WestArrhIAm




                                                                                                              belief,   Defendant     is


            LAWYERS    410           '
                                                        MNNMNHHH—n—Hp—nn—AF-H




                                                                                                              otherwise intentionally avails             itself of the California market   so as to render the exercise of

                                                                                                              jurisdiction over      it   by the   California courts consistent with traditional notions of fair play and

                                                                                                              substantial justice.

                                                                                                                                  Venue is proper in this Court because, upon information and belief, Defendant
                                                                                W‘IO‘g-AWNHO‘OWQO‘M-hWND—‘O




                                                                                                                        4.

                                                                                                              maintains oﬁices, has agents, and/or transects business in the State of California, County of

                                                                                                              Alameda. The majority of'the acts and omissions alleged herein relating to                   Plaintiﬁ‘ and the

                                                                                                              other class      members took place in the State of California.

                                                                                                                                                                     RAMS
                                                                                                                        5.        Plaintiff   THOMAS BELTRAN is an individual residing in the State of
                                                                                                              California.

                                                                                                              //I


                                                        MUN                                                   [/I


                                                                                                              III




                                                                                                                                     CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                         Q.
                      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 11 of 179        .\                                                  ’
                                                                                                                                                        .\   «




                                                                                    6.        Defendant          OLAM SPICES AND VEGETABLES, INC., at all times herein
                                                                            mentioned, was and           is,   upon information and belief, an unknown business               entity,   and at all

                                                                            times herein mentioned, an employer whose employees are engaged throughout the State of

                                                                            California, including the           County of Alameda.

                                                                                    7.        At all relevant times, Defendant OLAM SPICES                         AND VEGETABLES, INC.
                                                                            was the “employer” of Plaintiff within the meaning of all applicable                        California state laws and
                                                             \DOOQO‘MAWNH




                                                                            statutes.

                                                                                    8.        At all times herein relevant, Defendant OLAM SPICES                         AND VEGETABLES,
                                                                            INC. and DOES       1    through 100, and each of them, were the agents, partners, joint venturers,

                                                                            joint employers, representatives, serVants, employees, successors-in-interest, co-conspirators
PC
                                                                            and assigns, each of the           other,   and at all times relevant hereto were acting within the course

JUSTICE,
           Suitnm3

                                                                            and scope of their authority as such agents, partners, joint venturers, joint employers,

           Amsc,
                                                                            representatives, servants, employees, successors, co-conspirators                       and assigns, and all acts or

for                   Gmwam                                                 omissions alleged herein were duly committed with the ran'ﬁcation. knowledge, permission,
           WestAnlm           Na—Io—Ia—Ia—Ir-la—IHa—i—av-a




                                                                            encouragement, authorization and consent of each defendant designated herein.

LAWYERS    410                                                                      9.        The true names and capacities, whether corporate,                     associate, individual or

                                                                            otherwise, of defendants            DOES     1   through 100, inclusive, are         unknown to Plaintiff who sues
                                                                            said defendants    by such ﬁctitious names.              Plaintiff is   informed and believes, and based on that

                                                                            information and belief alleges, that each of the defendants designated as a DOE                         is legally


                                                                            responsible for the events and happenings referred to in this Complaint, and unlawfully caused

                                                                            the injuries and damages to Plaintiff and the other class members as alleged in this Complaint.

                                                                            Plaintiff will seek leave          of court to amend this Complaint to show the true names and

                                                                            capacities    when the same have been ascertained.
                                                                                    10.       Defendant OLAM SPICES                  AND VEGETABLES, INC. and DOES                       1   through
                              NNNN



                                                                            100 will hereinafter collectively be referred to as “Defendants.”

                                                                                    11.       Plaintiff further alleges that Defendants directly or indirectly controlled or

                                                                            affected the working conditions, wages, working hours, and conditions of employment of

                                                                            Plaintiff and the other class          members      so as to   make each of said defendants employers and


                                                                                                CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                                        -   -


                                                                                                                                                                             l___
                                                                                                                              .


                                                                                                                                                                                    \




                                                                                                                                                                             I
                    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                                       ./   Page 12 of 179                                                                                   E.

                                                                                                         '     =
                                                                                                         ‘
                                                                                                               .




                                                                                       employers liable under the statutory provisions set forth herein.



                                                                                               12.       Plaintiff brings this action                on his own behalf and on behalf of all. other members

                                                                                       of the general public similarly situated. and, thus. seeks class certiﬁcation under Code of Civil

                                                                                       Procedure section 382.
                                                                           emqoumuuu




                                                                                               13.       The proposed class is deﬁned as follows:                        '




                                                                                                         All current and former hourly-paid or non-exempt employees                                    who worked for           -




                                                                                                         any of the Defendants within the                    State    of California at any time during the

                                                                                                         period from four years preceding the ﬁling of this Complaint to ﬁnal judgment.

                                                                          o                    14.       Plaintiff reserves the right to establish subclasses as appropriate.
PC
                                                                            H                  15.       The class is ascertainable and there is a well-deﬁned community of interest in


                                                                                                                   mm:
JUSTICE,
           swam                                                           N            the litigation:


                                                                          #03
                                                                                                         a.                                 The    class   members     are so       numerous that joinder of all class
                                 MWQW

for                                                                                                                members        is   impracticable.         The membership of the entire class is
           410WcstAnlenAvense,




                                                                                                                   unknown to Plaintiff at this time; however, the class is estimated to be
                                                                                                                   greater than seventy-ﬁve                          individuals         and the identity of such
                                                                           \IQ'J!




LAWYERS
                                                                                                                                                            (‘7 5)



                                        NNNNNNNNNHHI—lI—‘D—‘HI—ll—‘Hl—I




                                                                                                                   membership               is   readily ascertainable       by inspection of Defendants’
                                                                                                                   employment records.
                                                                          \o_oo




                                                                                                         b.        13521931111: Plaintiﬁ’s claims are typical                           of all other class members’ as

                                                                          O                                        demonstrated herein. Plaintiff will fairly and adequately protect the

                                                                           0-“
                                                                                                                   interests of the other class              members with whom he has a well-deﬁned
                                                                          N                                        community of interest.
                                                                          U)
                                                                                                         c.        Adequacy:           Plaintiff will fairly         and adequately protect the           interests   of

                                                                                                                   each class member, with whom he has a well-deﬁned community of

                                                                                                                   interest   and typicality of claims, as demonstrated herein.                           Plaintiff has    no

                                                                          “\IQMA
                                                                                                                   interest that is antagonistic to the other class                         members.    Plaintiff‘s

                                                                                                                   attorneys. the proposed class counsel, are versed in the rules governing

                                                                                                                   class action discovery, certiﬁcation,                      and settlement.       Plaintiff has




                                                                                                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 13 of 179




                                                                                            incurred, and during the pendency of this action will continue to incur,

                                                                                            costs and attorneys' fees, that have been, are, and will be necessarily

                                                                                            expended for the prosecution of this action for the           substantial   beneﬁt of


                                                      \OWQOMAUDNe—l




                                                                                            W:
                                                                                            each class member.



                                                                                            fair
                                                                                                            A class action is superior to other available methods for the
                                                                                                   and efﬁcient adjudication of this     litigation   because individual joinder

                                                                                            of all class members    is   impractical.

                                                                                                                                Certiﬁcation of this lawsuit as a class

                                                                                            action will advance public policy objectives. Employers of this great

                                                                                            state violate   employment and labor laws every day. Current employees
PC
                                                                                            are often afraid to assert their rights out of fear of direct or indirect


JUSTICE,
           81510213


                                                                                            retaliation.    However,   class actions provide the class        members who      are

                                                                                            not named in the complaint anonymity that allows for the vindication of
                        MWNZB




for                                                                                         their rights.

                                                                                     There are common questions of law and fact as to the                     members that
           WestAldmAm




                                                                             16.                                                                      class

LAWYERS    “0
                                NNND—IHHHD—IHr-‘HHH




                                                                      predominate over questions affecting Only individual members. The following                 common
                                                                      questions of law or fact,   among others, exist as to the members of the class:
                                                                                            Whether Defendants'        failure to   pay wages, without abatement or
                                                                                            reduction, in accordance with the California Labor Code.               was willful;
                                                                                            Whether Defendants' hada corporate policy and practice of failing                  to

                                                                                            pay their hourly-paid or non-exempt employees                       the State of

                                                                                            California for all hours worked, missed         meal periods and rest breaks in
                                                                                            violation of California law;

                                                                                            Whether Defendants required Plaintiff and the other class members to

                                                                                            work over eight (8) hours per day and/or over forty (40) hours per week
                                                                                            and failed to pay the legally required overtime compensation to              Plaintiff

                                                                                            and the other class mbers;

                                N                                     III




                                                                                       CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 14 of 179
                                                                                        I...




                                                                                                   Whether Defendants deprived Plaintiff and the other class members of

                                                                                                   meal and/or rest periods or required Plaintiff and the other class

                                                                                                   members to work during meal and/or rest periods without compensation;
                                                                                                                                                                                    I




                                                                                                   Whether Defendants      failed to   pay minimum wages     to Plaintiff and the

                                                        ‘OW‘IOM-huN—n
                                                                                                   other class   members   for all hours   worked;

                                                                                                   Whether Defendants      failed to   pay all wages due to Plainn'ﬁ and the other
                                                                                               "
                                                                                                   class   members within the required time upon their discharge        or

                                                                                                   resignation;

                                                                                                   Whether Defendants      failed to timely   pay all wages due to Plaintiff and
                                                                                                   the other class   members during their employment;
PC
                                                                                                   Whether Defendants complied with wage reporting as required by the
           203



JUSTICE,
           Suite                                                                                   California Labor Code; including, inter alla, section 226;

           Aver-re.
                                                                                                   Whether Defendants kept complete and accurate payroll records as
                      mmsim




for                                                                                                required by the California Labor Code. including, inter alia, section
                              NNNHHHI—DD—AHV-‘h‘hdl-l




                                                                                                   1 174(d);
           Wanda




LAWYERS    410                                                                                     Whether Defendants      failed to   reimburse Plaintiff and the other class

                                                                                                   members for necessary business-related expenses and costs;
                                                                                                   Whether Defendants’ conduct was willful or reckless;

                                                                                                   Whether Defendants engaged          in unfair business practices in violation of

                                                                                                   California Business     & Professions Code section 17200, et seq.;
                                                                                                   The appropriate amount of damages,         restitution, and/or   monetary

                                                                                                   penalties resulting   from Defendants’ violation of California law; and

                                                                                                   Whether Plaintiff and the other class members are entitled to

                               N                                                                   compensatory damages pursuant to the California Labor Code.



                                                                                      At all relevant times       set forth herein,    Defendants employed Plaintiff and other

                               N                                        persons as hourly-paid or non-exempt employees within the State of California.

                                                                        ///




                                                                                        CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 15 of 179




                                                                         18.      Defendants, jointly and severally, employed Plaintiff as an hourly-paid, non-

                                                            exempt employee. from approximately June 2006 to approximately March 2010 and from

                                                            approximately         May 2011 to approximately July 16. 2012. in the State of California.
                                                                        19.       Defendants hired Plaintiff and the other class members and classiﬁed them as

                                            \DOOQOM-te—a
                                                            hourly-paid or non-exempt, and failed to compensate them for all hours worked, missed meal

                                                           periods and/or rest breaks.
                                                                                                                                                                         _




                                                                        20.       Defendants had the authority to hire and terminate Plaintiﬁ‘ and the other class

                                                           members, to          set   work rules and conditions governing Plaintiﬂ’s and the other class members’
                                                            employment, and to supervise their daily employment             activities.

                                  HO                                    21.       Defendants exercised sufﬁcient authority over the terms and conditions of
PC
                                  H         "‘
                                                           Plaintiffs         and the other class members' employment for them to be joint employers of Plaintiff

JUSTICE,
           Siam
                                 s—-
                                        N'
                                                           and the other class members.

                                 HU                                 .   22.      Defendants directly hired and plaid wages and beneﬁts to Plaintiﬁ‘and the other
                         Mmsm

for        WuArrlmAvm,
                                 s—-
                                        -A                 class    members.                                        .




                                 e—-
                                        M                               23.      Defendants continue to employ ;hourly-paid or non-exempt employees within the

LAWYERS    410
                                 e—-    0‘
                                                           State of California.

                                e—l    \I
                                                                        24.      Plaintiff and the other class   members worked over eight (8) hours in a day,
                                 0—-    on
                                                           and/or forty (40) hours in a week during their employment with Defendants.

                                I-‘
                                       ‘0                               25.      Plaintiff is   informed and believes, and based thereon alleges. that Defendants

                                No                         engaged in a uniform policy and systematic scheme of wage abuse against their hourly-paid or

                                NH                         non-exempt employees within the State of California. This scheme involved.              inter alia, failing

                                NN                         to    pay them for all hours worked, missed meal periods and rest breaks         in violation of

                                NW                         California law.

                                N      -h                               26.      Plaintiff is   informed and believes, and based thereon alleges, that Defendants

                                NM                         knew or should have known that Plaintiﬁ‘ and the other class members were entitled to receive
                                g                          certain      wages for overtime compensation and that they were not receiving'wages         for overtime

                                N \l                       compensation.

                                Nm                         ///




                                                                                      CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                                            .       \

                                          Case 1:18-cv-01676-NONE-SAB
                                                             \., L"\
                                                                      Document 1-1 Filed 12/10/18 Page 16 of 179                                                                   2.   .z'
                                                                                                                                I




                                                                                                                                                 I


-L.__




                                                                                                                      27.       Plaintiff is    informed and believes. and based thereon alleges, that Defendants

                                                                                                           failed to provide Plaintiﬁ‘ and the other class         members     the required rest and meal periods

                                                                                                                                                                                                                      Wage
                                                                                                                                                                                                                                '


   .
                                                                                                           during the relevant time period as required under the Industrial Welfare Commission
     __




                                                                                                           Orders and thus they are entitled to any and           all   applicable penalties.                                       I
                                                                                                                                                                                                                            ‘
 .__.l.




                                                                                                                                                informed and believes, and based thereon alleges, that Defendants
                                                                                          \OWQQUI-hUMD—I




  __
                                                                                                                      28.       Plaintiff is
  -.




  .
                                                                                                           knew or should have known that Plaintiff and the other class members were entitled to receive
                                                                                                           all   meal periods or payment of one additional hour of pay at Plaintiﬂ’s and the                  other class

                                                                                                           member’s regular rate of pay when a meal period was missed, and they did not receive all meal

                                                                                                           periods or payment of one additional hour of pay at Plaintiffs and the other class member's

                                                                                                           regular rate of pay when a meal period            was missed.
          PC
                                                                                                                      29.       Plaintiff is    informed and believes, and based thereon alleges, that Defendants

          JUSTICE,
                                                                                                           knew or should have known that Plaintiff and the other class members were entitled to receive
                                                                                                           all rest   periods or payment of one additional hour of pay at Plaintiff's and the                other. class
                                          Caliﬁlminmm

                     WestArdNAmSuiteztB




          for                                                                                              member's regular rate of pay when a rest period was missed, and they did not receive all rest
                                          Ghdale,
                                                                                                           periods or payment of one additional hour of pay at Plaintiff’s and the other class members’

          LAWYERS    410                                                                                   regular rate of pay           when a'rest period was missed.
                                                                                                                      30.       Plaintiff'is    informed and behaves, and based thereon alleges, that Defendants
                                                        MNNMMNMMHr—ne—Ie—Io—AHH—ne—Io—n




                                                                                                           knew or should have known that Plaintiff and the other class members were entitled to receive
                                                          nU'I-hWNI—‘O‘OWQQUI&WMHO
                                                                                                           at least                     wages for compensation and that they were not receiving           at least   minimum
                                                                                                           wages for all hours worked.

                                                                                                                      31.       Plaintiff is    informed and believes, and based thereon alleges, that Defendants

                                                                                                           knew or should have known that Plaintiff and the other class members were entitled to receive
                                                                                                           all   wages owed to them upon discharge or resignation, including overtime, minimum wages,

                                                                                                           meal and rest period premiums, and they did not, in fact, receive                  all   such wages owed to them

                                                                                                           at   the time of their discharge or resignation.

                                                                                                                      32.       Plaintiff is    informed and believes, and based thereon alleges, that Defendants

                                                                                                           knew or should have known that Plaintiﬂ" and the other class members were entitled to receive
                                                                                                           all   wages owed to them during their employment.               Plaintiff and the other class      members did


                                                                                                                                        CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY           Tm
                        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 17 of 179




                                                                                not receive payment of all wages, including overtime and minimum wages and meal and rest

                                                                                period premiums, within any time permissible under California Labor           Code   section 204.

                                                                                        33.       Plaintiff is   informed and believes, and based thereon alleges, that Defendants

                                                                                knew or should have known that Plaintiff and the other class members were entitled to receive
                                                                                complete and accurate wage statements in accordance with California law, but, in fact, they did
                                                                 ‘OWQGM&WNe—I




                                                                                not receive complete and accurate wage statements from Defendants. The deﬁciencies

                                                                                included, inter alia, the failure to include the total   number of hours worked by Plaintiff and the
                                                                                other class    members.

                                                                                        34.       Plaintiff is   informed and believes, and based thereon alleges, that Defendants

                                                                                knew or should have known that Defendants had to keep complete and accurate payroll records
PC
                                                                                for Plaintiff and the other class     members in accordance with California law, but, in fact,      did

JUSTICE,
           Suﬁsm                                                                not keep complete and accurate payroll records.
                            Winn
                                                                                        35.       Plaintiff is   informed and believes, and based thereon   alleges, that   Defendants

for        WestArdmAvune,
                                                                                knew or should have known that Plaintiff and the other class members were entitled to
                            Glardale,   NMHI—‘HI—ll—IHD—DHHI—l




                                                                                reimbursement for necessary business-related expenses.

LAWYERS    410                                                                          36.       Plaintiff is   informed and believes, and based thereon alleges, that Defendants

                                                                                knew or should have known that they had a duty to compensate Plaintiff and the other class
                                                                                members pursuant to California law, and that Defendants had the ﬁnancial ability to pay such
                                                                                compensation, but willfully, knowingly, and intentionally failed to do so, and falsely

                                                                                represented to Plaintiff and the other class     members that they were properly denied wages,        all
                                                                                                                                             ‘




                                                                                in order to increase Defendants’ proﬁts.

                                                                                        37.       At all material times set forth herein, Defendants failed to pay overtime wages
                                                                                to Plaintiff   and the other class members for all hours worked.     Plaintiff and the other class

                                                                                members were required to work more than eight (8) hours per day and/or            forty (40) hours per
                                        NNNN                                                                                         I




                                                                                week without overtime compensation.
                                                                                        38.       At all material times set forth herein, Defendants failed to provide the requisite
                                                                                uninterrupted meal and rest periodslto Plaintiff and the other class members.

                                                                                ///




                                                                                                    CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                             Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 18 of 179
                                                                                                                                                                       b”

                                                                                                            39.     At all material times    set forth herein,   Defendants failed to pay Plaintiff and the

                                                                                                other class       members   at least   minimum wages for all hours worked.
                                                                                                            40.     At all material times set forth herein, Defendants            failed to           pay Plaintiff and the
                                                                                                other class       members   all   wages owed to them upon discharge or resignation.
                                                                                                                    At all material times set forth herein, Defendants failed to pay Plaintiff and the
                                                                                 oooqmu-hmnh-




                                                                                                            41.

                                                                                                other class       members   all   wages within any time permissible under California law,                      including,

                                                                                                inter alia, California      Labor Code section 204.

                                                                                                           42.      At all material times set forth herein, Defendants            failed to provide complete or

                                                                                                accurate     wage statements to Plaintiff and the other class members.
                                                                                                           43.      At all material times set forth herein, Defendants            failed to keep complete or
PC
                                                                                                accurate payroll records for Plaintiﬁ‘ and the other class          members.

JUSTICE,
           WW                                                                                              44.      At all material times    set forth herein,   Defendants failed to reimburse Plaintiff

                                                                                                and the other class members for necessary business-related expenses and costs.

for        WestArdenAvunc,
                             Glmdalgfilliﬁminﬂm

                                                                                                           45.      At all material times set forth herein, Defendants failed to properly compensate
                                                                                                Plaintiff and the other class        members pursuant to California law in order to increase
                                                  NNr-Iv-ne—IHHI—Ie—II—Ie—ne—I




                                                                                                                                                                                          '




LAWYERS    410                                                                                  Defendants’ proﬁts.

                                                                                                           46.      California Labor     Code section 218   states that   nothing in Article               1   of the Labor

                                                                                                Code shall limit the right of any wage claimant to “sue directly              .   .   .       for   any wages or penalty
                                                                                                                                                                          i




                                                                                                due   to   him [or her] under this article."


                                                                                                                        (Violation of California      Labor Code §§ 510 and 1198)
                                                                                                       (Against     OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                  N                                                        47.      Piaintlﬁ' incorporates   by reference the allegations contained in paragraphs                      1


                                                                                                through 46, and each and every part thereof with the same force and effect as though fully set

                                                                                                forth herein.

                                                  N                                                        48.      California Labor     Code section 1198 and the applicable                   Industrial Welfare

                                                                                                Commission ("IWC") Wage Order provide that it is unlawful to employ persons without
                                                                                                compensating them at a rate of pay either time-and-one-half or two-times that person’s regular
                                                                                                                                                                                                                              10

                                                                                                                      CLASS ACIION COMPLAINT FOR DAMAGES AND DEMAND POR JURY TRIAL
                                                                                                         ..
                                                                                                                                                       ;,.
                                                                                                                                                   /
                       Case 1:18-cv-01676-NONE-SAB
                                            ‘K     Document 1-1 Filed 12/10/18
                                                                          (
                                                                               Page 19 of 179 .
                                                                                                              .




                                                                                                                                               ,
                                                                                                                                                   x
                                                                                                                                                                 I




                                                                                              \
                                                                                                     l
                                                                                                                                               .             ,




                                                                          rate   of pay, depending on the number of hours worked by the person on a daily or weekly
                                                                                                                                           -




                                                                          basis, including        any incentive pay.

                                                                                   49.       Speciﬁcally. the applicable    IWC Wage Order provides that Defendants are and
                                                                         were required to pay Plaintiff and the other class members employed by Defendants. and

                                                                         working more than eight (8) hours in a day or more than forty (4) hours in a workweek,
                                                         ‘OWQOM-ﬁUNe-I




                                                                                                                                                                                            at the

                                                                         rate of time-and-one-half for all hours        worked in excess of eight                    (8) hours in a day or more
                                                                                                                                                                                        '




                                                                         thanforty (40) hours inaworkweek.

                                                                                   50.       The applicable IWC Wage Order further provides                          that Defendants are and   were
                                                                         required to pay Plaintiff and the other class       members overtime compensation at a rate of two
                                                                         times their regular rate ofpay for all hours worked in excess of twelve (12) hours in a day.
 PC
                                                                                   51.       California Labor     Code section 510 codiﬁes the right to overtime compensation
                                                                         at   one-and-one-half times the regular hourly rate for hours worked in excess of eight
                                                                                                                                                                 (8) hours
           Suﬁsm
JUSTICE,




           Aver-me,
                                                                         in a day or forty (40) hours in a week or for the ﬁrst eight (8) hours                        worked on the seventh day
                       “WNW

for                                                                      of work, and to overtime compensation at twice the regular hourly rate for hours worked in
           WatAn‘laI




                                                                         excess of twelve (12) hours in a day or in excess of eight (8) hours in a day on the seventh day
                                                                                                                                                                                                       .




                                                                         of work.
                              NNNl—‘D—‘l—IHD—IHHl—HI—l




LAWYERS    410




                                                                                   52.       During the relevant time period,   Plaintiff and the other class                  members worked in
                                                                         excess of eight (8) hours in a day, and/or in excess of forty (40) hours in a week.

                                                                                   53.       During the relevant time period, Defendants intentionally and willfully failed to

                                                                         pay overtime wages owed to Plaintiff and the other class members, including failing to
                                                                         properly calculating the overtime rate.

                                                                                   54.      Defendants’ failure to pay Plaintiff and the other class members the unpaid

                                                                         balance of overtime compensation, as required by California laws, violates the provisions of

                                                                         California      Labor Code sections 510 and 1198, and is therefore unlawful.

                                                                                  55.       Pursuant to California Labor Code section 1194, Plaintiff and the other class

                              N                                          members     are entitled to recover unpaid overtime compensation, as well as interest, costs, and

                                                                         attorneys’ fees.

                                                                         I”

                                                                                                                                                                                                  11



                                                                                                  CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                           Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 20 of 179




                                                                                                                            SEQQND CAQ§E QF ACIIOE
                                                                                                         (Violation of California      Labor Code §§ 226.7 and 512(a))
                                                                                          (Against    OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                                                            56.       Plaintiff incorporates    by reference the allegations contained    in paragraphs 1

                                                                woexro‘uuhunp—a
                                                                                  through 55, and each and every part thereof with the same force and eﬁ‘ect as though fully set
                                                                                                                                                                                 I


                                                                                  forth herein.

                                                                                            57.       At all relevant times, the IWC Order and California Labor Code sections 226.7
                                                                                  and 512(a) were applicable to Plaintiﬁ‘s and the other class members’ employment by

                                                                                  Defendants.

                                                                                            58.       At all relevant times,    California Labor     Code section 226.7 provides that no
PC
                                                                                  employer shall require an employee to work during any meal or rest period mandated by an

JUSTICE,
                                                                                  applicable order of the California IWC.
                                                                                                                                                 I




                                                                                            59.       At all relevant times, the applicable IWC Wage Order and California Labor
                           “WM”

for                                                                               Code section 512(a) provide that an employer may not require, cause               or permit an employee to
           410WdAlrhAmmm




                                  No—eo—tI—Io—ne—no—ao—Io—IHH
                                                                                  work for a work period of more than five           (5) hours   per day without providing the employee

LAWYERS                                                                           with a meal period of not less than thirty (30) minutes, except that if the          total   work period per
                                                                                  day of the employee       is   no more than six (6) hours, the meal period may be waived by mutual
                                                                                  consent of both the employer and employee.

                                                                                            60.       At all relevant times, the applicable IWC Wage Order and California Labor
                                                                                  Code section 512(a)       further provide that    an employer may not require, cause or permit an

                                                                                  employee to work for a work period of more than ten (10) hours per day without providing the

                                  N                                               employee with a second uninterrupted meal period of not less than thirty (30) minutes, except

                                                                                  that if the total   hours worked     is   no more than twelve (12) hours, the second meal period may
                                                                                  be waived by mutual consent of the employer and the employee only if the ﬁrst meal period

                                  N                                               was not waived.

                                                                                            61.    During the relevant time period, Plaintiﬁ‘ and the other class members who were

                                                                                  scheduled to    work for a period of time no longer than six (6) hours, and who did not waive
                                                                                  their   legally-mandated meal periods by mutual consent, were required to work for periods

                                                                                                                                                                                             12

                                                                                                        CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         g
                                                                                                                                                                                       '
                                      Case 1:18-cv-01676-NONE-SAB
                                                         \7 a.    Document 1-1 Filed 12/10/18
                                                                                       3      Page 21 of 179
                                                                                                                                      \V   .




                                                                                                                  longer than ﬁve (5) hours without an uninterrupted meal period of not less than thirty (30)
                                                                                                              '




                                                                                                                  minutes and/or rest period.

                                                                                                                            62.      During the relevant time period. Plaintiff and the other class members who were

                                                                                                                  scheduled to work for a period of time in excess of six (6) hours were required to work for

                                                                                                                  periods longer than ﬁve (5) hours without an uninterrupted meal period of not less than thirty
                                                                                              ‘ONQGM-AWNe—I




                                                                                                                  (30) minutes and/or rest period.

                                                                                                                            63.      During the relevant time period, Defendants intentionally and willfully required

                                                                                                                  Plaintiﬁ and the other class        members to work during meal periods and failed to compensate
                                                                                                                  Plaintiff and the other class       members the full meal period premium for work performed during
                                                                                                                  meal periods.
PC
                                                                                                                            64.      During the relevant time period, Defendants        failed to   pay Plaintiff and the other

JUSTICE,
                                                                                                                  class   members the full meal period premium due pursuant to            California Labor    Code section
                                                                                                                  226.7.

                                                                                                                            65.      Defendants’ conduct violates applicable        IWC Wage Order and California Labor
           4|0WestArdnAvangStl'm203




for
                                      Glendale-,CIt'a                                                                                                                     '




                                                                                                                  Code    sections 226.7       and 512(a).

                                                                                                                                                               IWC Wage Order and California Labor Code section
                                                        NNNNNI-ll-ls—II-ll—ll—Il—ID—lp—Ie—l




LAWYERS                                                                                                                    66.       Pursuant to applicable

                                                                                                                  226.7(b), Plaintiff and the other class      members are entitled to recover ﬁom Defendants one
                                                                                                                  additional hour of pay at the employee’s regular rate of compensation for each work day that

                                                                                                                  the meal or rest period is not provided.

                                                                                                                                                                                       ren
                                                                                                                                                  (Violation of California    Labor Code § 226.7)
                                                                                                                          (Against   OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                                                                                           67.       Plaintiﬁ' incorporates   by reference the allegations contained in paragraphs       1


                                                                                                                  through 66, and each and every part thereof with the same force and effect as though fully set

                                                                                                                  forth herein.

                                                        N                                                                  68.       At all times herein set forth, the   applicable   IWC Wage Order and California
                                                                                                                  Labor Code section 226.7 were applicable          to Plaintiffs   and the other class members’
                                                                                                                  employment by Defendants.
                                                                                                                                                                                                                             rs


                                                                                                                                       CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY MAL
                      Case 1:18-cv-01676-NONE-SAB
                                          "
                                                  Document 1-1 Filed 12/10/18
                                                                         l            .
                                                                              Page 22 of 179 ~-
                                                                                                  \
                                                                                                      \
                                                                                                                                                    .
                                                                                                                                                        I

                                                                                        \
                                                                                                                                                        -~ /
                                                                                                                                                    ‘


                                                                                            h.




                                                      H                      69.       At all relevant times,               California Labor   Code section 226.7 provides that no
                                                                   employer shall require an employee to work during any rest period mandated by an applicable

                                                                   order of the California                    NC.
                                                                             70.       At all relevant times, the applicable IWC Wage Order provides that “[e]very
                                                   \OmllII-hwlx)
                                                                   employer     shall authorize                and permit   all   employees to take rest periods, which insofar as

                                                                   practicable shall        be in the middle of each work period" and that the                 “rest period time shall   be

                                                                   based on the total hours worked daily at the rate often (10) minutes net rest time per four (4)

                                                                   hours or major fraction thereof' unless the total daily work time is less than three and one-half

                                                                   (3    %) hours.
                                                                             71.       During the relevant time period, Defendants required Plaintiff and other class
PC
                                                                   members     to    work four (4) or more hours without authorizing or permitting                     a ten (10) minute
                                                                                                                                                                   A




JUSTICE,
                                                                   rest period     per each four (4) hour period worked.

                      mum                                                    72.       During the relevant time period, Defendants willﬁslly required Plaintiff and the

                                                                                   members to work during rest periods and failed to pay Plaintiff and the other class
                                 HHHHe—IHHHHo—e'




for
           wuamammm
                                                                   other class

                      Glaxhlc,
                                                                   members the full rest period premium for work performed during rest periods.
LAWYERS    “0                                                                73.       During the relevant time period. Defendants failed to pay Plaintiff and the other

                                                                   class   members the 11111 rest period premium due pursuant to California Labor Code section
                                                                   226.7.

                                         SBRﬁaBSHSCMQmuauNHo                 74.       Defendants’ conduct violates applicable                   IWC Wage Orders and California
                                                                   Labor Code section 226.1.

                                     N                                       75.       Pursuant to the applicable                  IWC Wage Orders and California Labor Code section
                                                                   226.703), Plaintiff and the other class                   members     are entitled to recover   from Defendants one

                                                                   additional      hour of pay at the employees’ regular hourly rate of compensation for each work

                                         M                         day that the rest period was not provided.
                                                                                                          ‘




                                                                   0/

                                                                   III


                                                                   l//


                                                                   //l

                                                                                                                                                                                              14


                                                                                            CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                      .\
                  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 23 of 179                              I
                                                                                                                          z   ,I                                  .   a.   an.   .-

                                                                        ..
                                                                             ,                                        »__”./




                                                                                         EQQgTH CAUSE OF AQIIOE
                                                                        (Violation of California Labor     Code §§   1194, 1197, and 1197.1)

                                                             (Against   OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                              76.       Plaintiff incorporates   by reference the allegations contained in paragraphs         1


                                                      through 75 , and each and'every part thereof with the same force and effect as though fully set
                                       ‘OmQO‘M-FMMH




                                                      forth herein.

                                                              77.       At all relevant times, California Labor Code sections          1194, 1197, and 1197.1

                                                      provide that the minimum wage to be paid to employees, and the payment of a lesser wage

                                                      than the minimum so ﬁxed is unlawful.
                             p—-

                                                              78.       During the relevant time period, Defendants failed to pay minimum wage to
PC
                             3—-
                                                      Plaintiff and the other class    members as required, pursuant to California Labor Code sections
           macs



JUSTICE,
                             p—ll




                                                      1194,1197, and 1197.1.

           Avenue.
                             e-I
                                                              79.       Defendants’ failure to pay Plaintiff and the other class members the          minimum
for
                             I—l
                                                      wage   as required violates California Labor     Code sections 1194, 1197, and          1197.1. Pursuant to
                     6&0“l




           Warm
                              o—-
                                                      those sections Plaintiff and the other class     members   are entitled to recover the unpaid balance

LAWYERS    410
                             H                        of their minimum wage compensation as well as          interest, costs,      and attorney’s fees, and
                              0-.
                                                      liquidated    damages in an amount equal to the wages unlawfully unpaid and interest thereon.
                              s—I
                                                              80.       Pursuant to California Labor Code section 1197.1, Plaintiﬂ“ and the other class
                             gSOM-AWNHOQQQO‘MAU’NHO




                                                      members are entitled to recover a penalty of $100.00 for the initial failure to timely pay each
                             N_D-




                                                      employee minimum wages, and $250.00 for each subsequent failure to pay each employee

                             N                        minimum wages.
                             N                                81.       Pursuant to California Labor Code section 1194.2, Plaintiﬂ‘ and the other class

                             N                        members    are entitled to recover liquidated damages in an         amount equal to the wages
                             N                        unlawfully unpaid and interest thereon.

                             N                        //l


                             N                        III


                                                      III


                                                      III

                                                                                                                                                                  1   s


                                                                             CLASS ACHON COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 24 of 179




                                                                                                                                            US          A
                                                                                                                 (Violation of California     Labor Code §§ 201 and 202)
                                                                                              (Against      OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                                                                  82.       Plaintiff incorporates   by reference the   allegations contained in paragraphs    1


                                                                                        through 81, and each and every part thereof with the same force and eﬂ‘ect as though fully set
                                                                     \ONQQMAWNH




                                                                                        forth herein.

                                                                                                  83.      At all relevant times herein set forth,    California Labor   Code sections 201 and
                                                                                        202 provide that if an employer discharges an employee, the wages earned and unpaid                 at the

                                                                                        time of discharge are due and payable immediately, and if an employee quits his or her

                                                                                        employment, his or her wages        shall    become due and payable not later than seventy-two       (72)
PC
                                                                                        hours thereafter, unlessthe employee has given seventy-two (72) hours’ notice of his or her
           203



JUSTICE,
           ﬁnite                                                                        intention to quit, in    which case the employee is entitled to his or her wages at the time of
                      “M91203




           Avalls,
                                                                                        quitting.                       _




for                                                                                               84.      During the relevant time period, Defendants intentionally and willfully failed to

                                                                                        pay Plaintiff and the other class members who                no longer employed by Defendants
           WutAnlel




                                                                                                                                               are                                          their
                      m
                                NNNI—‘s—IHn—ne—ae—ne—o—as—as—




LAWYERS    410                                                                          wages, earned and unpaid, within seventy-two (72) hours of their leaving Defendants’ employ.

                                                                                                 85.       Defendants‘ failure to pay Plaintiff and the other class members        who are no
                                                                                        longer employed       by Defendants’     their wages, earned    and unpaid, within seventy-two (72)

                                                                OOlM-ABNHOWWQmm-AUNHO
                                                                                        hours of their leaving Defendants’ employ,          is in violation   of California Labor Code sections
                                                                                        201 and 202.                                                          _




                                                                                                 86.       California Labor   Code section 203 provides that if an employer willfully fails to
                                                                                        pay wages owed, in accordance with sections 201 and 202, then the wages of the employee
                                                                                        shall continue as     a penalty from the due date thereof at the same rate until paid or until an

                                                                                        action   is   commenced; but the wages shall not continue for more than thirty         (30) days.

                                                                                                 87.       Plaintiff and the other class   members are entitled to recover ﬁom Defendants the
                                NNNNN                                                   statutory penalty     wages   for each   day they were not paid, up to a thirty (30) day maximum

                                                                                        pursuant to California Labor Code section 203.

                                                                                        I”

                                                                                                                                                                                                     16


                                                                                                             CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                     $
                                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 25 of 179
                                                                                                                                                       8
                                                                                                                 (Violation of California     Labor Code § 204)
                                                                                           (Against   OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                                                            88.       Plaintiff incorporates   by reference the allegation contained in paragraphs              1


                                                                    ‘OWQO‘M-bWMp—a

                                                                                     through 87, and each and every part thereof with the same force and effect as though               My          set

                                                                                     forth herein.

                                                                                            89.       At all times herein set forth,   California   Labor Code section 204 provides that all

                                                                                     wages earned by any person in any employment between the              lat    and 15th days,   inclusive,       of

                                                                                     any calendar month, other than those wages due upon termination of an employee, are due and

                                                                                     payable between the 16th and the 26th day of the month during which the labor was
PC
                                                                                     performed.

JUSTICE,
                                                                                            90.       At all times herein set forth,   California   Labor Code section 204 provides that all

                                                                                     wages earned by any person in any employment between the 16th and the last day, inclusive,
                                 “W91”




                                                                                     of any calendar month, other than those wages due upon termination of an employee, are due
           410WdArdenAm8nitem3




for


                                                                                     and payable between the     1st   and the 10th day of the following month.

LAWYERS                                                                                     91.       At all times herein set forth,   California Labor   Code     section 204 provides that all

                                         NNNMNNNNHHHHD-IHHl—le—IH
                                                                                     wages earned for labor in excess of the normal work period           shall   be paid no later than the

                                                                                     payday for the next regular payroll period.
                                                                                            92.       During the relevant time period, Defendants        intentionally and willfully failed to
                                         axiom-#WNHOOOOQGUIAWNHO




                                                                                     pay Plaintiff and the other class members all wages due to them, within any time period

                                                                                     permissible under California Labor        Code section 204.
                                                                                            93.       Plaintiﬂ‘ and the other class    members   are entitled to recover    all   remedies

                                                                                     available for violations of California Labor      Code   section 204.

                                                                                     I//


                                                                                     l//


                                                                                     III


                                                                                     III


                                                                                     //I

                                                                                                                                                                                                          17


                                                                                                        CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                     Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 26 of 179




                                                                                          SEEM CAUSE OE ACTIQH
                                                                                    (Violation of California      Labor Code § 226(a))
                                                            (Against     OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                                94.      Plaintiff incorporates     by reference the allegations contained in paragraphs
                                                            '




                                                                                                                                                                1


                                                    through 93. and each and every part thereof with the same force and effect as though fully set

                                                    forth herein.
                                      iamximueaap




                                                                95.      At all material times set forth herein, California Labor Code section 226(a)
                                                    provides that every employer shall furnish each of his or her employees an accurate itemized

                                                    statement in writing showing (1) gross wages earned, (2) total hours worked by the employee,

                                Ho                  (3) the     number of piece-rate units earned and any applicable piece rate if the employee is paid
PC
                                HH                  on a piece-rate basis,        (4) all deductions, provided that all deductions        made on Written orders of
           203



JUSTICE,
           Suite
                     91203
                                HN                  the employee        may be aggregated and shown as one item, (5) net wages earned, (6) the
           Avenue,
                                o—a
                                      W             inclusive dates of the period for which the employee             is   paid, (7) the   name of the employee and
for
                     cum
                                .—    A             his or her social security number, (8) the          name and address of the legal entity that is the
                                                    employer, and (9)             applicable hourly rates in eﬁ'ect during the      pay period and the
           WdAﬂlln



                     Glenthh.   H '1!                                       all


LAWYERS    410
                                e--   Ch
                                                    corresponding number of hours worked               at   each hourly rate by the employee. The deductions

                                H \I                made from payments of wages             shall   be recorded in ink or other indelible form, properly dated,

                                HW                  showing the month, day, and year, and a copy of the statement or a record of the deductions

                                H \D                shall   be kept on ﬁle by the employer for          at least three years at the place    of employment or at a

                                No                  central location within the State of California.

                                N     N’D—l
                                                                95.      Defendants have intentionally and willfully failed to provide           Plaintiff and the

                                N                   other class       members with complete and accurate wage statements. The deﬁciencies include,
                                N      (A)
                                                    but are not limited to: the failure to include the total number of hours worked by Plaintiff and

                                N     -F            the other class members.

                                NM                              97.      As a result of Defendants’      violation of California   Labor Code section 226(a),
                                3:                  Plaintiff    and the other class members have suffered injury and damage to                their statutorily-

                                t"                  protected rights.

                                g                   I”
                                                                                                                                                                     18


                                                                           CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                    \x.
                                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 27 of 179
                                                                                                                                         I
                                                                                    (I


                                                                                       G.
                                                                                 )

                                                                                                                ,




                                                                             98.       More speciﬁcally, Plaintiff and the other class members have been injured by
                                                                    Defendants' intentional and willfhl violation of California Labor              Code section 226(a) because
                                                                    they were denied both their legal right to receive, and their protected interest in receiving,

                                                                    accurate and itemized      wage statements pursuant to        California Labor    Code section 226(a).

                                                   \OOONIOMAwps—n
                                                                             99.       Plaintiff and the other class      members   are entitled to recover from Defendants the

                                                                    greater of their actual    damages caused by Defendants’          failure to   comply with California Labor
                                                                    Code section 226(a), or an aggregate penalty not exceeding four thousand dollars per
                                                                    employee.

                                                                             100.      Plaintiﬁ‘ and the other class      members   are also entitled to injunctive relief to

                                         a—-
                                                                    ensure compliance with this section, pursuant to California Labor               Code   section 226(g).
PC                                                                  '


                                         H


JUSTICE,
                                         0--
                                                                                               (Violation of California        Labor Code § 1174(d))
                                                                            (Against   OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                         o—a'v-n




                                 mammm


                                                                                       Plaintiff incorporates   by reference the    allegations contained in paragraphs
           410WeahdmAm8nite203




for                                                                           10].                                                                                           1


                                         e—I
                                                                    through 100, and each and every part thereof with the same force and effect as though fully set

LAWYERS                                  H                          forth herein.

                                         H                                   102.      Pursuant to California Labor Code section 1174(d), an employer shall keep, at a

                                         H                          central location in the state or at the plants or establishments at which           employees are

                                         H                          employed, payroll records showing the hours worked daily by and the wages paid to, and the

                                         N                          number of piece-rate units earned by and any applicable piece rate paid to, employees
                                         N                          employed at the respective plants or establishments. These records                shall   be kept in accordance

                                         N                          with rules established for this purpose by the commission. but in any case shall be kept on ﬁle
                                                                                                         I




                                         N                          for not less than    two years.                 I




                                                                              103.     Defendants have intentionally and willfully failed to keep accurate and complete

                                                                    payroll records     showing the hours worked daily and the wages paid,             to Plaintiﬁ‘ and the other

                                                                    class   members.
                                         N                          III


                                                                    M
                                                                                                                                                                                    19


                                                                                         CLASS ACTION                   FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 28 of 179




                                                                                                       104.      As a result of Defendants’     violation   of California Labor Code section 1174(d),

                                                                                            Plaintiﬂ and the other class members have suffered injury and                   damage to their statutorily-
                                                                                                                                                                        I



      .
                                                                                            protected rights.

                                                                                                                 More speciﬁcally, Plaintiff and the other class members have been injured by
                                                                                                   '



                                                                                                       105.

..__..__.L_
                                                                          ‘OOOQQUI-hWNI-A




                                                                                            Defendants’ intentional and willful violation of California Labor Code section 1174(d) because

                                                                                            they were denied both their legal right and protected interest, in having available. accurate and

                                                                                            complete payroll records pursuant to California Labor Code section 1174(d).

                                                                                                                                               C USE OF AC             N
                                                                                                                     Violation of California Labor          Code §§ 2800 and 2802)
                                                                                                  (Against       OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
              PC
                                                                                                       106.      Plaintiff incorporates   by reference the    allegations contained in paragraphs         1



              JUSTICE,
                         Suite”
                                                                                            through 105, and each and every part thereof with the same force and eﬂect as though hilly set

                                                                                            forth herein.                                                          _
                                            MWMZB




              for        WestAldenAverme,
                                                     HHs—IHe—nHe—AHHs—n
                                                                                                       107.      Pursuant to California Labor Code sections 2800 and 2802, an employer must

                                                                                            reimburse     its   employee for all necessary expenditures incurred by the employee in direct

              LAWYERS    410                                                                consequence of the discharge of his or her job duties or in direct consequence of his or'her job

                                                                                            duties or in direct consequence of his or her obedience to the directions of the employer.

                                                    gﬂgﬁﬁﬁﬁﬂgumqauauuuo                                108.      Plaintiff and the other class   members incurred necessary business-related
                                                                                            expenses and costs that were not fully reimbursed by Defendants.

                                                                                                       109.      Defendants have intentionally and willfully failed to reimburse Plaintiﬁ‘ and the

                                                                                            other class   members for all necessary business-related expense and costs. Plaintiﬁ‘ and the
                                                                                            other class   members       are entitled to recover   from Defendants      their business-related expenses

                                                                                            and costs incurred during the course and scope of their employment, plus interest accrued from

                                                                                            the date    on which the employee incurred the necessary expenditures                 at the   same rate as
                                                                                            judgments in        civil actions in the State   of California.

                                                                                            I”

                                                                                            l//


                                                                                            M
                                                                                                                                                                                                              20

                                                                                                                   CLASS ACI'ION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 29 of 179




                                                                                                                                                       CTION
                                                                                                     (Violation of California Business       & Professions Code §§ 17200, et seq.)
                                                                                                (Against   OLAM SPICES AND VEGETABLES, INC. and DOES 1 through 100)
                                                                                                  110.     Plaintiff incorporates   by reference the allegations contained in paragraphs    1


                                                                                        through 109, and each and every part thereof with the same force and effect as though fully set
                                                                          \ONQO‘MAUNH




                                                                                        forth herein.

                                                                                                  lll.     Defendants’ conduct, as alleged herein, has been, and continues to be, unfair,

                                                                                        unlawful and harmful to Plaintiff, other class members, to the general public, and Defendants'

                                                                                        competitors. Accordingly, Plaintiﬁ' seeks to enforce important rights aﬂ‘ecting the public

                                                                                        interest within the    meaning of Code of Civil Procedure      section 1021.5.
PC
                                                                                                  112.     Defendants' activities as alleged herein are violations of California law, and

JUSTICE,
                                                                                        constitute unlawful business acts and practices in violation of California Business         &
                                                                                                         Code section 17200.
                               “M91213




                                                                                        Professions                            et sec}.

for        410Wc$AldaAvnitem
                                                                                                  113.     A violation of California Business & Professions Code section 17200, et seq.
                                         o—ID-lI—ls-‘o—Io—lI-lr-lo—ls—I




                                                                                        may be predicated on the violation of any state or federal law.         In this instant case, Defendants'
                               Gm
LAWYERS
                                                                                        policies   and practices of requiring employees, including Plaintiff and the other class members,

                                                                                        to    work overtime without paying them proper compensation violate           California Labor    Code
                                                                                        sections   510 and 1198. Additionally, Defendants'        policies   and practices of requiring

                                                                                        employees, including Plaintiff and the other class members, to work through their meal and

                                                                                        rest periods without     paying them proper compensation violate California Labor Code sections

                                         N                                              226.7 and 512(a). Defendants' policies and practices of failing to pay minimum wages violate

                                                                                        California Labor     Code sections   1194, 1197, and 1197.1. Moreover, Defendants' policies and

                                                                                        practices of failing to timely   pay wages to Plaintiff and the other class members violate
                                                                                        California Labor     Code sections 201, 202 and 204. Defendants         also violated California Labor

                                                                                        Code sections 226(a),      1174(d), 2800 and 2802.

                                                                                                  114.     As a result of the herein described violations of California law, Defendants
                                                                                        unlawfully gained an unfair advantage over other businesses.

                                                                                        l//


                                                                                                                                                                                                 21


                                                                                                             CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                  ‘                                                ‘
                                                                                                                  .




                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 30 of 179




                                                                                         115.       Plaintiﬁ' and the other class    members have been personally injured by
                                                                             Defendants’ unlawful business acts and practices as alleged herein, including. but not

                                                                             necessarily limited to the loss of money and/or property.

                                                                                         116.       Pursuant to California Business     & Professions Code sections 17200, et seq.,
                                                                             Plaintiﬁ'        and the other class members are entitled to restitution of the wages withheld and

                                                                                          by Defendants during a period that commences ﬁom four years preceding the ﬁling of
                                                           \oooxro‘usawnp_




                                                                             retained

                                                                             this complaint;        an award of attorneys’ fees pursuant to California Code of Civil procedure

                                                                             section 1021.5 and other applicable laws; and an award of costs.



                                                                                         Plaintiff, individually,     and on behalf of other members of the general public similarly
PC
                                                                             situated, requests atrial       by jury.

                                                                                                                          nER EQR RELIEF
           203


           Suite
JUSTICE,




                                                                                         WHEREFORE, Plaintiﬁ‘, individually and on behalf of all other members of the general
                                                                                     '
                    W91”

           Avume,




for                                                                          public similarly situated, prays for relief and judgment against Defendants, jointly and
           Arde-




                                                                             severally, as follows:
                            NNHI—Io—s—le-nn—ae—‘e—ap—a.‘




                    emu,
           W6!



LAWYERS    410



                                                                                          1         That this action be certiﬁed as a class action;

                                                                                         2.         That Plaintiff be appointed as the representative of the Class;
                           gﬁmu-§WSH°‘OW\IO\M¥WN~O




                                                                                         3          That counsel for Plaintiff be appointed as Class Counsel; and

                                                                                         4.        That Defendants provide     to Class   Counsel immediately the names and most

                                                                             current contact information (address, e-mail             and telephone numbers) of all   class   members.

                                                                                                                      A! Q the ﬂat Came of Action
                                                                                         5.        That the Court declare, adjudge and decree that Defendants violated California

                                                                             Labor Code sections 510 and 1198 and applicable IWC Wage Orders by willfully failing to pay

                           NNNNN                                             all   overtime wages due to Plaintiﬁ' and the other class members;

                                                                                         6.        For general unpaid wages     at   overtime wage rates and such general and special

                                                                             damages      as    may be appropriate;
                                                                             I”

                                                                                                                                                                                         22

                                                                                                     CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                            XL‘
                          Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                                             ,    Page 31 of 179
                                                                                                                            .
                                                                                                                                                                        \)




                                                                                                                  \.   ,.




                                                                              H                         7.       For pre-judgrnent interest on any unpaid overtime compensation commencing

                                                                                          from the date such arnormts were due;

                                                                                                        8.       For reasonable         attorneys‘ fees     and costs of suit incurred herein pursuant to

                                                                                          California          Labor Code section 1194; and
                                                                                                '




                                                                                                        9.       For such other and further relief as the court may deem just and pr0per.
                                                                            ‘OOOQOM#UON




                                                                                                                                           t     e     c           s         cti

                                                                                                       10.       That the Court declare, adjudge and decree that Defendants violated California

                                                                                          Labor Code sections 226.7 and 512 and applicable                       IWC Wage Orders by willﬁllly failing to
                                                                                          provide       all   meal periods         (including second meal periods) to Plaintiff and the other class

                                                                                          members;
PC
                                                                                                        11.      That the Court make an award to Plaintiﬁ' and the other class members of one

JUSTICE,
           Salem
                                                                                          (1)       hour of pay at each employee's regular rate of compensation for each workday that a meal

                                                                                          period was not provided;
                               (hliﬁltlm




for                                                                                                     12.      For all        actual, consequential,     and incidental losses and damages, according to
           410WcstArdavemae,




                                                                                          proof;
                               M
                                           NNNNr-‘Ha—er—e—Ie-Ae—a—ae—ae—a




LAWYERS                                                                                                 13.      For premium wages pursuant to California Labor Code section 226.7(b);

                                                                                                        14.      For pre-judgment interest on any unpaid wages from the date such amounts
                                                                                          were due;

                                                                                                        15.      For reasonable attomeys' fees and costs of suit incurred herein; and

                                                                                                        16.      For such other and further relief as the court may deem just and proper.

                                                                                                                                         a   t9 the   Ihird gause of Action                                            '




                                                                                                        17.      That the Court declare, adjudge and decree that Defendants violated California

                                                                                          Labor Code section 226.7 and applicable 1W C Wage Orders by willfully                          failing to provide all

                                                                                          rest periods to Plaintiff and the other class                members;

                                                                                                        18.      That the Court make an award to Plaintiff and the other class members of one
                                              NM

                                                                                          (1)       hour of pay at each employee’s regular rate of compensation for each workday that a rest

                                                                                          period was not provided;

                                                                                          M
                                                                                                                                                                                                                  23


                                                                                                                       CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                          I."   x‘




                                                                                                              ‘3                                                  u
                                                                                                                                                                  I




                              Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                                               3 1    Page 32 of 179      \     ‘5




                                                                                                  19.         For all   actual, consequential,      and incidental losses and damages, according to

                                                                                        proof;

                                                                                                 20.          For premium wages pursuant to California Labor Code section 226.7(b);

                                                                                                 21.          For pro-judgment     interest   on any unpaid wages from the date such mounts
                                                                                        were due; and
                                                                         ‘OOOQOM‘FWNH




                                                                                                 22.          For such other and further relief as the court may deem just and proper.

                                                                                                                                   t     e      u                       t   o
                                                                                                 23.          That the Court declare, adjudge and decree that Defendants violated California

                                                                                        Labor Code sections 1194, 1197, and 1197.1 by willfully failing to pay minimum wages to

                                                                                        Plaintiff and the other class        members;
PC
                                                                                                 24.          For general unpaid wages and such general and special damages as may be

JUSTICE,
           Snitcm
                                                                                        appropriate;                                                       .




                              MW”!!!                                                             25.          For statutory wage penalties pursuant to California Labor Code section 1197.1

for                                                                                     for Plaintiff and the other class        members in the amount as may be established according to
                                       Ne—ne—as—ae—ne—Ie—Ie—Ie—Ae—ne—A




                                                                                        proof at trial;
           410W61ArdenAvumg




LAWYERS                                                                                          26.          For pre-judgment    interest    on any unpaid compensation from the date such
                                                                                        amounts were due;

                                                                                                 27.          For reasonable attorneys’ fees and costs of suit incurred herein pursuant to
                                                                                        California Labor        Code    section 1194(a);

                                                                                                 28.          For liquidated damages pursuant to California Labor Code section 1194.2; and

                                                                                                 29.          For such other and further relief as the court may deem just and proper.

                                       N                                                                                                he     I           e

                                                                                                 30.          That the Court declare, adjudge and decree that Defendants violated California

                                                                                        Labor Code sections 201. 202, and 203 by willfully                 failing to   pay all compensation owed     at the

                                                                                        time of termination of the employment of Plaintiff and the other class                  members no   longer

                                                                                           ployed by Defendants;

                                                                                                 31.      For all actual, consequential, and incidental losses and damages, according to

                                                                                        proof;



                                                                                                                CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                             Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 33 of 179




                                                                                          32.   For statutory wage penalties pursuant to California Labor Code section 203 for

                                                                                 Plaintiff and the other class   members who have left Defendants' employ;
                                                                                          33.   For pre-judgment     interest   on any unpaid compensation        mm the date such
                                                                                 amounts were due; and

                                                                                                 For such other and further relief as the court may deem just and proper.

                                                                                                                   maximum“
                                                                \OQQO‘M-§WNa—-




                                                                                          34.




                                                                                          35.   That the Court declare, adjudge and decree that Defendants violated California

                                                                                 Labor Code section 204 by willfully      failing to   pay   all   compensation owed at the time required

                                                                                 by California Labor Code     section 204 to Plaintiﬁ‘ and the other class       members;
                                                                                          36.   For all   actual, consequential,   and incidental losses and damages, according to
PC
                                                                                 proof;

                                                                                          37.   For pro-judgment interest on any unpaid compensation from the date such




                                                                                                                                                       M
                             9x203
JUSTICE,




                                                                                 amounts were due; and
                             Califunin




for        410WmAldnAmﬁtnm
                                         NNHHHHHD—‘v—‘He—le—I
                                                                                          38.   For such other and further relief as the court may deem just and proper.
                             Glullalc,




LAWYERS                                                                                   39.   That the Court declare, adjudge and decree that Defendants violated the record

                                                                                 keeping provisions of California Labor Code section 226(a) and applicable IWC Wage Orders

                                                                                 as to Plaintiff and the other class members, and willfully failed to provide accurate itemized

                                                                                 wage statements thereto;
                                                                                          40.   For actual, consequential and incidental losses and damages, according to proof;

                                                                                          41.   For statutory penalties pursuant to California Labor Code section 226(e);

                                                                                          42.   For injunctive    relief to ensure   compliance with this section, pursuant to

                                                                                 California Labor   Code section 226(8): and
                                         N                                                43.   For such other and further relief as the court may deem just and proper.

                                                                                                                                        Ca         a    c

                                         N                                                44.   That the Court declare, adjudge and decree that Defendants violated California

                                                                                 Labor Code section 1174(d) by willfully failing to keep accurate and complete payroll records

                                                                                 ///

                                                                                                                                                                                        25

                                                                                                    CLASS ACTION COMPLAINT FOR DAMAG           AND DEMAND FOl’. JURY TRIAL
                                            \(
                         Case 1:18-cv-01676-NONE-SAB                      ,(‘
                                                     Document 1-1 Filed 12/10/18 Page 34 of 179




                                                                                           for Plaintiff and the other class      members as required by California Labor Code                     section

                                                                                            1   174(d);




                                                                                                                                 M
                                                                                                      45.      For actual. consequential and incidental losses and damages, according to proof;

                                                                                                      46.      For statutory penalties pursuant to California Labor Code section 1174.5; and
                                                                           \OWQOMJsWMe—I




                                                                                                      47.      For such other and   further relief as the court       may deem just and proper.


                                                                                                      48.      That the Court declare, adjudge and decree that Defendants violated California

                                                                                           Labor Code sections 2800 and 2802 by willfully failing to reimburse                   Plaintiff and the other class
                                                                                                                                                                                                                          .




                                                                                           members for all necessary business-related expenses as required by California Labor Code
                                                                                                                                                                                  '




                                                                                           sections   2800 and 2802;
PC
                         '
                                                                                                      49.      For actual, consequential and incidental losses and damages, according to proof;
           M203



JUSTICE,
                                                                                                      50.      For the imposition of civil penalties and/or statutory penalties;

                                                                                                      51.      For reasonable   attorneys' fees   and costs of suit incurred herein;

for                          (amigo-imam
                                                                                                      52.      For such other and further relief as the Court may deem just and proper.
           WGtAlIkIIAm




                                           NNNI—IHD—lr-Io-Ie—II—le—IHD—l
                                                                                                                                       t        nth      ans         c

LAWYERS    410                                                                                        53.      That the Court decree, adjudge and decree that Defendants violated California

                                                                                           Business and Professions Code sections 17200, et seq. by failing to provide Plaintiff and the

                                                                                           other class      members all overtime compensation due to them,               failing to provide all meal         and
                                                                                           rest periods to Plaintiﬁ' and the other class       members,        failing to   pay at least                wages to
                                                                                           Plaintiff and the other class     members,      failing to   pay Plaintiffs and the other class members’
                                                                                           wages timely as required by California Labor Code section 201, 202 and 204, and by violating

                                                                                           California Labor      Code sections 226(a),     1174(d),     2800 and 2802.
                                                                                                      54.      For restitution of unpaid wages to Plaintiff and all the other              class   members and
                                                                                           all   pre-judgment interest from the day such amounts were due and payable;

                                                                                                      55.      For the appointment of a receiver to receive, manage and               distribute     any and   all

                                                                                           funds disgorged from Defendants and determined to have been wrongfully acquired by

                                                                                           Defendants as a result of violation of California Business and Professions Code sections

                                                                                           17200, et seq.;
                                                                                                                                                                                                                     25

                                                                                                                 CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                   i.
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 35 of 179



                                                                                   I
                                                                                                                                     T
                                                               H             56.       For reasonable attomeys' fees and costs of suit incurred herein pursuant to

                                                                     California   Code of Civil Procedure section      1021.5;
                                                               W‘N


                                                                             57.       For injunctive   relief to ensure   compliance with this section, pursuant to
                                                               4i
                                                                     California Business and Professions       Code   sections 17200. et seq.;   and

                                                               M             58.       For such other and ﬁrrther relief as the court may deem just and proper.
                                                               0\
                                                                     Dated: July 7, 2015                                      LAWYERS for JUSTICE, PC
                                                               \I



                                                                                                                       By:
                                                               on
                                                                                                                              Edwin Aiwazian
                                                                                                                              Attorneys for Plaintiff
                                                               \O




PC

           m
           all:
JUSTICE,




           Annie,

                    Mmsrm




for

           WuAnh:           NNe-le-‘e—Ie—ne—Ae-Ae—nn-Ae-Ae—a




LAWYERS    410




                                   gﬁaaﬁﬁﬁHoomqa‘uAuue-o




                                                                                         CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                        /'\
       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 36 of 179




      ~~~
SUPERIOR COURT OF CALIFORNIA
     COUNTY OF ALAM EDA
The fomgolns Instrument
     correct   copy of
        on ﬁle in:       .
                             I




                             3-"
                                     I

                                     4”
                                          '
                                              '

                                                  .
                                                               :




 ~~~
 ~~
                         A           C;
                     'A~J).‘:KI;:'IIKL

                                 ~
                                                      A
                                                          dun.
                                                           ,




                                                               ~~~
                                                                   ~~~
                                                                   ‘
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 37 of 179




 EXHIBIT “3”
                                                                                                                                           U
                                                                                                                                                                                                   m
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                       .~-.. n-
                                                           A‘   Page 38 of 179         '




                                                                                                                                                                         _   _
                                                                                                                                                                                  llllllllllllll
                                                                                                                                                                                             '1 390411 5'
                                                                                                                                                                                                             lllllllllllll




                                                                                                                                                      ‘
                                                                                                                                                          relief u                 ere
                                                                                                                                                      r-lvmrrrI-Irt
    .                                                      (CITACION JUDICIAL)                                                                                                    will?”
    NOTICE TO DEFENDANT:
    (AVISO AI. DEMANDADO):
    OLAM SPICES AND VEGETABLES, lNC., an unknown business
    entity;           and DOES                  1   through 100. inclusive,
    YOU ARE BEING SUED BY PLAINTIFF:
    (LO ESTA DEMANDANDO EL DEMANDANTE):
    THOMAS BELTRAN; individually, and on behalf of other members of
    the general public similarly situated,
'




        NOTICE! You have been sued. The eourt may decide against you without your being hearTunlese you respond                                           within   30 days. Read the lnfonnatlon
        below.
           You have 30 CALENDAR DAYS alter this summons and legal papere are served on you to ﬁle a written response at this oourt and have a copy
        served on the plaintiff. A letter or phone oall will not protect you. Your written response must be In proper legal term it you want the court to hearyour
        ease. There may be a court term that on can use tor our response. You can ﬁnd these oourt tonne and more Information at the Calltomia Courts
        Onllne 8eIt+talp Center (www.ceurtln oa.gov/ssllhs ). Your county law library. or the courthouse nearest you. it you cannot pay the ﬁling fee, ask
        the court clerk ibra tee waiver term. ltyou do not ﬁle, your response on tlrne. you may lose lhe use by default. and your wages. money. and property
        may be taken without further wamlng horn the court.
           There are other legal requirements. You may want to call an aitomey right away. it you do not kno'w an attomey, you may went to call an altomey
        referral eeMoe. ltyou oannot ettord an attorney. you may be eligible tortree legal services from a nonproﬁt legal services program. You can locate
        these nonproﬁt groups at the Calltomla Legal Bervloes Web site (www.lawlraarealltomla.orp). the Ceiltomla Courts Onllne Self-Help Center
        (www.ceurtlnlb.oa.gov/eellhalp). or by contacting your local court or eounly bar association. NOTE: The court hes a statutory Ilen torweivsd tees and
        costs on any settlement or arbitration award of 010.000 or more in a civil case. The court's lien must be paid before the court will dismiss the ease.
        [A           lran darnendsdo. Sine responds dentro ds 00 dies, Ia sorta pusde dacldlr an au centre sln asoucnar su veraldn. Lea Ia Interrneoldn a
        contiswclﬁ
             nus n.
           Tlana 30 DIAS OE CALENDAR“) daspuas de que la entreguen este dteclen ypepalas lsgslas para presenter uns respuaata per aaerlte en este
        aorta ynmrque aa antregua una septa al demandanta. Una oarta a una l/amads talatdnloa no lo protagan. Su respuesta porasorlte trans qua aster
        an fonnato legal console sldaasa qua proeeasn eu case en la eerta. Es peslble qua hays un terrnularle qua uatad pueda uaar para su reapuasta.
        Puade ansentrer sates tonnulsrlos as is certs y mas lnterrnseldn an al Cantro da Ayuda ea In Cortes da Oalltbmla (mrw.sueorte.ee.govl. en la
        blblletsca de layas ds au eondade e en la certs qua Ia quads mas cares. SI no puede psgsrla eueta de presented/en. plde el asereterie ds la eerie
        qua Is as un torrrrularie da axenclen de page do water. 8! no presents au raspueste a tlampo. puade pardar al ease per lnoumpllmlante y la aorta la
        padre qullar au sualde, dlnsro y blenes sln mas advertsnela.
          Hay etroa requlsltoa legalas. Ea reeomendable qua llama a un abegado lnmadletemsnte. SI no comes a un sbegado. puade llamara un sarvler'e da
        remlslen s abogadoe or no puedaglaqar a un ebogade. es peslbls qua ournpla eon lee requisites para ebtenar eervlclos lags/es gratuitos de un
        programa de aervleles legs/as sln ea da Iuoro. Puade sneentrer sates grupea sln tines da Iuero en el altle web da Calltemla Legal Services.
        Mww.lswheipealltemls.org), en el Centre da A da de las Cortes da Calllomla. Mww.sueorta.ea.gov) o penlandosa en contado con la eorta o a!
        oolsgle ds abogsdoa loeeles. AVlso: Per lay. a oorfe done derecho e reolsrner lss erretas ylos oestea exantos perlmponer un grevemen sabre
        walqulerrseuparaeldn de $10,000 a mas da valor raelblde mad/ante un aeuaroe e uns ceneealdn de erbltre/a an un case da daracnaeldl. Hone qua
        pagarel grevemen da la certs antes de que la oorta pueda daseenar sl ease.


                                                                                                                                           MR
    Th                    0 dd                      t th        rt                                                                         casau          a:


                                                                                                                                                                         7 8 9 .7 6
                                                                     l    :

    (Elonggrngrovdlreerglzrt; to beam: as;                                    Superior Court of State of California                                                l7
    County of-Alanieda. Rene C. Davidson Courthouse                                                                                    ~



    1225 Fallon Street, Oakland, California 94612
    The name,           address, and telephone                       number of plelntll‘l’s attomsy.      or plalntltt without   an attorney,   is:




                                                                                                                          ~ ~~~
                     y el namero de relatone del abogado dal demandente. 0 del demandante que no tlene
    (El hombre. la d/reooldn                                                                                                                                             begado. es):
    Edwin Aiwazlan, 410 Arden Ave., Ste. 203, Glendale, CA 91203; Telephone No. (818) 2                                                                                  -l
                                                                                                                                                                                 0&0
                                           1M              "7                                                                                                        ~


    DATE:                                                            “2915                                  Clark,   by                                              .                             .   Deputy
    (POOH!)                                                                                                 (Sacreterlo                                                                                (Ad/unto)
                                           ems                                                                   ~~
                                                           .

                                                                                                                                                                                                                   ~
    {Forproetetearvloa        summons, use Free? oI Service of BTmmone rm                 10.
    {Pare pruaba de antrege de este eltetlen use el temrularle Proof of Service of Summons. (PO -010)).
                                    NOTICE TO THE PERSON SERVED: You are sewed
                                   1.
                                   2.
                                                                     EI:
                                              as an individual defendant.
                                              as the pereon sued under the fictitious name ot (speelty):


                                                               3.    :1         on behalt of (specify):
                                                                         under:   CI] ccr= 41s.1o (corporation)                            :1         col: 416.60 (minor)
                                                                                  [:1 GOP 410.20 (deﬁrnot corporation)                     1:         GOP 416.70 (oonaervetee)
                                                                                  E] COP 418.40 (association or partnership)               [2         GOP 418.00 (authorized person)
                                                                                  [:3 other (speelty):
                                                           ‘




                                                               4-    El         b y p arsenal dellve or on tdate:
                                                                                                                )

        Form Adoptsdtor Mandatory u.
                     Ceundl
                                                                                                     suMMONs                                                         cede efCMt
                                                                                                                                                                                    Homage,
                      M. My
          Judi-tel            at
         sou-roe                   1.   zoos]
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 39 of 179
                                                                                                                                    '.
                                                                   ‘4
                                                            --
                                                                                                                                    ‘_




          --‘          ,l
      :                                                                                                        r

                                                                                                                                                                                       CM-1‘IO
                          NATIONWIDE INSURANCE COMPANY OF
            PLAINTIFF/PETITIONER:                                                                                                              mauumm
    AMERICA
    DEFENDANT/RESPONDENT: JOSE ALBERTO MARTINEZ, ET AL.                                                                                        Re15751271
~
                                                                                                                                           ~
                                                                                                                                                                                                   ~




    10.     c.       Indlcate the   ADR process or proceeaee that the party or partlee are wllllng to partlclpate In, have agreed. to partlclpate                                    In.   or
                     have already partlclpated       In   (check    all   that apply    and provide the speciﬁed lnformetlon):

                                             The    party or pertlee completing                Ifthe party or pertlee completing thle form In the case have agreed to
                                             thle   form 'are wllllng to                       partlclpate In or have already completed an                  ADR
                                                                                                                                                   process or proceaeee.
                                             partlclpate In the tollowlng            ADR       Indlcat‘e the statue of the processes (attach a copy of the partles'ADR
                                             proceeaee (check             all   that apply):   stipulation):



                                                                                                [:1
                                                                 m
                                                                   .                                   Medlatlcn eeaalon not yet echeduled

                                                                                                [3
                                                                                                D
            M. dlaﬂon                                                                                  Me d let on eenlon ac h adu la d 1or (da f9)
                                                                                                                   |                                             .'



     ( 1)


                                                                                                D      Agreed          to   complete medlatlon by
                                                                                                       Medlatlcn completed on (date):
                                                                                                                                                        (date).-




                                                                                                I:     Settlement-conference not yet echeduled

     (2)    gamma,“                                                                                    Settlement conference echeduled for (date):
                                                                 [3]
            °°nf°r°nc°
                                                                                                E]     Agreed          to   complete settlement conference by              (date):
                                         I
                                                                                                E]     Settlement conference completed on (date):



                                                                                                 a     Neutral evaluatlon not yet echeduled


     (3)    New” evaluatlon                                      [a                             DE
                                                                                                 I:    Neutral evaluatlon echeduled for (date):

                                                                                                      Agreed           to   complete neutral evaluatlon by
                                                                                                       Neutral evaluatlon cempleted on (date):
                                                                                                                                                                      (date):




                                                                                                :1     Judlolal arbltratlon not yet             echeduled


                                                                                                E
                                                                                                C]                                  echeduled
                                                                                                       Judlclel arbltratlon                        for (date):
     (4)        Nonbmdlng Judlclal                               [:1

                                                                                                E
                arbltratlon                                                                            Agreed               complete Judlolal
                 -
                                                                                                                       to                        arbltratIOn   by (date):
                                                                                                       Judlolal arbltratlon completed:on (date):



                                                                                                E
                                                                                                :1
                                                                                                       Prlvate arbltratlon not yet~echeduled

                                                                                                       Prlvate arbltratlon echeduled for (date):
     ‘5) Blndlng private
         arbltratlon                                             :1                             :1     Agreed          to   complete prlvate arbltratlon       by. (date):
                                                                                                                                                                                '




                                                                                                E]     Private arbltratlon completed              on   (date):




                                                                                                [:1 ADR aeeelon not yet echeduled
                                                                                                1:] ADR aeeelon echeduled for (date):
     (a)        0mm (Specify):                                   :1                             I:    Agreed           to   complete     ADR eeealon by (date):
                                                                                                :1    ADR completed on (date):

°“'“°"‘°'-           “M “"1                                         cAsE MANAGEMENT STATEMENT                                                                                              ""'°”
              Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 40 of 179
                                                                                                                                      r \.

                                     FIPETITlONER:     NATIONWIDE INSURANCE COMPANY OF                                                       WINNIE:
         DEFENDANT. ESPONDENT:                         JOSE ALBERTO- MARTINEZ, ET AL.                                                        12615761271
                                 r
    ~
                                                                                                                                         ~                                           ~




    11.       ineurancj

         '
              a.
              b.

              c.
                   l:    _Ineurancs carrier.
                   Reservation of rights:
                      1      {Coverage issues
                                                          if




                                                         will
                                                               D
                                                               any. for party ﬁling this statement (name):
                                                                    Yes       [3:]    No
                                                                                                  '




                                                                signiﬁcantly affect resolution of this case (explain).-
                             i




                                                                                                                                                     '


        12. Juriedlotlbn                                                                                                          .          .




              indicate    any matters           that   may effect the       court‘s Jurisdiction or processing of this     case and describe the          statue.
              I: Banhuptcy                    [:1 Other (specify):
              Status:        :
                             l




                                     see. consolidation. and coordination
                            c.
        13. Related
              a.   [:1                here are companion. underlying. or reiated cases.
                                     1) Name ofcaee:
                                     2)   Name otcourt:
                             '3)          Case number.
                             K4) Statue:
                                                                                           -




                   [:3       hdditlonsi cases are described                  in   Attachment 13a.
              b.   [:3                motion to        I:       consolidate          E:        coordinate      will   be ﬁled by (name party):

        14. Bifurcation
              [I] Thejparty or parties                 intend to   file a motion for an order bliurcatlng. severing. or coordinating the                 following issues or causes of
                    action (specify moving party.                  type of motion, and- reasons):




        15.   Other     m        tions
              [:3 The                party or parties expect to     file   the icilovving motions before    trial   (specify   moving party. type of motion. and issues):
                             I

                             l

                             I




                   a
        16.   Discovery
              8. [:3 gThe party or parties hava:compiatsd all discovery.
              b.      iThe following discovery will be completed by the date speciﬁed (describe                                   all   anticipated discovery).-
                             lance                                                      Malian                                                                      12m




              c.   [:1       'The following discovery issues. Including Issues regarding the discovery of electronically stored information. are
                             [anticipated (spacity):




        cM-uornw.    My      .2011)
                                                                             CASE MANAGEMENT STATEMENT                                                                        "'°‘ °"

~
                           Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 41 of 179
a,
                                               (“a                        I
                                                                                                                          ,-"‘*a.



                                                                    7
                                 ‘t'
                                       '
                                                                                                 '




                                                                         memos caromJ of
                         |..                                                                                                                                               I

                            zﬂnggnmmomm NATIONWIDE                                                                             mum-u:
                         DIFINDANTiREOPONDINT:JOBE                 ALBERTO mums, or AL.                                        ROI-5761271
                                                                                                                                                                                   I
                 ~                                                                                                         ~




                 1'i.

                                 m
                            loonomlc
                                       Thlo
                                           Iltlgatlon
                                                I Ilmltod clI cooo (l.o.. tho omcunt domondod Io $26,000 or loco) and tho oocnomlc                       prcooduroo        co
                                                                                                                                                                                   I




                                 D
                            o.                lo                                                                                            Iltlgotlcn                In
                                       ct-clvll Prccoduro oootlcno co-oa wlll ooply to thlo cooo.

                            b.         Thlo lo a llmltod olvll caoo and a motlcn.to wlthdrow tho oooo lrcm tho occncmlc Iltlgotlcn prcooduroo or for oddltlonol
                                       dlocovorywtll bo fllod (ii chockod. oxpioin opociiicoiiy wily oaoncmic litigation prooodum milling to diooovory or irioi
                                                                                                                                                                               '




                                       ohcuid not apply to thio coco):




                     13.    Othorloouoo
                            E]   Tho party or partloo roquoot that tho tollewlng      oddltlcnal mattoro   to oonoldorod crdotormlnod at tho caoo monagomont
                                                 Plaintiti roquooto tho court to oontinuo tho CMC dato to: 60-
                                   conforonooiopociiy):
                                   90 dayo to allow time to: plaintiﬂ to dotozmino i! an Application to:
                                   Publication on dotondant. Martino: il nood to aﬂoat oorvico and for
                                   pla-intitt to proparo and oubmit the Application and. Order to: Publication


     .-.—La‘.,
                     10.    Moot
                            o.   ﬂ     d oontor
                                       Tho  party or portloo hovo
                                       of Court {iinot oxpioin):
                                                                     mot and ccntorrod wlth all partlu on all outlooto roqulrod by rulo 3.7“      of tho Callicmlo Ruloo




                            b.    Altar mootlng    and oontorrlng ao roqulrod by   rulo 3.724 at tho Calltomlo   Ruloo of Court. tho partloo octoo on tho tollowlng




                                                                               ~
                                  (IF-oily):




                     20. Total     numtor of pogoo Ittoohod        fifony):

                     I   am ocmplotoly tomlllor wlth thlooooo and wlll to fully proporod to dlocuoo tho atom of dlooovory and attornotlvo dloputo rooolutlcn.
                     oo woll oo othor Ioouoo rolood by thlo ototomont. and will poooooo tho outhorttyto ontor Into otlpulotlono on thooo Ioouoo              at tho tlmo of
                     tho oaoo monogomont ocnforonco. lncludlna'tho wrltton outhortty of tho party whoro roqulrod.

                     Dltl:       7/7/2015


                                                   (TYFI OI PRINT NAM!)




                                                   (WM OI PRINT NAM"
                                                                                                           E      Addltlcnol   olgnotum   oro ottochod.




                     W             W- W!                                      on: MANAGEMENT OTATIMINT                                                                "I'm
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 42 of 179




 EXHIBIT “4”
1"}

      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 43 of 179

      r                                                            1             r
            Lawyers for Justice,        PC                                             01am Spices and Vegetables,   Inc.
           Attn: Alwazian,Edwin
           410 West Arden Avenue
            Suite   203
      L    Glendale,      CA     91203                             J             L                                                J



                                  Superior Court of California, County of Alameda
                                   Rene C. Davidson Alameda County Courthouse

          Beltran                                                                                 No.    69   69
                                                  Plaintiff/Petitioneds)
                                         VS.

          01am Spices and Vegetables,          Inc.
                                                                                             NOTICE OF HEARING
                                              Defendant/Respondent(s)
                                (Abbreviated Title)


                      To each party or to the attomey(s) of record for each party herein:
                      Notice    is   hereby given that the above-entitled action has been set for:
                                                Complex Determination Hearing
                                                Case Management Conference

                      You are hereby notiﬁed to appear at the following Court location on the date and
                      time noted below:

            Complex Determination Hearing:
            DATE: 08/17/2015 TIME: 02:30 PM DEPARTMENT:                                      17
            LOCATION: Administration Buil
                                                         '

                                              Third Floor
                         1221 Oak Street, 0 and
                                                             ,




            Case    M          ement Conference:
            DATE: 0917/2015 TIME: 02:30PM DEPARTMENT:                                        17
            LOCATION: Administration Buil
                                                         '

                                           ,Third Floor
                        1221 Oak Street, 0 and


                Pursuant to California Rules of Court, Rule 3.400 et seq. and Local Rule 3.250 (Uniﬁed Rules of
                the Superior Court, County of Alameda), the above-entitled matter is set for a Complex Litigation
                Detennination Hearing and Initial Complex Case Management Conference.

                Department 17 issues tentative rulings on DomainWeb (www.alameda.courts.ca.gov/domainweb).
                For parties lacking access to DomainWeb, the tentative ruling must be obtained from the clerk at
                (510) 267-6933. Please consult Rule 3 .30(c) of the Uniﬁed Rules of the Superior Court, County of
                Alameda, concerning the tentative ruling procedures for Department 17.

                Counsel or party requesting complex litigation designation is ordered to serve a copy of this notice
                on all parties omitted from this notice or brought into the action after this notice was mailed.

                All counsel of record and any unrepresented parties are ordered to attend this Initial             Complex Case
                Management Conference unless otherwise notiﬁed by the Court.

                Failure to appear,        comply with local      rules or provide a   Case Management Conference statement
                may result in sanctions. Case Management Statements may be ﬁled by E-Delivery, by submitting
                directly to the E-Delivery Fax Number (510) 267-5732. No fee is charged for this service. For
                further information,         go to Direct Calendar Departments          at
5"“?   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 44 of 179

               http:l/apps.alameda.courts.cagov/domainweb.

              All motions in this matter to be heard prior to   Complex   Litigation Determination Hearing   must be
              scheduled for hearing in Department 17.
                                                                                                                       '




               Ifthe information contained in this notice requires change or clariﬁcation, please contact the
               courtroom clerk for Department 17 by e-mail at Dept. 17@alameda.courts.ca.gov or by phone at
               (510) 267-6933.

               TELEPHONIC COURT APPEARANCES                at Case Management Conferences may be available by
               contacting CourtCall, an independent vendor, at least 3 business days prior to the scheduled
               conference. Parties can make arrangements by calling (888) 882-6878, or faxing a service request
               form to (888) 883-2946. This service is subject to charges by the vendor.


               Dated: 07/15/2015
                                                                            W
                                                 Leah T. Wilson Executive Officer / Clerk of the Superior Court

                                                         By          WM                     Deputy Clerk
                                          CLERK'S CERTIFICATE OF MAILING
       I certifythat the following is true and correct: I am the clerk of the above-named court and not a party to
       this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
       sealing and placing them for collection, stamping or metering with prepaid postage, and mailing [on the date
       stated below, in the United States mail at Alameda County, alifomia, followmg standard court practices.
                                                                                        '




                        Executed on 07/16/2015.

                                                          By         '40::
                                                                                             Deputy Clerk
       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 45 of 179




 ~~
  ~
SUPERIOR COURT OF CALIFORNIA
    COUNTY OF ALAMEDA
The foregoing instrument
           copy of the o r
     correct
        on ﬁle in this
                           ls   a   ._
                                         -.
                                              ~
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 46 of 179




 EXHIBIT “5”
         Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 47 of 179            '




                                                                                                                               ‘4'???

                                                                                                                                                                 llillilllliililillllillillllil
                                                                                                                                                                              '13903212-


                 OR?”         PARTY-lien lemmas                                Ind address):
                                                                                                                                        lull         I'LFEEIIAEIBH IM'E
                                                                                                                                                       NR COURT 0" ONLY
                                                                                                                                                                              VP08-030
                                                                                                                                                                              ‘




    £1;
                 wm     2!;
                              wazran
                                                                                                                                                 JUL 27 PM
     LAWYERS for JUSTICE                                                                                                              ZUIS                           .
                                                                                                                                                                   ii.    35
    410 Arden Avenue, Suite 203
    Glendale, California 9 1203

                      ﬂuorine-1818) 265—1020                                        we no mammals) 265-1021
     aural. Annalee            (OM
             ATTORNEY son (MinskPIaIntiﬁ'
     SUPERIOR COURT OF CALIFORNIA. COUNTY OF Alameda
         smarrsccasssZS Fallon Street
                   wuuuo accuse:
                                     CA 94612
                  any/incur oocs:OakIand,
                       men mﬁene C. Davidson Courthouse
                  PEITTIONER/PLAINTIFFzThomaS Beltran

         RESPONDENT/DEFENDAN‘IEOIBm Spices and Vegetables. Inc.

                                                                                                                                     and}
                                   PROOF OF SERVICE BY FIRST-CLASS MAIL—CML                                                                           R01 5775976
                                                                                                                                                                          '

                                                                                                                                                                                           mg
                                      (Do not use this Proofof Service to show service ofe Summons and Complalnt.)
                               18 years of age and note partyto this action. am a resident of or employed In the county where the mailing
    1.
         -
             I
                 am
             too p ace.
                       olver                                                                   I
                                                                                                                                                                                           @Nﬁlﬂ



2.           My residence or business address la:
             410 Arden Avenue, Suite 203, GIondale,_Califomia 91203

3.           On (date):Jul 22, 2015                      l   mailed from    (city and state):          Glendale, California
             the followingdocuments            (specify):
             Notice of Hearing


             [3 The documents
                  ~~~
                                            are listed       in   the Attachment to Proof of Serv/ce         by FIrst-Claee Mall—Civil (Documents Served)
                     PCS-030(0)).
                        (form
4,           I served the documents by enclosing them In an envelope and (check one):
             a.        depositing the sealed envelope with the United States Postal Service with the postage fully prepaid.
             is.
                  ~
                       placing the envelope for collection and mailing following our ordinary business practices. am readily familiar with this
                          ~                                                                                                                      I


                      business's practice for collecting and processing correspondence for mailing. On the same day that correspondence la
                      placed for collection and mailing. it Is deposited in the ordinary course of business with the United States Postal Service                                    In
                      a sealed envelope with postage fully prepaid.                                                                          -




                                  Wm
             The envelope was addressed and mailed as follows:
    5.
             I- "In" of        "Ned: 01am Spices and Vegetables, Inc.
             b. Addrese of person served:

                205 East River Park Place
                Suite 310
                             93720CA
             E
                Fresno,

                        The name and address    of each person to whom mailed the documents
                                                                                       i                             is listed In   the Attachment to Proctor Service
                        by First-Class Mall-Civil {Persons Served) (PCS-030$».
l   declare under penalty of perjury under the laws of the State of Calltomla that the foregoing                                is   true   and correct.
Date:             July 22, 2015


                              OR PRINT MIMI OF amen COMPUTING THII FORM)

                                                                                                                                                        w-myﬂgg
                      (TYPE                                                                                               OMTUII CF PIRICN WMPLII'INO                M)

                  Magmuu
                                                                                                   .




53""                                                     PROOF or SERVICE av FIRST-CLASS MAIL—CIVIL
roeoea rum-um 1. local                                                                (Proof of Sarvlce)
           Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 48 of 179




          ~
SUPERIOR COURT OF CALIFORNIA



         ~~
      COUNTY OF ALAMEDA
 The foregoing lnnn'ument         a true and




       ~~~~
                             la
      come: cap     of ma orlginal
           on ﬁle n this ofﬁce     "gm
                                           ,
                                       _




       ~

3y
          ~~
     44/11-;             ~




                                  ~   5:32-    _:
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 49 of 179




 EXHIBIT “6”
’I


         ~~      aI:                                                                 i



                                             Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                               ‘
                                                               'r
                                                                                               ‘     Page 50 of 179
                                                                                                                     ;
                                                                                                                                                      '

                                                                                                                                                                                                                                                                                                                                          ...


         ~~
         ~
                                                  ~
                                                                                                                                                                                                                                                                                                        liilillllilliiiliiiliilliiiiiiif
                                                                                                                                                                                                                                                                                                   .13678636
                                                                                                                                                                                                                                                                                                              _}
                                                                                                                                                                                                                                                                                            i

                           '

                                RN cement wrruounmeuav (Name. eur-                                                        tum", andeddreu)                    '                '

                                                                                                                                                                                                                                                                                            \I‘Wuwnr'uwtm..‘m
                           ._ Edwin Aiwazlen saw: 232943              I


                                        LAWYERS for JUSTICE. PO                                                                                                                                                                     .



                                        410 Arden Ave Ste 203 Glendale.                                       CA 91203                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                  I




                               .        mar-none no.- (em ace-soul not no (name-1m                                          1mm marine mm.-                                        ‘
                                        A'rrcRNaveoR (Name).- munmr:                                                                                                                                                                                    -




                                                                                                                                                                                            .‘                                                                           ALAMEDACOUNTY
                                                                                                                                                                                                                                                                                                                      .


                                                           V                                                               j     u
                                                                                                                                                                                                                                                        '




                                                                                                                                                                                                                                                                                                m W0
                                                                                                                                                                      .


                                    County of Alameda, Rene c. David-on Courtheuee
                                              memoem 1225
                                                                                                                                                                                                                                                                             n   '


                                                                                                                                                                                                                                                                                       "‘ 51
                                                                                         Fallon Street                                                                                                                                                          v'
                                                                                                                                                                                                                                                                                             2-0151                                           1
                                                                                                                                                                                                                                                                                                                                          '


             ~
                       -

                                              wuunoeoenaee:
                                             om mom ocoa: Oakland. CA 94612
                                                                                                                                                                                                                                                                         425......
                       '                                                                                                                                                                                                                                                                                      _



         -                                                                                                                                   '

                                                                                                                                                                                                                                                        :




                       ":";.";;.-r-,
                                                      amoumm                                                                                                      -
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                        '



                                                                                                                                                                                                                                                                f        .
                                                                                                                                                                                                                                                                             -..-.._.......                                .   ..
             '~
                                                                                                 THOMAS BELTRAN
                               '                                                             _
                                                                                                                                                                                                                                                            ’
                                            PLAINTIFFIPETITIONER'.

                               DEFENDANT/RESPONDENT: OLAM SPICES AND VEGETABLES.                                                                              mc.-                                                                                              RG1              09                                   99
                                                           "                                                                                                                                                                                                    M “Wm”
                                    '




                       I                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                          .       .

                                                                                                                                                                                                                            '
                                                                                                     PROOF OF SERVICE or sunilv'r'o'ne                                                                                                               I                                           1554mm
                                                                                                          .    (Separate proof of eervice                     Ie          required for each party carved.)
                                 At the time of eervioe
                                   1.                                            I       wae at leaet 1B yeere of age and not a party to thle action.

                                             M Summone
                               2. eerved ooplee of:
                                        |


                                    r
                                        I-
                                        b-E               Complaint
                                             D        Alternative Diepute Reeoiution                                     (ADR) package
                                             D
                                        c.
         _




         I
                                        d-                Civil     Ceee Cover Sheet (served In complex caeee only)


                               3. a.
                                        0-

                                        f-   M            Croce-complaint
                                                  other (epeoiiy documents): own One Cover Sheet
                                              Party eerved (epeciiy name ofperty ee ehown on documente served):
                                        OLAM SPIOES AND VEGETABLES.                                                            INc..   AN UNKNOWN BUSINESS ENTITY
                                        b-   D            Pereon (other than the rty In Item 3e) eerved on behalf of an entity or ea an authorized agent (and not a pereon under
                                                      Item    6!: on whom eube uted eervlce wee made) (epecw name and reietionehlp to the party named in item 3e):

                               4.       Addreee where the party wee                                      .tm             206 3 RIVER PARK CIRCLE
                                                                                                                                                                                                                                                                                                                                     ‘ﬂ
                                                                                                                         FRESNO, OA'93720                                                                                                                                                                                                     '




                               e.       leerved the party (oheakpmertm
                                              by pereonei eerviee» lpn'reeneiiy delivered the documente Ileted In item 2 to the party or pereon authorized to
                                                                                                                                                                                                                                                                                                                                     g
                                                                                                                                                                                                                                                                                                                                     E
                                        I-



                                             M
                                              receive eervlce oi proceee tor the party (1) on (date): (2) at (time):

                                        b-            by eubetltuted service. On (date): 7118/2015 at (time): 1:65 PM left the documents                                                                                                                             listed In item             2 with or
                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                       I


                                                      in the preeence otfname and title or relationehip to perecn Indicated in item 3b):
                                                      KAILEE WOODS
                                                               Age: to
                                                                                                     -   HUMAN RESOURCE SPECIALIST
                                                                                                         Weight: 115m Hair: BLACK                                                                   Sex: Female                                                                                                                      a
                                                               Height: I‘S'              '

                                                                                                         Eyee:       BLUE                  Race:          WHITI                                                        -




                                                      (1)       E     ..(bneineee) a pardon at ieaet 18 yeere oi'agemppargnil :in charr‘ge at the pincer or ueuai piece of bueineee of the
                                                                      paregn'tc be sewed; Informed him of her o‘t-ihe g'ea
                                                                                                                     |          natu" oi the papart.                                        .   |




                                                      (2)       Cl theme) a competent member etthe houeehold                                                              (at lead 18 yeere of ageﬁ‘ etthe dwelling houee or ueuai place of
                                                                      .abode of thegp'a'rty.                     l   lnfonned him or her of the general nature oi theapapera.

                                                      (   3)    D      (p.
                                                                      :e'
                                                                                Icel,‘tidreee unknown) a pereon at ieeet 18 yeere otegej      arently Ini'ehe   ill the ueuel.)
                                                                            _yreee oittherpereon to be eerved, other than a United Stalleerﬂsgit Service 90' , ofﬁce
                                                                                                                                                                                i}
                                                                                                                                                                                   ng
                                                                                                                                                                     box. ln'fgarmted him of                                                                                                     I

                                                                            eroithe general nature etthe pepere.
                                                                                                                                                                  '                                            '       '                                             '       ‘
                                                                                                                                                                                                                                        ',




                                                      (4)       C]    Itheneeiter malie (by ilmtfglaee. po tege prep Id :00 'ee_-._oi the documentirjd; ’e:peifedn}ie; be
                                                                                                                                                                                                                                                                                                        " 9letthe
                                                                                                                                                                                                                                                                                                     e'en‘re
                                                                      place where mexgplee'wemvleﬂ (Gd’ae Clv. Prllqufs' 1'5I20). malli‘tizth" abet! rite-on.
                                                                                                                                                                                        I




                                                                                                                                                                                                           l


                                                                      (date):                from        (W):                                                                                                               or-._                 Itdiellriﬂhh                       6f.ma'lllng'la«.iﬁiched.
                                              I



                                                      (5)       D     I     attach       a declaration of diligence etating actione taken                                                           ilret      to attempt pereonei eervice.



                                                                                                                                                                  _
                                                                                                                                                                          '1       -.       ..';            9-.            --)l._.,          ,.
                                                                                                                                                                                                                                                  rt:                        n                   A...“                    L.”       33.1411

                           Wﬁﬁlﬁi}50:"
                                                  .                                              .                                               ,r       _
                                                                                                                                       _
                                                                                                                                                                                                                                                                                                              ‘


                                                                                                                                PROOF or SERVICE or summons                                                                                                                             .
                                                                                                                                                                                                                                                                                                      “sfg'o'fnfmﬁmiz


         I




     ‘
                              Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                  I                            .-\\
                                                                                      Page 51 of 179     .-“‘     '

                                                                                                                      .‘


                         7.;
                                                                                                                                                                                                                               jlﬁ? ”                                              “In.”
                                                                                                        1.‘                                                                                        ‘.

                                                                                                                  “1"      n       I                                            O                       .-1-                                                                _.II

                                                                                                                                                                                                                              CASE NUMBER:
                                                                                                                               .                                                        l                                 I                                   I



                     FLAINTIFFIPETITIONER: THOMAS IILTRAN

                                                                                        own emcee mo veoarAeLu, mo.                                                                                                                                    RO‘ISTTGITS
    '




               DEFENDANT/RESPONDENT:
                                                                                                                                                                                                                                                                              41*
                          E ubyehown
        IV ~
                                                                                                                                                                                                                  ~


                                 melt and acknowledgment of receipt of                                                                                                        doom": ate Ileted
                                                                                                                                                                                                                                                                                           ~




                    o.                                                                                                                  eervioe.    I   melted the                                          In    item 2 to the party. to the eddreee
                                             by              poetege
                                                                 In   item 4,              firet-oieee mail.                           prepaid.                           ~



                                            (1)       on (date):                                                                                          (2)     from        (city):

                                            (3N:                 with two copies of the Notice and Acknowiedgmentof Reoelpfend e postage-paid return envelope eddreeeed to me.
                                                                 (Attach completed Notice end Acknowledgement of Receipt.) (Code Civ. Prod. 5 410.30.)                                                                                                                .




                                            (49D                 to        en eddreee outside California with return receipt requested. (Code                                                    Civ. Proc..      5 410.40.)
                    a.   C!                 by other                  meene      (specify meene of eervice and authorizing code eeotion):



                         E]                 Additional                         page deeoribing eervloe ie attached.
               0.   The "Notice                             to the             Pereon Served" (on the eummone)                           we completed as followe:
                    a. Cl ee en individuei defendant.
                                        '




                    0. CI eefttaeipirdonii'ue'ttuhder the fiﬁtltldue name of (cp'elﬁﬁr.
                    0-

                    d-   E80909.1;a                                                                           .




                          On ﬁdl‘lo’if‘d'f-‘Yéde'éii‘irl'd OLAM SRICES AND VEGETABLES. INC.l AN UNKNOWN BUSINESS ENTITY
                                                                                                                                                                                                                      -




                                                                                                                                                          M
                          under the following Code of Civil Procedure eeotion:
                                       C] 410.10 (corporeticn)                          410.95 (bucineee organization. form unknown)
                                                                                   416.20 (defunct corporation)                                                    410.00 (minor)
                                                                                   410.30 (Joint etook compeny/eeeocietion)                                   .
                                                                                                                                                                   418-70 (WIN 0" OOHNWIW)
                                                                                   410.40 (eeeooletion or pertnerehlp)                                             413-90 (ll-MON!“ POGO")
                                                                       [3          410.50 (public entity)                                                          410.40 (occuplnt)
                                                                                                                                                          D            other:

           7.       Pereon who eerved papere
                    I. Name: Herbie Thornton - ProLegal Regtt: 2013030000
                    b. Addreee: 1700 South Figueroa Street Loe Angelee, CA 00010
                    c.    Telephone number. (SSS) 722-0873                                                                               :




                    d.    The fee for aervioe wae: 8 143.70                                                   _


                    e.    Iam:
                                              I



                          (1).                        not I regietered Ceiifomle proceee eerver.
                          (2)?                "exempt from                             regietr-etlon-   under Bueineee and Profeeeione Code eectlon 223500;).
                          (a);
                                              «612::                             .creiifcmia
                                                                                                prﬁeszﬁam'}.                                  E]    IndependentconlmctOf-s
                                                  i)        Registration No.:                  3201110000000
                                                            County: Fresno

                    M
                                              (Iii)




          a.                  I   declere under peneity of perjury under the                                                       lam of the Stete of Celiiomie thet the foregoing                                       Ie      true   end       correct.
                              or
          1U                  i   em a Ceiifomia eheriff or merehei andl certify thet the foregoing is true end correct.

                                        nets:               711712010
                                                      i.-
                                                                    12011003080.
                                        in
                                         7°? ’Sggt’itﬁﬁi‘dei‘oe'                                     tfrgét
                                                                                       A0001:-
                                  -.'
.                                                                                                _




                                  --
                                                                                  :8
                                            ttrfgzjtgd
                          TL. tori.                 -Rt§l°9!|neM9rK-°9m.
                                                             .   ..   ..   .




                                                  (NAM! OI' PERION WHO                      "MD PAPIMIIHIRlIF OR MARSHAL)                                                                                                     (                )




        '°"‘°             WM" "m"                                                                                                            ,.,..-.-.-

                                                                                                                           moon or SERVICE or summons
                                                                                                                                                                  .1     .u                 ..          .   ...                          ..
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                   .     ..       .       -----\-t--

                                                                                                                                                                                                                                                                      mum/Emil:
                                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 52 of 179
y
                                U"                   ;
             "                                                                                                                                                                                                                                    "‘--
                      Momsyorhlly Whoutanemay:              -                                                                                                                                                           aoi‘doTarusaoNLlr                               i



             ‘
                        Edwin Alwazlen. BBN:     232943
                           LAWYERS for JUSTICE. PC
                           410 Arden Ave Ste 203
                           Glendale. CA 91203                                                                                                             mu. mazes mm-
                                                                                            mm: (818) 265-1021-
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                    i


                      mar-Howell’s; (818)    285-1020                             wax/Va,                                                                                                                                                                           ]




                      Myron Plaintiff
                 I




                                                                                                                                                                                                "
                 '




                                                                                                                                           Waterman"
         3
                                                                                                                                                                                                     ‘




                                                                                                                                                            13540IOLAM
                      Mama/om. mmwwnmnswurm
         '
                                                                                                                                       ~


    .




                 '.
                           County of Alameda, Rene C. Davidson Courthcuee -
                                                        '                                      ‘Il-vrj                            evil-I             .u.                                   _
                           mm.- THOMA'S BEL'i'RAN
                 "                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                    I




                     -Da!andanfr     OLAM SPICES AND VEGE’ABLES.                            INC.                                                      _                                                                                                             1

                                                                                                                                                                                                         .
                       :                                        '

                                                                                              HIM'INOb'A'rIE'
                                                                                                                                           I-it':
                                                                                                                                                                                                             IMNUMIIJL-
                                Inaoos‘oﬁlxiavrca                                                                                          'i
                                                                                                                                                                                                                          R815778976
                                                                                                                                                                                  I
                                                                              ~                                                              ~                                        ~
                                                                                                                                                                                                                                -u                        ‘-




                  1.       I   am over the age of 18.and not a party to this action.                                          I   am       employed                      In   the county where the mailing occured.

                 2.        I   served copies ofthe   Summons:                     Complaint:        Civil       Case Cover Sheet;
                 3.        By placing a true copy thereof enclosed In a sealed envelope. with First Ciaee postage thereon                                                                                               fully   prepaid, In the United
                           States Mall at Lee Angeles. Csllfomla. addressed as follows:

                           a.   Date of Malling:                                    July 16.       2016
                           b.   Place of Mailing:                                   Les Angelee. CA
                           c.   Addressed as follows:                               OLAM SPICES AND VEGETABLES,                                                               INC..            AN UNKNOWN BUSINESS ENTITY
                                                                                    205 E RNER PARK CIRCLE
                                                                                    FRESNO. CA 83720
                 I    am        readily familiar with the fInn'e practice for collection                                  and processing of documents                                                    for mailing.    Under that       practice.      It
                 would be deposited within the United States Postal Service. on                                                              that           same day.                      with postage thereon            fully     prepaid at Los
                 Angelee. Callfomia in the ordinary course of business.




                 Fee for Service: 8 143-. 7a
                         Its-omega]. 3094f :                                 2013036830                                                           declare under penalty of perjury under the laws of the
                                     1706 South 3'1                               Street
                                                                                                                                                 I

                                                                         7,020:                                                                  The State of Califomls that the foregoing
                                     Loe An elu                               90015                                                                                                         Information
                                                                    -.




                                               224a»;
                                                                                                                                                                                                                        ~
                                                                         '


        ,_                                                                                                                                       contained in the return of service and statement of
                                     laser
                                     nos:    mean/om:                                                                                            service fees Is true and correct an    at this declaration




                                                                                                                                     —¥
                                                                                                                                             was executed on J                                       y 17,        .




                                                                                                     -
                                                                                                         II.
                                                                                                           'r
                                                                                                                '
                                                                                                                    4L“
                                                                                                                    n     v       vﬁ_            -


                                                                                                                                                     ._ _
                                                                                                                                                      a4-       -.   e
                                                                                                                                                                              _
                                                                                                                                                                              .
                                                                                                                                                                                          "u     I
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                              v
                                                                                                                                                                                                                                                          _
                                                                                                                                                                                                                                                     ._._—-u-   .




                                                                                       .
                                                                                            PROOF OF SERVICE BY MAIL                                        -

                                                                                                                                                                                                                                Orderﬂ: l1ululmallpror
                       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 53 of 179




                                                                              STATE OF CALIFORNIA. COUNTY OF LOS ANGELES

                                                                                        I   am employed   in the   County of Los Angeles, State of California. I am over the
                                                                              age of 18 and not a party to         the within action. My business address is 410 West Arden
                                                           \OOOQOsM-AWNn—a    Avenue, Suite 203, Glendale, California 91203.

                                                                                  On August 4, 2015, I served the foregoing document(s) described as: PROOF OF
                                                                              SERVICE OF SUMMONS on interested parties in this action by placing a true and
                                                                              correct   copy thereof, enclosed in a sealed envelope addressed as follows:

                                                                              01am Spices and Vegetables, Inc.
                                                                              205 East River Park Circle
                                                                              Fresno, California 93720


PC
                                                                              Agentfor Service ofProcess ﬁar Defendant

                                                                              [X]   BY U.S. MAIL
                                                                                        follows: I am “readily familiar” with the ﬁrm's practice of collection and
                                   n—In—Io—Io—In—In—I




JUSTICE                                                                             As
                                                                                    processing correspondence for mailing. Under that practice, it would be deposited
          4mwummm2na
                       mummsm

                                                                                    with U.S. Postal Service on that day with postage thereon fully prepaid at Los
for
                                                                                    Angeles, California in the ordinary course of business. I am aware that on motion
                                                                                    of the party served, service is presumed invalid if postal cancellation date or
LAWYERS                                                                             postage meter date is more than one day after date of deposit for mailing an
                                                                                    afﬁdavit.


                                                                              [X]   STATE                    -




                                                                                     declare under penalty of perjury under the laws of the State of California that "the
                                NNHI—ll—l




                                                        mqauhwﬁwoomqaunmNHo
                                                                                    I
                                                                                    above is true and correct.

                                                                                    Executed on August 4, 2015.          at Glendale, California.



                                                                                                                        /
                                                                                                                          Rebecca Bock


                                NNNNNN




                                                                                                                         PROOF OF SERVICE
      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 54 of 179




 ~
SUPERIOR COURT OF CALIFORNIA




 ~~
 ~~
    COUNTY OF ALAMEDA




CLERKO    ‘4   -=
                     ~~
                     ~




                     ~~~
                        ~:2)"




                 matgcévm!
                    Wan   um w~
                     9,6,9}?
                     ~
                         D
                                9'6   ~~~~

                                      ~
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 55 of 179




 EXHIBIT “7”
K1
                        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 56 of 179
                                                                                                                            NO.   992        P.   2
     ’\       AUG.12. 2015               2:59PM          CAPITAL MGMT CORP

          \
                                                                                                                  FlLED BY FAX
                                    SUSAN K. HATMAKER 172543
                                                                                                             ALAMEDA COUNTY
                           1
                                    AIMEE E.      ATER 222941                                                  August 12. 2015
                           2        BRADLEY J. LEVANG
                                    HATMAKER LAW
                                                      226922
                                                   GROUP                                                          CLERK OF COURT
                                                                                                             THE SUPERIOR
                           3 7522 N. Colonial Avenue, Suite 105                                              By Burt Moskalra. Deputy
                             Fresno, California 93711                                                        CASE NUMBER:
                           4 Telephone: 5559) 374-007 7
                             Facsimile: 559) 374-0078
                                                                                                               RG1 5776976
                               5
                                    ROBERT K. CARROL 81277
                               6    LYNN R. FIORENTINO 226691
                                     AREAFI‘ FOX,           LP
                               7 55 2          Street.   21 Floor
                                     San Francisco        CA 94105
                               8     Telephone: 415) 757-5500
                                     Facsimile: ( 15) 757-5501
                               9
                                        Attorneys for Defendant:
                           10           OLAM WEST COAST,VEGETABLES,
                                                         INC., erroneously sued as
                                        OLAM SPICES AND                 INC.              _




                           11

                           12
                                                           SUPERIOR COURT OF CALIFORNIA
                               13
                                                                   COUNTY OF ALAMEDA
                               ‘4
                                                                                          "           *
                                                                                                                  iscecsozee 3
                                                                           on                             Case No. R015775976
                                        THOMAS BBLTRAN. individually. andpublic
                                                                           ,




                                                                                              )
                               15
                           '


                                        behalf of other members Ofthc general                 )                                  MOTION
                                                                                                          DEFENDANT’S NOTICE ANDREQUEST
                               16 similarly situated.                                         )
                                                                                                          To TRANSFER VENUE AND
                                                           puma;
                                                                                              )
                                                                                                          FOR REASONABLE EXPENSESAND
                               17
                                                            i
                                                                                              )           ATTORNEYS’ FEES                ~




                                                                                              )
                                18
                                         vs'                                                  )           Reservation No: R—1648937
                                19

                                20 an unknOWn business           entity:   and DOES   1                   Time:   2:330   pm.
                                                                                              )
                                                                                                          Dept: Dept. 17
                                         through 100. inclusive.                                  )
                                21                                                                )       Complaint Filed: July 7. 2015
                                                           Defendants.                                                            None   Set
                                                                                                          Trial Date:
                                   22
                                                                                                  ;
                                   23                                                             )
                                                                                                                    FILED 144 17.40.5121n
                                   24
                                   25

                                   26
          H Wlk   ru.     0
      75's:    $58813      27
                         R53.
                um 105
           Prune.   CA
                     93711




                                                                 DEFENDANT '8 NOTICE AND MOTION TO TRANSFER VENUE AND
                                                                 REQUEST FOR REASONABLE   EXPENSES AND ATTORNEY? FEES
                Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 57 of 179
           AUG.12.2015                                             2:59PM           CAPITAL MGMT CORP                                       N0.   992           P.   3




                                                                                         NOTICE OF MOTION
                                                                TO PLAINTIFF THOMAS BELTRAN AND HIS ATTORNEYS OF RECORD:
                                                                     PLEASE TAKE NOTICE that on September 9. 2015 at 2:30 p.m.. or as soon thereaﬁer
                                                                as this matter   may be   heard, in Department 17 of the above-captioned Court. Defendant                  01am
                                                                West Coast,    Inc.,   erroneously sued herein as   Glam   Spices and Vegetables;          Inc...    (hereinafter

                                                                referred to as ‘1Defendant”) will    and hereby does move     this   Court to transfer venue from the

                                                                Superior Court of Alameda County to the Superior Court of Fresno County and seek reasonable

                                                                expenses and attorneys’ fees. in the amount of $12,597.00, against Plaintiﬁ‘s ecunsel, Lawyers

                                                                for Justice.   on   the grounds that transfer of this matter to Fresno COunty              is    proper under

                                                                California   Code of Civil Procedure §§ 39Gb and 397(a).
                                                                       Defendant’s motion is based on this Notice and Motion, the accompanying Memorandum

                                                                of Points and Authorities, the Declarations of Chuck Davis and Bradley            J.   Levang, and        all   the

                                                                pleadings. papers, and records on ﬁle herein, as well as any argument properly presented at or

                                                                before the time of the hearing.

                                                                DATED; August 12, 2015                        I-LA’IMAKBR LAW GROUP
                                             Hosoooxlaxmswa-o




                      uwnguws—IHHn—IHHHHHH




                                                                                                                        may/drum
                                                                                                                        SUSAN K. HATMAKER
                                                                                                                        Attorney for Defendant
                                                                                                                        OLAM WEST COAST lNC., erroneously
                                                                                                                                                                                      -




                                                                                                                        sued as OLAM smcss AND
                                                                                                                        VEGETABLES. INC.




                                             3:0)




                      26

yamtgﬁéllﬁﬁ: 27
 Pro-no.   CA 63711


                                                                                                                    1
                                                                                       DBWANT'S NOTICE AND MOTION TO TRANSFER VENUE AND
                                                                                       REQUEST FOR REASONABLE WBNSES AND ATTORNEYS‘ FEES
                                                                                                                                                       .
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 58 of 179
AUG.12.2015                                          2:59PM                            CAPITAL MGMT CORP                                                    N0.   992         P.   4




                                                                 My business address is 7522 N. Colonial Avenue, Suite 105, Fresno, California
                                                93711. I am       ployed in Fresno County, California. I am over the age of 18 years and am not
                                                a party to this case.




                                                                                          Esq-m
                                                                                      On the date indicated below, I served tlie foregoing document described as
                                                 DEFENDANT’S NOTICE AND MOTION TO TRANSFER VENUE AND REQUEST
                                 \OWQQM&WNr—e




                                                         FOR REASONABLE EXPENSES AND ATTORNEYS’ FEES
                                                on     interested parties in this action
                                                     all                                                            by placing a         true   copy thereof encloSed in sealed
                                                envelopes addressed as follows:

                                                 Edwin Aiwazian,
                                                 La era for Justice
                                                 410    Arden Avenue                                Suite 203
                                                 61mm, California 91203
                                                                .




                                                LI
                                                 Ph: (800% 265-0690 or (818) 265-1020
                                                 Faxéﬁsl                    )265-1021
                                                 Em     Ed  :



                                                                                                .                                _,'«_,'        '2".q-                              I
                                                                                                                                                                                        ~~~
                                                                                                                                                                                         x

                                                 Lynn R. Fiorenttno, q.
                                                                                                                                            .




                                                 Arent Fox LLP - Attorneys                                  Law
                                                                                       lt
                                                                                                       at
                                                 55 2nd Street,     Floor
                                                 San Francisco,   94105                CA
                                                 Ph: 415 757-5500
                                                 Flt:      415 757-5501
                                                 Email: :
                                                 Emailz.
                                                                        ~




                            “NHOWMQQMAWNHO

                                                                    ~
                                                                            V.   ..
                                                                                                        ~




                                                                                                                  am   readily familiar with the business’ practice for
    NnnngNNNNHHHI—IHHHHHH
                                                                    collectionand processing of correspondence for mailing, and that correspondence,
                                                                    with postage thereon fully prepaid, will b deposited with the United States Postal
                                                                    Service on the date noted below in the ordinary course of business, at Fresno,
                                                                    California.



                                                _               Wm.
                                                                    (BY PERSONAL SEWICB) I mused such envelopes to be delivered by hand to the emecm
                                                                (BY OVERNIGHT MAIL) I            readily familiar with the busineu‘
                                                                mailing. and that correspondence wlll be deposited with In  M
                                                                                                                                                             ofthe addresseea) listed above.

                                                                                                                                          ea {or collection and processing ofoomepondenee to:
                                                                                                                                       earlier on the dam noted below in the erdlury course of
                                                                          in accordance with the overnight carrier's method for billing for lung and before the lust scheduled pick-up time, at
                                                                Mo. €811!m



                        OOQOsUI
                                                L          EXECUTED 0N August 12, 2015, at Fresno, California.
                                                                (STATE)         declare under penalty of perjury under
                                                                                            I
                                                                California that the foregoing is true and oorre                      .
                                                                                                                                                       ~     laws of the
                                                                                                                                                             ‘
                                                                                                                                                                                   State      of




                                                                                                                  PROOF OF SERVICE
                                                                             "I
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 59 of 179




~                          ~~~
                               ~~
SUPERIOR COURT OF CALIFORNIA
     COUNTY OF ALAMEDA
The foregoing instrumen    :   I.        r.   -


     correct copy of   -   3?_
        on ﬁleint      5,7.      I
                                     '
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 60 of 179




 EXHIBIT “8”
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 61 of 179
        AUG. 12. 2015                                   3:00PM            CAPITAL MGMT CORP          -



                                                                                                                                                         N0.   992      P.   5




                                                                                                                                                 BY FAX
                                                                                                                                               FILE D
                                                   SUSAN K. HATMAKER 172543                                                               ALAMEDA cou NTY
                                                   BRADLEY J. LEVANG 26922                                                                    AUQUSt                 2015
                                                   HATMAIERLAW GROUP                                                                                           12-
                                                   7522 N. Colonial Avenue, Suite 105
                                                                                                                                          THE  c L E R K o F COURT
                                                                                                                                              SUPERIOR
                                                   Fresno, Califomia93711
                                                   Tele hone:                 374-0077                                                    BY BU” M°3Kalra- Deputy
                                                   F
                                                         ‘            6559;
                                                                                                                                          CASE NUMBER:
                                                                                                                                              Re 1 5776976
                                                                 e:

                                                   ROBERT K. CARROL 81277
                                    \omqaxuhwtog




                                                   LYNN RFgIgREIETDIO 226691
                                                   55   2'15
                                                               Street,   21%loor
                                                   San Francisco,         CA 94105
                                                   Telephone: 415) 757~5 500
                                                   Faosnnile: ( 15) 757-5501

                                                   Attorneys for Defendant:
                                                                                                         -




                                                   OLAM WEST COAST, INC. erroneously sued as
                                                   OLAM SPICES AND VEGETABLES, INC.
                                                                      SUPERIOR COURT OF CALIFORNIA
                                                                            COUNTY OF ALAMEDA
                                                                                                             m e

                                                                                                                                     AEEERSAEQ 95
                   HHHHHHHHI—ll—l




                                                   THOMAS BELTRAN, individually, and on
                                                   behalf of other members of the general public
                                                   similarly situated.                                                            MEMORANDUM OF POINTS AND
                                                                                                                                  AUTHORITIES IN SUPPORT OF
                                                                          Plamt‘ﬁ’                                                DEFENDANT’S MOTION TO
                                                                                                                                  TRANSFER VENUEAND REQUEST
                                                   v.
                                                                                -



                                                                                                                                  FOR REASONABLE EXPENSES AND
                  3§$M38woeumuuAmuHo




                                                                                                                                  ATTORNEYS’ FEES
                                                   OLAM SPICBS AND VEGETABLES, INC.,                                              Reservation No: R-1648937
                                                   an unknown business entity: and DOES          1           VVVVVVVVVUVVVVVVVV




                                                   through 100, inclusive.                                                        Date: September 9, 2015
                                                                                                                                  Time: 2:30 pm.
                                                                          Defendants.                                             Dept: Dept. 17

                  N
                                                                                                                                  Com     laint Filed:   July 7, 2015
                                                                                                                                  Trial    ate:          None Set

                                                                                                                                             FILED VIA FA CSIMHE


                  26
Hum         mup
7622   ﬁéﬁgmn 27
 ae. GA 93711
                                                                                                                                                     i




                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'ﬁ MOTION TO                                                      VENUE
                                                                              AND REQUEST FOR REASONABLE EDENSES AND A'I'I‘ORNBYS’ FEES
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 62 of 179
                                                                                                                                                                               6-
        AUG. 12. 2015                                  3:01PM           CAPITAL MGMT CORP                                                               N0.   992         P.




                                                 I.        INTRODUCTION
                                                           Simply       put, Plaintiﬂ        Thomas Beltran (hereinaﬁer “Beltran”                      0r “Plaintifi")' has ﬁled his

                                                 Complaint in the wrong                ocurt.    Defendant 01am West Coast,                    Inc.,   erroneously sued herein as

                                                 “01am Spices and Vegetables,                   Inc.” (hereinaﬁer             “01am” or “Defendant”), has           its   principal place

                                                 of business in Fresno County and was Plaintiffs former employer. Defendant's principal place
                                  OWQQM-BU’NH




                                                 of business     is in       Fresno County, and Plaintiff neither resides nor has any claims that have any

                                                 connection whatsoever to Alameda County. Therefore,                                  01am     respectfully urges this Court to

                                                 transfer this employment-related class-action case to the proper venue in Fresno County.

                                                 11.       BACKGROUND
                                                           On   July        7,   2015, Beltran ﬁled a class action complaint (“Complaint”) against                                  01am    in

                                                 Alameda County. The Complaint                       alleges ten causes           of action:   1)   Unpaid Overtime, 2) Unpaid
                                  #WNHO          Meal Period Premiums,                3)   Unpaid Rest Period Premiums, 4) Unpaid Minimum Wage,                                     5) Final
                    D—II—lI—‘HH




                                                 Wages Not Timely                 Paid, 6)    Wages       not 'I‘imaly Paid During Employment, 7) Non-Compliant

                                                 Wage     Statements, 8) Failure to               Keep Requisite               Payroll Records, 9) Unreimbursed Business

                                                 Expenses, and 10) Unfair Business Practices.                                  Further, the present Complaint only alleges
                                  0“)!
                   HH


                                                       ployment law-related violations and doe not involve any causes of action involving                                                 real

                   H              q property.                                                                                                           _




                                                           The Complaint              alleges that            venue   i       proper in Alameda County because, “upon

                                                 information and belief, Defendant maintains ofﬁces, has agents, and/or transacts business in the

                                                 State of California,            County of Alameda. The majority of the                    acts     and omissions alleged herein
                                                 relating to Plaintiff             and the other          class   members took place                in the State of California.”
                                  “Jinan-#0000
                 NNNNNNHH




                                                 (Complaint,      11   3)    The Complaint        also alleges that            “upon information and belief'           that    01am is. an
                                                 employer “whose employees are engaged throughout the State of California, including the
                                                 county of Alameda." (Complaint.                   '[I   6)    However, the Complaint contains no                   factual allegations

                                                 of any ofﬁces, plants. or employees of Defendant working in Alameda County nor does                                                 it   state

                 N as                            that Plaintiﬁ‘ has         any oonneotions with Alameda County, including residing there.

]   #ﬂgﬁgﬁgm 27                                            The Complaint            alleges   “upon information and belief'              that    “01am        Spices and Vegetables.
    Fauna/US?“
                                  8              Inc."   was    “at all time         herein mentioned, an ‘employer' of Plaintiﬁ‘ within the meaning of                                     all

                                                                                                                          1
                                                 MEMORANDUM OF POINTS AND AUTHORITIES 1N SUPPORT OF DEPENDANT'S MOTION TO TRANSFER VENUE
                                                               AND REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
          Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 63 of 179
      AUG. 12. 2015                                3:01PM             CAPITAL MGMT CORP                                                              N0.   992         P.     7




                                                applicable California state laws and stanztes.” (Complaint,                  1}   7)    While the Complaint alleges that

                                                Plaintiff   was employed by Defendant                   “in the State of California," the Complaint                           makes no
                                                factual allegation that Plaintiff worked, or ever did                any work. for Defendant in Alameda County.
                                                          Further, the Complaint erroneously names,                   “01am       Spices and Vegetables, Inc." as the
                              ‘OOOQO‘M-hWNs—l




                                                sole   named Defendant; hOWeVer, “01am                  Spices and Vegetable Ingredients, Inc.”                       is    the ﬁctitious

                                                business    name      for   01am West        Coast, Inc. (See Fictitious Business              Name         Statement attached as

                                                Exhibit   B    to the Declaration        of Chuck Davis,       1i   5 (“Darla Decl.")           01am West             Coast, Inc.     is   a

                                                Delaware corporation with              its   principal place   of business located             at   205 E. River Park              Circle,

                                                Suite 310, Fresno, California 93720, in Fresno County. (See Califomia Statement and

                                                Designation by Foreign Corporation attached as Exhibit                    A to Davis Dec1.,                11   4)

                                                          Despite Plaintiﬂ’s allegations based "on information and belief," in point of fact,                                       01am
                                                has no oﬁ'ices or plants in Alameda County. (Davis Dec1..                     111i     7, 8) Beltran             never worked       in,    or
              HHD—IHHI—II—I




                                                performed any work            for,   01am in Alameda County. (Davis Dec1.. 1M                   10, 11) Further,              01am does
                              arm-th-o




                                                not have any employees working in Alameda County. (Davis Dec1., 1m 7, 8)

                                                          During the time alleged in the Complaint, the sole named                                  Plaintiff}       Thomas       Beltran,

                                                worked      in   Olam‘s plant located in Gilroy,                California,       which        is    not in Alameda County

              H \I                              (hereinaﬁer “Gilroy Plant”). During the same time period, not only                                  is     Olem's main ofﬁces in

                                                Fresno County, but 01am also has many plants located in the Central Valley. (Davis Dec1., 1f 16)

                                HO‘OOO
                                                III.      LAW AND ARGUMENT
                                                                     Law Regarding Motion to Change Venue
              NNHH



                                                          A.
                                                          In California, the court designated in the original complaint                         is    presumed to be a proper
                                                court for   trial.   (Mission Imports, Inc.        v.   Superior Court (1982) 31 Cal.3d 921.) With respect to

              288                               class actions.       a plaintiﬁ‘ must establish “the        eligibility to   sue in his         own right," which includes
                                                proper venue, rather than relying on hypothetical class members to meet those requirements.

              N U: (Petherbridgs                                     v.   Altadena Fed. Sav.      & Loan Assn. (1974) 37 Cal.App.3d 193, 201; GM Corp.                                     v.


              26 Superior Court (1983) 141 CalApp.3d 966, 968) “On timely motion, the court must order a

iattgtﬁgﬁitt 27 transfer of an aotiOn ‘when the court designated in the complaint                                                         is   not the proper court.’ [CCP'
 m”°'°“""
              28 §§ 396b, 397(a) (emphasis added)]” (D. Venue. on. Free. Guide Civ. Pro. Before Trial Ch. 3-D,
                                                                                                               2
                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT'S MOTION TO TRANSFER VENUE
                                                              AND REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 64 of 179
            AUG.12.2015                                         3:02PM              CAPITAL MGMT CORP                                                               N0.   992          P.   8




                                                           3:550)       Consequently, the moving party has the burden of establishing the facts necessary to

                                                          justify a      change of venue.            (Mame v.        Superior Court (1981) 118 Cal.App.3d 527; JEC. Millet:

                                                           Co.   v.   Latchfbrd-Mm'ble Glass Co. (1956) 144 Ca1.App.2dl838.) The moving party must show

                                                          that: (l)      venue as       laid is       imprOper on any applicable theory; and (2) the transferee county

                                                           designated in the motion                      a preper county for                        La Mirada Community
                                      ‘OOOQG'JI-FUINs—I




                                                                                                    is                              trial.   (see                                           Hospital   v.


                                                          SuperiorCom (1967) 249 Cal.App.2d 39, 42; Anaheim Extrusion Co.                                            v.   Superior Court (1985)
                                                           170 CalApd 1201. 1203.)

                                                                       Venue        rules   generally depend on whether the action                             i     classiﬁed as “local” or

                                                          “transitory.”         Local actions relate to rights in real property, whereas transitory actions seek
                         .—                               personal       relief.     (Brown        v. .S‘up.Cr.   (C.C. Myers, inc.) (1984) 37 Cal.3d 477, 482) “Except as
                         s—n
                                                          otherwise provided            by law and         subject to the    power of the        court to transfer               the county where

                         H                                the defendants or           some of them reside           at the   commencement of the               action     is   the proper court for

                         H                                the trial ofthe action.” (see              Brown v.     Sup.Ct. (C. C.    Wars,      Inc.) (1984)         37 CaLBd 477, 483)
                         H                                             With respect         to transitory actions,         such as the present action, venue                      is   proper in the
                         3—-
                                                          county where defendant or some of them reide. (Civ. Free. Code                                           § 395(a))       Indeed, actions

                        H                                 against corporations are uiable either in the county                      where      1) It   has   its   principal place of business,

                        H                                 2)    Where    the contract       was made        or to be performed; or 3) where the obligation or liability arose
                        a—n



                               (hAU’ND—‘O‘qoautD—‘O
                                                          or the breach occun-ed. (Civ. Free.                     Code   § 395.5)
                                                                                                                                     “A      corporation      is   bound       for venue purposes

                        H                                 by    its   designation of         its   “principal place of business" in corporate                       documents ﬁled with the
                        N                                 Secretary of State....The corporation cannot claim                           its   principal office is actually                   somewhere
                                                          else.”      (Rosa:   v.   Sup. Ct. (Mercury Gas. Co.) (1994) 25 Cal.App.4th 671, 677)
                        N'N


                                                                              “If plaintiff sues in a county other than one of the above. the
                                                                      defendant corporation may crew to change venue to its residence
                        N                                             (principal place of business). But it cannot have venue changed to some
                        N                                             other county in which plaintiff could have brought the action initially:
                                                                      ‘(T)he provision allowing suit against a corporation in certain counties
                        N                                             other than that of its residence is for the beneﬁt of the plaintiﬁ' and does
                                                                      not give the defendant corporation the same rights.’ [Beutke v. American
                        26                                            Securities Co. (1955) 132 Cal.App.2d 354. 361, 282 Pac.2d 201, 206]”
“maker Llw
            m
                 rcup
7522 N. Colcnlll AVI.
     Bu                 27 (D. Venue,                                      Cal. Free.       Guide Civ.      Pro. Before Trial Ch. 3-D,           3523.5)
 Fresno.   CA 93711
                               8                          III

                                                                                                                              3
                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT '8 MOTION TO TRANSPBR VENUE
                                                                        AND REQUEST FOR REASONABLE EXPENSES AND A'I'I‘ORNEYS’ FEES
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 65 of 179
             AUG. 12. 2015                                              3:02PM       CAPITAL MGMT CORP                                                          N0.   992          P.    9




                                                  H                         “If a foreign corporation has “qualiﬁed” to do business in California,                          it   will   have ﬁled a
                                                N statement designating the ocunty in WhiCh                                  it   maintains   its   principal local oﬂice. In such event,
                                               9-3
                                                                  the foreign corporation can be sued only in a county in which venue would be proper in an action

                                              A against a California corporation, under                                    CCP    § 395.5, above." (D.      Venue,     Cal. Prac.        Guide Civ.
                                               V’-
                                                                  Pro. Before 'I‘rial Ch. 3-D, 3:524 (citation omitted)

                                               at
                                                                            When the      Court has ruled on a motion to change venue on the ground that the court in
                                               \l
                                                                  which the action was ﬁled is not the proper                court, it may     award to the prevailing party reasonable
                                                                  expenses and attorneys' fees incurred in making or resisting the motion. (Civ. Free. Code §
                                               0.00




                                                                  39Gb.)    The awarded fees and costs are the personal liability of the lodging party's                           attorney. (Id)

                                                                  B.-       Plaintiﬂ has Failed to Allege that Alameda County is the Proper Venue.

                                                                            As mentioned above,              Plaintiff alleges the     improper venue for this case. Plaintiff attempts

                                                                  to allege      venue in Alameda            Comty     based on only two allegations in the Complaint, both of

                                                                  which are based on “information and belief.” The ﬁrst reference                          alleges that venue is proper in

                                                                  Alameda County because:
                                              HO‘OmQONM-hWNr-IO
                                                                            “upon information and            Defendant maintains ofﬁces, has agents, and/or
                                                                                                                 belief,
                                                                            transects business in the State of California County of Alameda. The majority of
                                                                            the acts and omissions alleged herein relating to Plaintiff and the other class
                       NNN8NNHHHP‘HD—‘HHHH
                                                                            members took place in the State of California." (Complaint, 1f 3)

                                                                  The second reference         alleges that          Defent        “upon information and          belief, [is]          an unknown
                                                                  business entity, and at      all   times herein mentioned, an employer whose employees are engaged

                                                                  throughout the ‘State of California, including the County of Alameda" (Complaint,                                            1T   6)

                                                                  Interestingly,    and tellingly, Beltran only makes a general allegation that he worked in California,



                                                                                                                                                                                               ~
                                                                  but makes no factual allegations whatsoever about working or even residing in Alameda County.


                                                                                                  9m tEﬂed                                           ng on ‘m
                                                                                     1.              .   N

                                                                                              Q              .             in Algeda       County                           ation       and 39L19,"
                                             UI-F-U)




                                                                            Allegations that concern matters that are only within a defendant’s knowledge                                    may be
                       26 based on infOrmation and                                                       belief.    However. a         plaintiff   may   not allege   'in
                                                                                                                                                                            this    manner     facts
i‘a’amtl“.

       Bungee
             6mm? 27                                              presumably within his or her knowledge, for example,                         facts that are   a matter of public record
                                                                  M
  Fresno.      33711
                       28

                                                                  WORMUM            01? POINTS
                                                                                                                                   4
                                                                                                AND AU’l'I-IORIIIBS IN SUPPORT OF DEFENDANT'S MOTION TO TRANSFER VENUE
                                                                                          AND REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' F338
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 66 of 179
             AUG. 12. 2015                                                  3:03PM             CAPITAL MGMT CORP                                                      N0.   992       P.     10




                                                                         (Seaman's Bank v. Superior Court (1987) 190 Ca1.App.3d 1485, 1495; Ramsay                                    v.   City   of Lake
                                                                         Elsinore (1990) 220 Cal.App.3d 1530, 1541).

                                                                                   Prior to     commencing this          lawsuit Beltran and his attorneys addressed correspondence to

                                                                         01am     at   its   Fiesno. CalifOrnia headquarters; and were even provided                        docummts        ﬁom 01am
                                                           \OWQmM-te—I
                                                                         indicating     where Beltran worked and lived - which was not in Alameda County. (Davis Dec1., 1m

                                                                         7, 8, 14, 15)         In particular. Plaintiﬁ’s attorney sent correspondence, dated                      May      26, 2015, to

                                                                         01am, and addressed              it   to Olam’s principal place of business in Fresno                    County requesting
                                                                         records relating to former employee Beltran. (Davis Decl.,                      11   13.) This correspondence            was   sent

                                                                         almost six (6) weeks prior to the ﬁling of the instant Complaint in Alameda County. The fact

                                                                         that Plaintiﬁ‘s attorneys             had   direct   knowledge of Olam's corporate residence in Fresno County,

                                                                         but instead chose to bring this action in Alameda County based only on “information and belief’

                                                                         creates   a strong inference that Plaintiff is merely engaged in impermissible forum shopping.

                                                                                   Further, Plaintiﬂ' could            have reviewed multiple free and online public record resources

                                                                         such as the Secretary of State’s cerporations database or Alameda County’s ﬁctitious business
                            s-ls—ns—Is-ns—IHs-II—ls—ts—L




                                                                         name     database to identify the ptepet               name and    location of Defendant.          Both of these teseuteee
                                                                         would have          clearly informed Plaintiff          and    his counsel that      01am West      Coast, Inc.’s principal

                                                                         place of business        is in   Fresno, California and that there         is   no ﬁctitious business name related               to

                                                                         Olam     in   Alameda County. Not only                 that,   but Beltran’s paychecks identify          01am West        Coast,

                                                                         205 E. River Park Circle, Suite 310, Fresno, California as the payor. (Davis Decl. 1[                             12.) Plaintiﬁ‘

                                                                         had   direct    knowledge         that Defendant        Olam’s principal place of business was and                   still is    in

                                                                         Fresno County, but instead chose to ﬁle the instant case in Alameda County, a county where

                                                                         01am does not have
                            [on

                                                                                                         its   principal place of business, nor      any ofﬁces.      plants, or employees, nor

                                                                         does Plaintiff have. any connection to Alameda County, residential or otherwise. (Davis Decl. 1m

                                                                         7. 8.)



                            NN

                                                                                   In general, California’s venue statute deﬁnes the “proper court" for venue as “the
    Harman» Law Group
                            27 superior court in the county where the defendants or some of them reside                                                                      at the   commencement
!


    7522 N. Celenlli Ave.
         5U 10!
     WHO.        93711
                                                           8             of the action." (Civ. Proc. Code                 § 395(a)).      Alleging that a defendant “maintains ofﬁces, has
                                                                                                     .
                                                                                                                                           5
                                                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEPENDANT‘S MOTION ‘IO TRANSFER VENUE
                                                                                       AND RJiQUEST FOR REASONABLE EXPENSES AND ATTORNEYS’ FEES
           Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 67 of 179
       AUG. 12. 2015                                                    3:03PM           CAPITAL MGMT CORP                                                           N0.   992        P.    11




                                                                     agents, and/or transacts business” in a county, as Plaintiﬁ' has done, is manifestly not the proper

                                                                     standard for venue.

                                                                               Again.   it is telling,   and indicative of impermissible forum shopping,                             that Plaintiﬁ’s

                                                                     attorney,   who    previously sent correspondence to Olam’s principal place of business in Fresno

                                                                     County, and                   who   spent years working for        01am        in Gilroy, chose not to speciﬁcally
                                             omqomhmp.‘




                                                                                     Plaintiff;

                                                                     allege    venue based on residence, or any theory of liability arising from a                           contract: but rather,

                                                                     used a generic statement “on information and belief” that 01am has ofﬁces, agents, and transects

                                                                     business in Alameda.           Plaintiff has not   even alleged that he had any dealings with Oiam in

                                                                     Alameda County nor that he ever resided there. Not only does                             this allegation fail to- satisfy the

                                                                     clear requirements        of Code of Civil Procedure section 395(a), but                       it is    also factually           unnue
                                                                     because     01am does not have any oﬁces, plants, or employees in Alameda County.
                                                                               C.       The Proper Venue for this Case is Fresno County, not Alameda County.
                                                                               For purposes of venue, the above-captioned case                     is   considered a transitory action, not

                                                                     local,   because   it   seeks personal relief and does not relate to rights in real property. If a foreign

                                                                     corporation qualiﬁes to do busine           in California,      by ﬁling a statent designating                        its   principal

                                                                              emce, then venue against that foreign corporation,                   proper in any county which would be
                NNNMNNHHHn—Is—IHHa—ne—ns—n




                                                                     local                                                                    is

                                                                     proper in an action against a California corporation In other words, venue                               is   appr0priate in the
                                              m-FWNHO‘OOOQQu-FWNHO




                                                                     following locations: 1)        Where   the corporate defendant has                 its   principal place of business, 2)

                                                                     Where the acntract was made or to be performed;                or 3)    Where the          obligation or liability arose or

                                                                     the breach occurred. (Civ. Free.        Code   § 395.5.)

                                                                               The Complaint only names a           single Defendant erroneously                    named “01am             Spices and

                                                                     Vegetables, Inc.” However, as discussed above, the actual Defendant                             is    01am West        Coast, Inc.

                                                                     “01am Spices and Vegetable           Ingredients, Inc." is     a ﬁctitious business name of Olem West Coast,

                                                                     Inc. (See Fictitious Business        Name   Statement attached as Exhibit                   B to   Davis Decl.,        1f   5)   01am
                                                                     West     Coast, Inc. is a Delaware corporation with               its    principal place              of business in Fresno,

                26                                                   California. (See Statement          and Designation by Foreign Corporation attached as Exhibit                                    A to
Hetmew Lew m
use N. ColonIaTAvu: 27 Davis Decl., .11 4) 01am’s principal place of business                                                          is    located at 205 E. River Park Circle, Suite
 a0, CA 03711
    Still. 10!


                28 310, Fresno, California. (Davis Decl., 1m 3, 4).
                                                                                                                                6
                                                                                                                                                                                             _




                                                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEMANT'S MOTION TO TRANSFER VENUE
                                                                                   AND REQUEST FOR REASONABLE EXPENSES AND ATTORNEY? FEES
           Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 68 of 179
       AUG. 12. 2015                                      3:04PM        CAPITAL MGMT CORP                                                       N0.   992              P.   12




                                                             It is crystal clear, therefore.       the preper venue for this case       is   Fresno County, not Alameda

                                                      County.      01am West     Coast, Inc.      is   a Delaware Corporation, which has ﬁled a statement with

                                                      California identifying      its   principal place of business in Fresno, California. (See Statement                               and

                                                      Designation by Foreign Corporation attached as Exhibit                     A to Davis Decl.,          1f   4).    As a foreign
                                                      corporation,    01am has ﬁled the neeesary documentation with the                      state identifying its principal

                                                                                                                                                                            01am West
                                \ooeﬂason-hmnw




                                                      place of business in Fresno County. Therefore, the proper venue for cases against

                                                      Coast, Inc.   dba 01am Spices and Vegetable              Ingredients, Inc. is Fresno County,                 where         it   has   its


                                                      principal place of business (pursuant to the                 same venue requirement under Code of                                Civil

                                                      Procedure section         3955    that applies to domestic California corporations).                             Since Olam’s

                                                      principal place of business is in Fresno. not             Alameda, County the Court              is    respectfully urged,
                HH               HO

                                                      upon this motion,   to    ﬁnd and conclude that the proper venue for this case is Fresno County.
                HM                                           I).       There are No Other Grounds 0n Which Alameda County would be a Proper
                                                                       Venue for this Action,
                                                                                                                                                                                                  '




                                                             In these circumstances, Defendant has convincingly demonstrated that Plaintiff has failed

                                                      to allege the proper       venue for    this case      and   that,   upon   this motion, proper             venue       is      Fresno

                                                      County.      Indeed, there are no other possible grounds               on which Alameda County could be a
                                                      proper venue for thi         case.     As    previously discussed, venue          is   appropriate:              1)   Where the
                                                      corporation has     its   principal place of business, 2)             Where the       contract    was made                 or to be

                NNNNNMHHHHHHH
                                 th-tNHO‘OOOQOiM-hw




                                                      performed; or 3) where the obligation or              liability arose or the   breach occurred. (Civ. Free. Code

                                                      § 395.5)   As   already discussed, based on Olam’s principal place of business, venue is appropriate

                                                      in Fresno County, not       Alameda County. Since 01am                is   the only   named Defendant                 in the case,

                                                      there are no other defendants          whose        status or location     would give     rise to      venue in Alameda

                                                      County. Based on the         statute, the        only other remaining two possibilities to consider regarding

                                                      proper venue are: 1) where the contract was              made     or to be performed; or 2) where the obligation
                                                                                                                                                       the.      second and third
                                                      or liability arose or the breach occurred.               For purposes of this analysis,

                26 options will be considered together                                                 since. in this   employment-related instance, they lead to the
Hmam Law Gm
762 N. can MINI: 27                                   same outcome.
       u
 Fresno. CA 93711
                28                                    M
                                                                                                                   7
                                                      WMORANDUM 01’ POINTS AND AUTHORITIES IN SUPPORT OF DBFENDANT'S MOTION TO TRANSFER VENUE
                                                                           AND REQUEST FOR REASONABLE 330314838 AND ammvs' FEES
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 69 of 179
           AUG.12.2015        3:04PM                CAPITAL MGMT CORP                                                                N0.   992     P.   13




                       1            First   and foremost, Olarn does not operate any plants or maintain any ofﬁces in Alameda

                       2 County. (Davis Decl. 1m 7,               8.)   The Gilroy Plant where Beltran worked is not located in Aleneda
                       3 County.       While Beltran worked for 01am, he neither worked in nor lived in Alameda COunty.

                       4 (Davis DecL,          1[    11)     Further,   01am has employees                  in Fresno          County and other    plants located

                       5 throughout the             state,   and primarily the Central Valley, but none in Alameda County. (Davis

                       6 Decl.     1H} 7, 8,   14.) Therefore,          even   if Plaintiﬁ‘ attempts to                 argue that l) the employer/employee

                       7 relationship between Olarn and Beltran and other employees constitutes a contract made or to be

                       8    perfumed or 2)           allegations that employment-related violations constitute an obligation, liability

                       9 or breach for venue purposes,                  Alameda County                is still     an   utterly    improper venue. This        is,   of

                      10 course. because             named     Plaintiff Beltran cannot establish                    any contract or breach of obligations

                      11 occurring in Aleuteda County, because there are none;                                    and he also cannot rely on hypothetical

                      12 class     members          to establish the same.           Aﬁer   all,      01am        has no plants, no ofﬁces, no employees,

                      13    and no headquarters in Alameda County and                            therefore. there are               no   actors or actions in the

                      14 County that could give rie to an alleged contract or an alleged obligation,                                        liability or   breach of

                      15 any obligation between Olarn and                      its   employee(s) in Alameda County. (Davis DecL                              1H} 7,8.)

                      '16
                            This   is further       evidenced by Plaintiff having not alleged speciﬁcally that any such events or

                      17 obligations arose in Alameda County; but rather                           more generally alleged that “The majority ofthe
                      1s acts and omissions alleged herein relating to Plaintiﬁ‘ and the other class                                       members took place        in

                      19 the State of California." (Complaint. P3. 2,                       1i   4,   11.    21-22 (emphasis added» For these further

                      20 reasons, the Court             is   repectfully urged to       ﬁnd and conclude                   that,   upon this motion, the proper
                      21 venue for this case is Fresno County.

                      22             E.         The Court Should Award Olani                                its   Reasonable Expenses and Attorneys’
                      23 Fees.

                      .24            Finally, pursuant to          Code of Civil Procedure                   section 396b, subdivision (b), this Court               is


                      25 authorized to order Plaintiff’s attorneys personally liable for the payment of reasonable expenses

                      26 and attorneys’ fees incurred by Defendant in making                                            this   motion    to transfer    vue.         In
Hstm k‘
       imam 27
7522 :4.
     sure- 106
               G
                            determining the award, Code of Civil Procedures 396b, subdivision (b) states that the court shall
 Franc.    CA 93711
                      28 take into consideration, “(1) whether an oﬁ‘er tc stipulate to change of venue was reasonably
                                                                                                 3
                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO TRANSFER VENUE
                                          AND REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
                  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 70 of 179
           AUG. 12. 2015                                               3:05PM              CAPITAL MGMT CORP                                                             N0.    992        P.   14




                                                                 made and           rejected,     and      (2)   whether the motion or selection of venue was made in good                           faith

                                                                 given the facts and law the party making the motion or selecting the venue knew or should have
                                                                                                                                                                                                          '




                                                                 known.” (Civ. Free. Code                   §    396b))
                                                                               In the case at bar,          01am made reasonable requests to               stipulate to    change venue to Fresno

                                                                 County and Plaintiff's selection of venue was obviously not made in good faith. 01am’s attorney
                                           \OOONOMAUJNe—I




                                                                 contacted Plaintiff‘s attorney by telephone and sent correspondence to them requesting that

                                                                 Plaintiﬁ stipulate to transfer venue to Fresno County. (Levang Decl. 1m 2,                                     3.)   However, despite

                                                                 this reasonable request,                  Plainﬁﬁ’s attorneys refused to stipulate to transfer venue to Fresno

                                                                 County. (Levang Decl. 1m 4,                      6.)   Moreover, in correspondence addressed to Plaintiﬁ‘s counsel,

                                                                 01am         reiterated    its   request for a stipulation to change venue to Fresno County and informed

                                                                 Plaintiﬁ’s counsel that if he did not stipulate to transfer venue, then                             01am would bring a motion
                                                                 to transfer         venue and seek reasonable expenses and                          attorneys’ fees.           (Levang Decl.        11       5.)

                                                                 However, in response, Plainﬁff’s attorneys refused                           to stipulate to transfer the case to Fresno

                                                                 County. (Levang Decl.               ‘II   6.)

                                            HOVOOOQmm-hlnND—eo
                                                                                With speciﬁc regard to the second consideration of Code of Civil Procedure section 396b,
                                                                 subdivision (b)(2), Plaintiﬁ’s original choice of venue in                               Alameda County was net                 obviom
                                                                 made          in   good   faith.    As          convinoingly demonstrated above, for purpose                         of venue, neither

                                                                                      Defendant has any connection whatsoever to Alameda County. Indeed, rather than
                        NNNBNNHHHHHHHHHH




                                                                 Plaintiff nor

                                                                 stipulate to        move the       case to Fresno County, Plaintiff’s attorney has instead proposed that                            01am
                                                                 stipulate to        venue in the Superior Court of Santa Clara County because Beltran was employed by

                                                                 Glenn in that county. (Levang Deol.                      1i   6.)   Put as simply as      we know how,             all   of the ﬁrst-hand

                                                                 facts       and knowledge of Plaintiff should have caused                   it   reasonably to conclude that a county other

                                                                 than Alameda County was proper for venue purposes. Finally, in                                    its   correspondence, Plaintiﬁ"s

                                            usurp
                                                                 attemey opines venue is somehow proper in Alameda County because,                                        “it   i   uniquely situated to

                                                                 deal with a         complex case of this nature.” (Levang Decl.                     1f   6.)   However, the Plaintiﬁ‘s belief in
                        26 the "sophistication" of a court is obviously not a proper ground for venue selection and is rather,
Hllm'KOf LIW Group
7522 N. Celenlal Ave.
     But! I 105
                        27                                       further compelling evidence                     of impermissible forum shopping.
 Fresno.   CA 03711
                                                                 1
                                                                     It is   noteworthy that Santa Clara County maintains a complex          litigation    depu‘bnent as Well.
                                                                                                                               9
                                                                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT ‘8 MOTION TO TRANSFER VENUE.
                                                                               AND REQUEST FOR REASONABLE EXPENSES AND ATPORNEYS‘ FEES
              Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 71 of 179
          AUG. 12. 2015                                               3:05PM          CAPITAL MGMT CORP                                           N0.    992        P.   15




                                                                            Because   it is   crystal clear   from the foregoing that 01am made a reasonable                  effort to

                                                                   transfer this case to Fresno       County and because        Plaintiff manifestly did not ﬁle the instant

                                                                   Complaint in Alameda County in good            faith.   01am shonld be awarded    its   reasonable expenses

                                                                   and   attorneys’ fees of $12,597.00 against Plaintiﬁ’s counsel,         Lawyers      for Justice. incurred in

                                            \Dmﬂmuhmpe—A




                                                                   maidng this motion, as set forth in the declarations of Bradley J. Levang and Robert K.               Carrol.

                                                                   IV.      CONCLUSION
                                                                            Established venue rules necessitate and require the transfer of this case to Fresno County,

                                                                   the principal place of business of sole      named Defendant 01am West Coast,           Inc.   dba 01am Spices

                                                                   and Vegetable Ingredients,       Inc.,   erroneously sued herein as   01am   Spices and Vegetables, Inc.

                                                                   For each of the above and foregoing reasons, Defendant respectfuuy requests that                      this    Court

                                                                   grant   its   motion   to transfer the above-capu'oned action. pursuant to California            Code of      Civil

                                                                   Procedure sections 397(a) and 39Gb to Fresno County.

                                                                   DATED: August 12, 2015                             HATMAKER LAW GROUP


                                            I—‘O‘OMQOI’I-hUNI-IO
                                                                                                                      By:al/W   (SUSAN K. HATMAKER
                                                                                                                                Attorney for Defendant
                                                                                                                                OLAM WEST COAST. 1NC., erroneously
                                                                                                                                sued as OLAM SPICBS AND
                       NNNBNNHHHl—‘HHHHHH




                                                                                                                                VEGETABLES. INC.




                                            (la-kw




                       26
Hammer LIW Group
7622 N.Colonial Ave.
     Bull- 105
                       27
 FWD. CA “711

                                                                                                                           1L
                                                                   MEMORANDUM 0? POINTS AND AWORITIBS IN SUPPORT OF DEPENDANT'S MOTION TO TRANSFER VENUE
                                                                                 AND REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 72 of 179
AU6.12.2015                   3:05PM           CAPITAL MGMT CORP                                                               N0.       992    P.   16




                                                                           mg; QF smivrcn
                                              My business address is 7522 N. Colonial Avenue, Suite 105. Fresno, California
                         93711.     I   an employed in Fresno County, California.                     I   am over the age of 18 years and am not
                         a party to this case.

                                              On the date indicated below, I served the foregoing document described as
        \OmﬂOtUI-USWNH


                                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                    DEFENDANT’S MOTION TO TRANSFER VENUE AND REQUEST FOR
                                          REASONABLE EXPENSES AND ATTORNEYS’ FEES
                         on   all   interested parties in this action               by placing a          true   copy thereof enclosed               in   ealed
                         envelopes addressed as follows:

                          Edwin Aiwazian, Esq-
                          Le.           s for Justice
                          410    .Arden Avenue Suite 203
                          Glendale, California 9i203




                         LI
                          Ph: (800 265-0690 or (818) 255-1020
                          Eaxg 81 )2t_55-1021

                          Robert K. Carrol, E             .


                          Lynn R. Fiorontino, q.
                          Arent Fox LLP - Attorneys               at   Law
                          55 2nd Street,       lt
                                             Floor
                          San P‘ranoisco,       CA 94105
                          Ph: 415; 757-5500
                          Fx: 415 757-5501
      NHoioooQQm-tHo
                                    :robert.oarrol        arentf       .


                          Email:

                                                                     an: readily familiar with the business' practice for
                                        collection   and processing of correspondence for mailing, and that correspondence,
                                        with postage thereon fully prepaid. will be deposited with the United States Postal
                                        Service on the date noted below in the ordinary course of business, at Fresno,
                                        California.

                                              mom
                         _              (BY

                                        a?
                                                        names) I cum moh envelopes to be dolivaradbyhandto the extracts) oftho addrmeecs) llmdabove.

                                                                                                                        m
                                          OVERNIGHT MAIL) I an molly Miller with the busineu' puettoe b: collection and processing ofooxmpondmee for
                                     mailing. and mat correspondence will be deposited with an ovunlm carrier on the        noted below In the ordinary corn-so of
                                     business, In accordance with the overnight aria-'1 method for billing tbr same, and before the last   ammo  viola-up time, at
                                     home. Coliseum

                                    EXECUTED ON August 12,2015, at Fresno, California.
                         _x___ (STATE)             I declare under penalty of perjury under the laws of the State                                             of
                                     California that the foregoing is true and cor:                       .
                                                                                                                                     -




      00q




                                                                                 PROOF OF SHIVICE
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 73 of 179




~~~04~
The foregoing
                         .




                tnstru “433’.
                                 ~~~~~
                                 I
                                          '3

                                         -- 31¢          ~

     correct copy                                        .,



        on ﬁleln
                                               ’
                    v                              '2;
                             ‘       _
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 74 of 179




 EXHIBIT “9”
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 75 of 179
         AUG. 12. 2015                                              3:11PM        CAPITAL MGMT CORP                                                              N0.   992         P.   39




                                                                                                                                                         FILE D        BY FAX
                                                                                                                                                   ALAMEDA °°UNTY
                                                              nan:     ﬁmwn‘mm‘i‘z’z’z‘gﬁ
                                                              BRADLE‘II LEVANG 226922                                                                   August         1   2-    2° 1 5
                                                                                                                                                         CLERK OF COURT
                                                                             J.
                                                              EATMAKERLAWGROUP
                                                              7522N.Colonia1Avenue.Suite 105                                                       THE  SUPERIOR
                                                                                                                                                   By Burt Moskalra. Deputy
                                                              Fresno, Califonﬁa 93711
                                                              Tele hone: 559 374-0077
                                                                                                                                                   °A:§1“g$9"§957%
                                                                                                                                                                                    -



                                           ‘OOOQOIMJiLDNe-e
                                                              Facsimile: E559; 374-0078

                                                              ROBERT K. CARROL 81277
                                                              LYNN R. FIORENTINO 226691
                                                              AREN’T FOX, ELI)
                                                              ss    Street. 21 Mom
                                                                    2'1

                                                              San Francisco CA 94105
                                                              Tel hone: (415) 757-5500
                                                              Fmgfmile: 415) 757-5501

                                                              Attorneys for Defendant:
                                                              OLAM WEST COAST. IN C.. erroneously sued as
                                                              OLAM SPICES AND VEGETABLES, INC.
                                                                                                SUPERIOR COURT or CALIFORNIA
                                                                                                        COUNTY OF ALAMEDA
                                                                                                                                                             ‘




                                                                                                                                                                             -v-«a
                                                                                                                  1"”                                   150 03025922
                                                              THOMAS BELTRAN, individually. and on                                                 mﬁﬁﬁgﬁaﬁ 9
                        HHI—‘HHI—DD—IHHH




                                                                                                                                           Case
                                                              behalf of other members oft'ne general public
                                                              similarly situated,                                                          DECLARATION OF BRADLEY J.
                                                                                                                                           LEVAN G IN SUPPORT OF                        '




                                                                                                                                           DEFENDANT’S MOTION TO
                                                                                                                                           TRANSFER VENUE AND REQUEST
                                                                                  plaintiff,
                       aﬁﬁﬁﬁgwmqaunwpwo




                                                                                                                                           FOR REASONABLE EXPENSES AND
                                                                                                                                           ATTORNEYS’ FEES
                                                                                                                                       .


                                                              V8.


                                                              OLAM SPICBS AND VEGETABLES. lNC..                                            Reservation No: R-1648937
                                                              an unknown business        entity;   and DOES   1   VVVVVVVVVVVVVVVVVV




                                                              through 100, inclusive.                                                      Date:    S    ternber 9,   2015
                                                                                                                                           Time:   2:    0pm.
                                                                                  Defendants.                                              Dept: Dept. 17

                                                                                                                                           Complaint Filed: July 7, 2015
                                                                                                                                           Trial Date:           None      Set


                                                                                                                                                        FILED VIA FAGSMLE

                       26
Hltm  m uw    are
                       27
     8t 105
7922 #4. column A33.
 Prune. GA 98711




                                                               DECLARATION OF BRADLEY I. LEVANG IN SUPPORT OF DBFBNDANT'S MOTION TO TRANSPBR-VBNUB AND
                                                                                REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 76 of 179
          AUG. 12. 2015                           3:11PM            CAPITAL MGMT CORP                                       .
                                                                                                                                         N0.   992        P.    40




                                                     1,   Bradley J. Levang. declare:

                                                     1.            I   am an attorney licensed to practice law in the State of California and before this
                                             Court.       I    am an   attorney of the Hatrnaker       Law   Group, attorneys for Defendant              OLAM WEST
                                             COAST, INC.            (“Defendant” or “0L.AM”). The facts set forth herein are personally                          known           to

                                             me, unless otherwise noted, and are based on my ﬁrst-hand lurcwledge and/or observation,
                              \OWQGMAwNn—a




                                             if called as        a witness,   I   could and would competently testify thereto under oath. I                      make           this

                                             declaration in support of Defendant             01am West Coast, Inc.’s Motion to Transfer Venue.
                                                     2.            On or about August 3, 2015, I had two phone conferences                             Edwin Aiwazian,
                                             of the law ﬁrm Lawyer for Justice, RC. and attorney for Plaintiﬂ' Thomas Beltran (“Plaintiﬁ" er
                                             “Beltran”) regarding the propriety of venue in Alameda County of the above-captioned case.                                            ‘




                                                     3.    .
                                                                   During those two phone conferences             I   asked whether Plaintiff would be willing to

                                             stipulate to transferring the case to           Fresno County given that Olam’s principal place of business

                                             is   in Fresno County and nothing in the Complaint factually indicates that either                        01am or Plaintiﬁ‘
                                             have any connections with Alameda County.

                                                     4.            During those phone conferences,           it   was represented to        me that Plaintiff was not
                                             Willing to transfer the case to Fresno County but                would be willing to           transfer the case to Santa

                      §88388333523528        Clara County, a county where Plainﬁﬂ was formerly employed by Glenn.

                                                     5.            01am     did not consent to this stipulation, and so on August 10, 2015,                                I   sent

                                             correspondence, via email and             US.   mail, to Mr.    Aiwazian again asking whether               Plaintiff would

                                             consent to transferring the case to Fresno County. In this correspondence                           I   indicated that there

                                             does not appear to be any basis for venue in Alameda County and                            I   invited    Mr. Aiwazian              to

                                             provide      me with any facts or basis for venue in Alameda County.                  I   further advised         Mr. Aiwzian

                                             that if Plaintiﬁ‘ did not        cement to   transferring the case to Fresno County,              Olam's principal place

                                             of business, then 01am would proceed with ﬁling a motion to transfer venue and seek attorneys’

                      25 fees and costs pursuant to C.C.P.                                   § 39Gb.    A true        and correct copy of my August                  10.       2015
                      26 ccrrespondence to Mr. Aiwazian                                    is   attached hereto as Exhibit        A            incorporated herein               by
Hatmake        Gnu
75mg.     llgélgmv:
        um 1
                      27 reference.
 Prune.   GA 93711
                      28                     M
                                                                                                         1
                                              DECLARA'I'ION or BRADLEY J. LEVANG IN maoar or DEFENDANT'S MOTION to 1'3»:s VENUE AND
                                                                                                   .




                                                                 anouas'r son RBASONAELEEXPENSES AND ATTORNEY? sass
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 77 of 179
           AUG. 12.2015      3:12PM           CAPITAL MGMT CORP                                                            N0.   992        P.    41




                       l          6.          Thereaﬁer, on August' 10, 2015 and in response to                        my correspondence,              I   received

                       2 -an email from Plaintiffs attorney. Based on the statement that                               Plaintiﬁ‘ "will vigorously             ﬁght

                       3   any   efforts to   move        this case to      Fresno Superior Court,"        it is   my     understanding that Plaintiff

                       4 would not agree to stipulate to                  move    the case to Fresno County.            Plaintiff’s attorney reiterated

                       5 their proposal that the parties stipulate to                  mow the case to Santa Clara County in that, “During
                       6 our discusion        last     week,   I    informed you that Plaintiff was employed by the Defendant in Santa

                       7 Clara County." Plaintiffs attorney also disagreed with our contention that Alameda County                                                 is


                       8   an improper venue insofar as the court                  “is   uniquely situated to deal with a complex case of this

                       9 nature."       A true and correct copy of Plaintiff‘s attomcy’s email of August 10, 2015 is attached
                      10 hereto as Exhibit            B and incorporated herein by reference.
                      ll         7.           Both Mr. Aiwazian and                I   again exchanged emails on or about August 11, 2015;

                      12 with the content of the emails being along similar lines to the previously discussed emails.

                      13          8.          Prior to ﬁling this motiOn, counsel for Defendant                         made     a reasonable and             good
                      14 faith effort to seek a stipulation to change venue of this case to Fresno County where Olarn’s

                      15 principal place of business               is   located

                      16         9.           As plaintiff has refused to stipulate to transfer venue of the case to Fresno County.
                      17   01am had no choice but to bring the present Motion to Transfer Venue.
                      18          10.         Pursuant to Code of Civil Procedure section 396b, Defendant                                 is entitled        to   an
                      19 award of reasonable attorneys’ fees and cost in bringing the present Motion.

                      20          11.         As of the        date of execution of this Declaration,              I   have spent a       total   of ten (10)
                      21 hours meeting and conferring with Plaintiff" s counsel and preparing this Motion and                                      all     moving
                      22 paper.
                      23         12.          A       of the date of execution of this Declaration Susan K.                      l-Iatrnaker,     a partner of

                      24 Hatrnaker      Law Group          and an attorney licensed              to practice   law     in the State of California              and
                      25 before    this Court,         has spent four hours (4.0) related to the preparation of this Motion and                                   all

                      26 moving papers.
Harmeker Lew Grou
7522 N. CelenlalAvg
     suns 106
                      27         13.          I   anticipate        spending      at     least   another ﬁve (5) hours analyzing Plaintiffs
 Fresno.   CA 03711
                      28 Opposition and preparing a Reply. Susan K. Hatrnaker anticipates spending                                     at least another       two
                                                  -
                                                                       2
                           DECLARATION OF BRADLEY J. LEVANG IN SUPPORT OF DEFENDANT '8 MOTION TO TRANSFER VENUE AND
                                            REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 78 of 179
           AUG. 12. 2015                               3:12PM             CAPITAL MGMT CORP                                                     N0.    992      P.   42




                                                     hours (2.0) related to reviewing and responding to Plaintiff’s Opposition and ten (10) hours

                                                     preparing    for, travelling to,      and attending the hearing for this.

                                                            14.          My normal hourly rate is $250.00 per hour, when paid on an hourly basis. I have
                                                     been an attorney pracﬁcing               for over 11 years.     The    rate       of $250    is   reasonable given      my
                                     WOOQQM-hWNn-n




                                                     experience and the geographical area in which practice.                   Susan K. Hatrnaker’s hourly                rate is

                                                     $280.00 per hour, when paid on an hourly basis. The rate of $280                             is   reasonable given Ms.

                                                     Harmaker's over 20 years' experience and the geographical area in which she practices.

                                                            15.          Defendant will also incur an appearance fee of $435.00 and a fax ﬁling fee of

                                                     $1.50 per each of the Motion’s 53 pages for a total of $79.50.                '




                                                            16.           Concurrent with this Motion. a DeclaratiOn of Robert K. Carrol has also been
                        HH

                                                     submitted indicating that Defendant also anticipates incurring $3,852.50 in attomeys’ fees and
                                     I-‘O




                        H [0                         costs related to attorney          Mr. Carrol's legal efforts related to this Motion.

                                                            17.          In    total,   Defendant anticipates incurring a        total    of $12,017.00 ((15 hours X.

                        I—lHl—lI—l
                                                     $250.00)     +   (16 hours    X $280.00) + $435.00 + (53 X $1.50) + $3,852.50 = $12,597.00) in fees
                                     Gila-hm




                                                     and costs    as a result    of having to bring the present Motion.
                                                            18.           Given the      facts   and circumstances concerning the present Motion,’ an award of
                        .—-          \l
                                                     $12,597.00 in attorneys’ fees and costs. pursuant to C.C.P. § 396b,                  is   reasonable.

                                                             I    declare under penalty of perjury under the laws of the State of California that the

                                                     foregoing     is   true   and correct and     that this declaration   was executed on                   @ﬁay of August
                                                     2015   at Fresno, California.



                       83’832835



                                                                                                                              13mg               J.    LEVANG?



                       26
Hahn-kit Llw Greu
7522 N. Colenlal Av:
     Sult- 10!
                       27
 Fresno.   CA 93711


                                                                                                                3
                                                      DECLARATION OF BRADLEY I. LEVAN G IN SUPPORT OP DEPENDANT'S MOTION TO TRANSFER VENUE AND
                                                                       REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS’ FEES
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 79 of 179
AUG. 12. 2015   3:13PM   CAPITAL MGMT CORP                   N0.   992   P.   43




   EXHIBIT “A”                                                                     I
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 80 of 179
AUG. 12. 2015   3:13PM        CAPITAL MGMT CORP                                                            N0.   992       P.   44
                                                       '



                                                           /
                                             H-—LAW GROUP—
                                                                                      Writer’s   B-Mdl:
                                                                                                                 File No. 9818.25


                                                   August 10. 2015




       Edwin Aiwszian, Esq.
       Lawyers for Justice
       410 W. Aidan Avenue. Suite 203
       Glendale, Califomia 91203

                     Re:      :Zhomm Bellman 01am Spices and Vs                        stables, Inc., er a1.
                              Almeria Chum? Superior Coult Case                         .   RG15776976 _
       Dear Mr. Alwnﬁan:

                    This correspondence is in folIow-rap to our recent telephone      regs:          comes
      this mm mm
      the above-captioned matter. By way of baskgmund, We haw previously discussed
                      Alameda. Coumy, whore 01am West Coast, Inc. C‘Ohm”) has no connection for
      venue purposes. to litesno County. Glen's principal place ofbusiness.


      mass:
                     During oux discussions you indicated that your olient   unwilling to     w
             to Flesno County. Not only does 01am have its principal place of business in Fresno
                                                                                                the                wafer
      County, but it also has a plant and numerous employees                    inﬂaeeom
                                                                           as well. As we discussed
      on the phone, we do not see this case as having any connections to Almeda. County. nor have
      youindicaiedmy either. InwviewingtbismatterJdonot see anybasis,muoh1essﬂzose
      idmtiﬁsdunder Code of Civil Pmoodm § 395.5, whereAlamods. County could
      me                                                                                                   who
                                                        moms
                                                                                       a. proper

            far this case. cminly, ifyou hav'o my        facts or basis, We would be willing to
      reevaluate our position in lightnf that   new mfonnaﬁon.
                     Welookfbrwmdmhomnomyoumdhopoyomoﬁentsgreestomferthis
       '




      ease to FIesno Com, but please be £111l thaeﬁyom alibnt still refuses to so stipulate by the
      close of business   W                     then 019m will proceed wiﬂi ﬁling a motion to
      Wow:   venue and seek reasonable attomeys‘ fees and costs associated with 'tho motion.
      bonding Those pm'suant to: C.C.P. 5 396b.




                                     7522 N. comm-15v...
                                   «I seam-om
                                                           m
                                                  1m 55:74am
                                                               was   I   sumo. animus 93711
                                                                              mama-wan
                                                                          |
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 81 of 179
AUG. 12. 2015   3:13PM    CAPITAL MGMT CORP                --   --         N0.   992   P.   45

                                       HATMAKER LAW GROUP
       Edwin Aiwazian. Esq.
                                                                '




       August 10. 2015
       Papa 2


                     Thank you for your mention to this mam, we look fomudmhsaﬂng ﬁom you.

                                              Sincerely,




                                                           1mg       3
                                                                                 '




                                              Bradley J.
                                              HATMAKER LAW GROUP
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 82 of 179
AUG.12.2015   3:13PM   CAPITAL MGMT CORP   .                N0.   992   P.   46




       EXHIBIT “B”
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 83 of 179
AUG. 12. 2015      3:13PM    CAPITAL MGMT CORP                                              N0.   992    P.   47




From:                            Lawyers for Justice, PC <edmn®lfjpecom>
Sent:                            Monday. August 10, 2015 6:49 PM
To:                              Christine Tejede
                                 Brad Levang; Ellzebeth M. R. Parker
                                                                                              '


Cc:
Subject:                         Re: Thomas Beltran v. Olam - Letter to Edwln Alwezian re Venue (Our File No. 9818.25)



Dearest Mr. Levang


We hope you are doing excellent.
We will vigorously ﬁght any efforts to move this case to Fresno Superior Court.
During our discussion last week, I informed you that Plaintiﬁ‘was employed by the Defendant in Santa Clara
County. Although we disagree that venue is improper in Alameda, as it is uniquely situated to deal with a
complex case ofthis name, Ipropose
d that your client stipulate to mferrins the case to




                                                        <t>
Santa Clara
 Superior Court.

How should we interpret your silence on this issue?

On Mon, Aug 10, 2015 at 3:05 PM,     Christine Tejeda                                      wrote:

Hello Mr. Aiwazian -




Attached for your review please ﬁnd a copy of a letter ﬁ-om Bred Levnng. Should you have any questions.
please do not hesitate to contact Mr. LeVang.                    .




Thank you,

Christine




~ LAW GROUP3R~
HATMAK                       ~
                      WW
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 84 of 179
        AUG. 12. 2015       3:14PM              CAPITAL MGMT CORP                                                                    No.99?            P.    48



        Christine Tejeda
        Legal Secretary
        Hatmaker Law Group
        7522 N. Colonial Avenue Suite 105, Fresno, Callfomla 93711
        Telephone:                              I
                                                        Facsimile:
        Email:
    Website:          minimu
    WARNING/CONFIDENTIAL: This meeage le Intended only for the use of the Individual or entity to which It Is
    addressed and may contain Information that is privileged. confidential and exempt from disclosure under
    applicable law. If the reader of this message Ie not the intended recipient, or the employee or aent responsible
    for delwering the message to the Intended recipient. you are hereby notified that any dissemination. dletr1butlon
        or copying ofthl communication is strictly prohibited. If you have recanted this communication In error. please
        return the meeeage to the sender via return email Immediately and completely delete the meeeage and any
        reply   messages from your system. Thank You.




        mm
         kind regards,
    Edwin Alwazlan
    LAWYERS fan/JUSTICE I-'(;
    ~                                               ~




    410 West Arden Avenue, Suite 203
.   Glendale, Callfomla             91203
    T (818) 265-1020
    F (818) 265-1021
    The  lnforrnauen contained In this e-mall la legally peeged and conﬁdential Information Intended only for the use ofthe Induel or entity named above. lithe
    receiver efthla m       a la not the Intended redolent. you are hereby notiﬁed that any diaeemlnallon. dlatlbution or so        of thla emall meuage ll etriotly
    prohibited and may v10      the legal righte of othere. If you have received title meeaaga In error. please Immediately notl rm e eender by reply emallor telephone.
    and delete It from your ayetem. Thank you.
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 85 of 179
AUG. 12. 2015                                       3:14PM             CAPITAL MGMT CORP                                                                  N0.   992       P.        49




                                                                                                              00F
                                                                       My
                                                                     business address is 7522 N. Colonial Avenue, Suite 105, Fresno, Califomi'a
                                               93711. I an employed in Fresno County, California. I am over the age of 18 years and am not
                                               a party to this case.
                                                                                                                                             ‘




                                                                       On the date indicated below, I served the foregoing document described as
                                                     DECLARATION OF BRADLEY J. LEVANG IN SUPPORT OF DEFENDANT '8
                               ‘OOOQO‘UIAUMH




                                                   MOTION TO TRANSFER VENUE AND REQUEST FOR REASONABLE EXPENSES
                                                                        AND ATTORNEYS’ FEES
                                               on    all interested parties               in this action       by placing a      true   copy thereof enclosed in sealed
                                               envelopes addressed as follows:

                                                   Edwin Aiwazian1 Esq.                                            Att                               Th         a
                                                   La era for Justice                                                       ,


                                               -
                                                   410      .Atden Avenue. Suite 203
                                                   Glendale, California 91203
                                                   P11: (800% 265-0690 or (818) 265-1020
                                                   Fax:_ 81 )2§5-1021
                                                                                 0.


                                                   Robert K. Carrol. Es               .


                                                   Lynn R. Piorentino, q.
                                                   Arent Fox LLP - Attorneys                   at     Law



                                                   W
                                                   55 2nd Street, 21stFloor
                                                   San Francisco, CA 94105
                                                   Ph: 4153 757-5500




                                               _X__I
                                Howmxlom-tHo



                                                   Fx: 415 757-5501
                                                   Email:   phenom                                   venom
                                                   Emaildmnexent-            ~
                                                                                                 ~




                                                                                                              am    readily familiar with the business' practice for
       NNNNNNgNNHl-‘HHHHHHHH




                                                            collectionand processing of correspondence for mailing, and that correspondence,
                                                            with postage thereon fully prepaid, will be deposited with the United States Postal
                                                            Service on the date noted below in the ordinary couISe of business, at Fresno,
                                                            California.

                                                            @YPERBONAL SERVICE) I caused such envelopes to be delivctcd by handtc the                      ofthe adore-seem    listed above.


                                               __           QY OVERNIGHT MAIL)             I   am readily    mm"
                                                                                                            with the bushm‘ practice £0! collection and remains cfcomspcndenee for
                                                            mailing.   and that correspondence        will
                                                            bushing. in accordance with the overnight carrier's method to: billing
                                                            Prune. Caliibmia.
                                                                                                                                  m
                                                                                                 be deposited with an overnight carrier on the date     below in the ordinary courts or
                                                                                                                                     was. and eaten the in: scheduled piobup time.
                                                                                                                                                                      .
                                                                                                                                                                                               n

                                                         EXECUTED 0N August 12, 2015, at Fresno, California.
                                               _x_
                               “ﬂaw-AW




                                                            (STATE)       I declare under penalty of perjury under the laws of the State of
                                                            California that the foregoing is true and co
                                                                                                                                                                                '


                                                                                                                                                 '




                                                                                                              PROOF OF SERVICE
       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 86 of 179




~~~
SUPERIOR COURT OF CALIFORNIA
    COUNTY OF ALAMEIDL-   ’




                              ~
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 87 of 179




EXHIBIT “10”
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 88 of 179
              'AUG.12.2015                    3:14PM    CAPITAL MGMT CORP                                                 N0.   992         P.      50
                                                                                                                                       I




      k




                                                                                                            FILED BY FAX
          '                       1     SUSANK. EA’I‘MAKER 172543
                                        AIMEE E. RAJNWATER 2.22941
                                                                                                          ALAMEDA COUNTY
                                  2     BRADLEY J.LEVANG 226922                                                  AUQUSt         12-   2°15
                                  3
                                        HATMAKER LAW GROUP
                                        7522N. ColonialAvenue,          Suite 105                         THE   CLERK OF COURT
                                                                                                               SUPERIOR
                                    Fresno, California, 93711                                             By Burt Moskalra. Deputy
                                  4 Tel hone: 559 374-0077
                                        Paciﬁc: Esse§374.om                                               CAggggyggEig                          .




                                  5
                                        ROBERT K. CARROL 81277
                                  6     LYNN R. FIORENTINO 226691
                                        AREFT    FOX, ELF
                                  7     55 2‘ Street. 21 Floor
                                        San Francisco CA 94105
                                  8 Telephone: (415)       757-5500
                                        Faesmaile: (415) 757-5501
                                  9
                                        Attorneys for Defendant:
                                        OLAM WEST COAST, IN C., erroneously sued as
                          h...-



                                  HO    OLAM SPICES AND VEGETABLES, NC.
                                                                        SUPERIOR COURT OF CALIFORNIA
                                                                               COUNTY OF ALAMEDA
                                  UJN
                          8-50-




                                  A                                                         I #

                                                                                                          NEEDED
                          y—n




                                                                                                                                           3'
                          I—l     Uh
                                        THOMAS BBLTRAN. individually. and on                )
                                                                                                                                  eé
                                        behalf of other members of the general public
                          16             imim situated,                                     )
                                                                                                  DECLARATION OF ROBERT K.
                                                                                            )
                                                                                                  CARROL IN SUPPORT OF
                          17
                                                       plaintiﬁ;
                                                                                            )
                                                                                                  DEFENDANT’S MOTION TO
                                                                                            )
                                                                                                  TRANSFER VENUEAND REQUEST
                          18
                                        vs.
                                                                                            )     FOR REASONABLE EXPENSES AND
                          19
                                                                                                  ATTORNEYS’ FEES
                                        OLAM smcas AND VEGETABLES. INC.                 ’
                                                                                            g
                                                                                                  Reservation No'.
                                                                                                             -
                                                                                                                         R_1648937
                                                                        and DOES
                      .




                      20 an Imlmown business                  entity;               1
                                                                                            a
                                        through 100, inclusive,                                   Date:    Se tember 9, 2015
                      21                                                                    )     Time:    2: 0   pm.
                                                       Defendants.                                Dept: Dept. 17
                      22                                                                    3

                      23
                                                                                            )     Com     laint Filed:   Jul 7,   2015
                                                                                            )     TrieﬁDate:             Noiie Set
                      24
                                                                                            3
                                                                                                             FILED VL4 masmzLE
                      25
                      26
Hltmelur Llw Grout
     8tCA10603711
7622 N. colonial Av   27
 Prune.




                                         DECLARATION OF ROBERT K. CARROL IN SUPPORT 01’ DBFENDANT'S MOTION TO TRANSFER VENUE AND
                                                          REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
it.
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 89 of 179
      AUG. 12. 2015                                      3:15PM               CAPITAL MGMT CORP                                                                        N0.   992         P.   51




                                                               I,      Robert K. Carrol. declare:

                                                               1.                I   am   an attorney licensed to practice law             in the States          of California, Washington
                                                          and Texas and before              this Court.   I   am   a partner in Arent Pox,                   LLP      attorneys for Defendant

                                                          OLAM WEST COAST.                      INC. (“Defendanf’ or “OLAM’).                          The        facts set forth herein are

                                                         personally          known    to me, unless otherwise noted, and are based                           on   my     ﬁrst-hand knowledge
                                      ow'xxoxuusxun...




                                                         and/or observation, and, if called as a witness.                         I   could and would competently testify thereto

                                                         under oath.         I   make this Declaration     in support            of Defendant 01am West Coast,                  Inc.’s   Motion to
                                                         Tiansfer       Venue and Request for Attorneys’            Fees.

                                                              2.                 Pursuant to Code of Civil Procedure section 396b, Detondant’s counsel                                   is entitled

                                                         to an award ofreasonable attorneys’ fees and costs in bringing the present Motion.
                                      HO
                        e—lI—l




                                                              3.                 As of the    date of execution       of this Declaration,          I    have spent a          total   of 3.7   (3.7)

                       a.-
                                     N hours relating to the analysis.                            preparation, and review ofthls                Motion and all moving papers.
                                                              4.                 I anticipate   spending at   least   another three (3) hours concerning the analysis and

                                                         evaluation of Plaintiffs Opposition; preparation of a Reply; and in connecti0n with the hearing
                     Hs—Ie-le-Is—I




                                     “GU-hm

                                                         for this Motion.

                                                              5.                 My normal hourly rate is $575.00 per hour, when paid on an hourly basis.
                                                              6.                 In total. I anticipate incurring a total of 33,852.50 ((3.7 hours X $575.00) + (3.0

                     18 hours                                  X        $575.00)      -   $3,852.50) in fees and costs as a result of having to bring the present
                                                                                                                         '




                     19 Motion.

                     20                                       7.                 Given the    facts   and circumstances concerning the present Motion. an award of
                     21 $3,852.50 in attorneys' tees and costs, pursuant to C.C.P.                                                         §   396b,    is   reasonable.

                     22                                            I   declare under penalty           of perjury under the laws of the                      State     of    California that the

                     23 foregoing                                       is   true and correct and that this declaration                  was executed On              this   E331}! of August
                     24 2015                                  at    San Francisco.         Callibrnia.

                     25


 Hllmmr
 7522   .   only”:
                     26
                     27
                                                                                                                                         a)     ~




                                                                                                                                                                  .   CARROL
  mi: ‘8}0595711
                                                                                                                             l

                                                          DBCLARATION OF ROBERT K. CARROL IN SUPPORT OF DBFBNDANT'S MOTION TO TRANSFER VENUE AND
                                                                                       REQUEST FOR ATTORNEYS' FEES
&
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 90 of 179
    AUG. 12. 2015        3:15PM                     CAPITAL MGMT CORP                                                                N0.   992          P.   52




                                                                                                          RVICE
             1


            2                        My business address is 7522 N. Colonial Avenue, Suite 105, Fresno, California
                    93711. I am employed in Firesno County. California. I am over the age of 18 years and am not
            3       a party to this case.
                    .


            4                                       On the date indicated below, I served the foregoing document described as
            5
                          DECLARATION OF ROBERT K. CARROL IN SUPPORT OF DEFENDANT’S
            5           MOTION TO TRANSFER VENUE AND REQUEST FOR REASONABLE EXPENSES
                                             AND ATTORNEYS’ FEES
            7
                    on      all   interested parties in this action                            by placing a     true    copy thereof enclosed in sealed
            8    envelopes addresSed as follows:
            9           EdwinAiwazian. Esq.
                        Le        era for Justice
           10           410           .   Arden Avenue                Suite 203
                                                                                         '




                        Glendale, California 9i203
           11           Ph: (800% 265-0690 or (818) 265-1020
                        Fax: ' 81 )265-1021
           12           E         :
                                    ‘
                                                             c.ccm
           13           Robert K. Carrol, Es




                                        ~
                                                                  '




                                                              .


                        Lynn R. Frorenﬂno, sq.
           14           Avent Fox LLP - Attorneys at Law




                                      ~
                        55 2nd Street, 21$t Floor
           15           San Francisco, CA 94105
                        Ph: 415; 757-5500
           16           Fx: 415 757- 501

                                      ~
                        Email: b H. ~~‘_.V.l° (1?;- ll!                      0       ~




                 _><_._WI
                                                                                 .

           17                        ~~
                                                         .




                        Email:
                                                ~
                                           ~~




           18
                                                                       am readily familiar with the busines' practice for
           19                             collectionand processing of correspondence for mailing, and that correspondence,
                                          With postage thereon fully prepaid, will be deposited with the United States Postal
          20                              Service on the date noted below in the ordinary course of busines, at Fresno,


                 _
                                          California.
          21
                                      (BY PBRBONAL SERVICE) I eluted Inch elmlopes to be delivered hyhand to the ofﬂsea) cfthe eddmnec) listed above.
          22
                 __
                                                                                     WW
                                      (a? ovanmcr-rr MAIL) r Imreldlb’hmﬂisrwhhthebusineu'pmﬂoemmouacﬂen mammals; ofeoueepondencefbr
          23                          mailing, and the! cemepcndenee Will be deposited with an overnight carrier        on the date noted below   in the ordinery course   of
                                      business. in Accords-nee with the        emir- method an- bllllng fbr           me, and before the last sdleduled pick-up time. n         -




          25
                                  EXECUTED 0N August 12, 2015, at Fresno, California.



                                                                                                                              %
          26     A.                   (STATE)       I declare under penalty of perjury under the laws of the State of
                                      California that the foregoing is true and co
          27                                                                                                      .



          28
                                                                         .
                                                                                                       émsm
                                                                                             P300? OF SERVICE
      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 91 of 179




 ~~~~
SUPERIOR COURT OF CALIFORNIA

 ~
     COUNTY OF ALAMEDA
The foregoing lnatrumom
             ~
     comet cap   63‘   m.   ‘   .
                                    l’
                                    ~
                                         .
                                             -
                                                 '
                                                     ~
                                                         ~*   -
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 92 of 179




EXHIBIT “11”
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 93 of 179
t              AUG.12.2015                                                     3:06PM          CAPITAL MGMT CORP                                                           N0.   992     P.   17




                                                                                                                                                                    FILED BY FAX
                                                                             SUSAN K. HATMAKER 172543
                                                                             BRADLEY J. LEVANG 226922
                                                                                                                                                              ALAMEDA COUNTY
                                                                             HATMAKER LAW GROUP                                                                     August       12,   2015
                                                                             7522 N. Colonial Avenue, Suite 105
                                                                             Fresno, California 93711                                                         THE   CLERK OF COURT
                                                                                                                                                                   SUPERIOR
                                                                             Telephone:         374-0077                                                      By Burt Moskalra, Deputy
                                                                                         5559;
                                                                             Facsimile: 559 374-0078                                                          CASE NUMBER:
                                                           OOOQOsUi-hWMv—n




                                                                             ROBERT K. CARROL 81277                                                             RG1 5776976
                                                                             LYNN R. FIORENTINO 226691
                                                                             ARENT    FOX, 1.1L)?                .



                                                                             55 2“ Street, 21 Floor
                                                                             San Francisco, CA 94105
                                                                                                             _




                                                                             TelephOne:       415) 757-5500
                                                                             Facsimile:   (    15) 757-5501

                                                                             Attorneys fer Defendant:
                                                                             OLAM   WEST COAST, INC., erraneously sued as
                                                           O                 OLAM SPICES AND VEGETABLES, INC.
                                                             H


                                                           N                                                 SUPERIOR COURT OF CALIFORNIA
                                                           W                                                         COUNTY OF ALAMEDA

                                                                                                                                                                    9mm“
                                                                                                                             q:                      is
                                                           -h




                                                           in                THOMAS BELTRAN, individually. and on
                                                                             behalf of other members of the general public
                            NgNNNNHFHHD—lI—lI—ll—ll—Ip—I




                                                           Ca
                                                                             similarly situated,                                                      DECLARATION OF CHUCK DAVIS IN
                                                                                                                                                      SUPPORT OF DEFENDANT’S MOTION
                                                           \l
                                                                                               Plaintiff,                                             TO TRANSFER VENUE AND
                                                                                                                                                      REASONABLE EXPENSES AND
                                                           00
                                                                             vs.                                                                      REQUEST FOR ATTORNEYS’ FEES
                                                                                                                                                      Reservation No: R-1648937
                                                                             OLAM SPICES AND VEGETABLES, INC.,
                                                                             an unknOWn business entity; and DOES
                                                           0'0
                                                                                                                                  VVVVVVVVVVVVVVVV




                                                                                                                       1                              Date:    S     tember 9,2015
                                                                             through 100. inclusive.                                                  Time:    2:    0p.m.
                                                           H                                                                                          Dept: Dept. 17
                                                                                               Defendants.
                                                           N                                                                                          Complaint Filed: July 7, 2015
                                                                                                                                                      Trial Date:          None    Set
                                                           I»




                                                                                                                                                                    FILED VIA FACSIMTLE
                                                           III




                            26
    HIMIKOF LIW Group
    752: N. folonlll Ave.
         8U ie 105
                            27
     Fresno,   CA 93711



                                                                                   DECLARATION OF CHUCK DAVIS IN SUPPORT OF DEPENDANT’S MOTION TO TRANSFER VENUE AND
                                                                                                 REASONABLE EXPENSES AND REQUEST FOR ATTORNEYS' FEES
        fr
                     Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 94 of 179
                 AUG. 12.2015          3:06PM          CAPITAL MGMT CORP                                                     110.992
\‘.

                                                                                                                                             P.    18




                              1   1,   Chuck Davis,         declare:

                              2             1.         I    tun over the age of eighteen (18) and        am   personally familiar with and have

                              3 personal         knowledge of the       facts stated in this declaration,    with the exception of those matters

                              4   stated   on information and belief, and          as to those matters, I believe        them to be true.         If called as a

                              5 witness,        I   could and would      testify to the truth thereof.   I   make        this declaration in support                of

                              6 Defendant           01am West Coast,     Inc’s   Motion to Transfer Venue.
                              7            2.          I    am the Secretary   of 01am West Coast,    Inc. (hereinafter          “01am”) and have been

                              8   so since       01am West        Coast, Inc.'s inception. All of the exhibits attached hereto are true and

                              9 correct copies of records prepared and/or maintained by Olam's employees under                                    my    direction,

                             10 supervision and control in the ordinary course of business at or near the time of the                                          act,

                             11   condition, or event.

                             12            3.          01am West       Coast, Inc.'s corporate headquarters         is   located at 205 E. River Park

                             13   Circle, Suite 310, Fresno, California 93720.

                             14            4.          01am West        Coast, Inc.   is   a Delaware corporation with             its   principal place of

                             15 business located in Fresno County. Attached hereto and incorporated herein                               by this reference          as

                             16 Exhibit      A is      a true and correct copy of a document          entitled “Statement              and Designation by
                             17 Foreign Corporation" ﬁled with the California Secretary of State.

                             18            5.          “01am      Spices and Vegetable Ingredients, Inc."       i        a   fictitiou    business      name of
                             19 Giant West Coast, Inc. Attached hereto incorporated herein by this reference as Exhibit                                    B   is   a

                             20 true and correct copy of a document                   entitled “Fictitious    Business         Name       Statement" which

                             21 identiﬁes           “01am    Spices and Vegetable Ingredients, Inc.” as a ﬁctitious business                  name of 01am
                             22 West Coast,          Inc.   ﬁled with the Fresno County Clerk.

                             23            6.          01am does not have any ﬁctitious business names registered in Alameda COunty.
                             24            7.          01am West       Coast, Inc. has no ofﬁces, plants, or employees located                    inAlameda
                             25 County.

                             26            8.          01am West       Coast, Inc. has never had any ofﬁces, plants, or employees located in
      HItmIker Law Ore
      7522 N. colcnlll A52
           sun. 1os
                             27 Alameda County.
       Fresno.   CA 93711
                                           9.          01am West       Coast, Inc. has not entered into any employment-related contracts in
                                                                                               1

                                        DECLARATION OF CHUCK DAVIS IN SUPPORT OF DEFENDANTS MOTION TO TRANSFER VENUE AND
                                                      REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS‘ FEES
      '1
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 95 of 179
9‘

            AUG.12.2015                                                    3:06PM          CAPITAL MGMT CORP                                                   N0.   992         P.    19




                                                       g.-
                                                                          Alameda County.
                                                                                    10.     During   all   times that   Thomas        Beltran has been employed by          01am West         Coast,

                                                                          Inc.,   he worked in Olam’s plant located in Gilroy, CalifOrnia.

                                                                                    11.     Thomas Beltran never performed any work for 01m in Alameda County.
                                                                                    12.     Thomas     Beltran's paychecks            torn 01am indicate    that Olarn     West       Coast, Inc. in

                                                     \oooﬁmuaxmn



                                                                          Fresno, California    was    the payor of his wages.              Attached hereto incorporated herein by              this

                                                                          reference as Exhibit    C is     a true and correct copy of one of Beltran’s paycheck records, but for

                                                                          privacy reasons,    much of the       conﬁdential information such as pay and Beltran's                      home    street


                                                                          address have been redacted.

                                                                                     13.    01am West Coast.      Inc. received written           correspondence dated     May 26,       2015 from

                                                                          Edwin Aiwazian,      Esq.,   on behalf of Themes             Beltran.    Attached hereto incorporated herein by

                                                                          this reference as Exhibit     D is a true and correct cOpy of said correspondence with the subject line
                                                                          “Request for Personnel       File,   Pay Stubs and Time Records” and addressed                   to   Olam’s corporate

                                                                          headquarters in Fresno. California.

                                                                                     14.    In response to Beltran’s and his attorney                     Edwin Aiwazian’s              request for

                                                       mmHowmqam-hmw'do
                                                                          documents. on or about June           18,   2015.    01am mailed approximately 244 pages of documents
                                                                                                                                                                                                E is
                            MNNNNNHHHHs—As—Ir—IHHH




                                                                          responsive to their request. Attached hereto incorporated herein by this reference as Exhibit

                                                                          a true and conect copy of the cover                letter   accompanying the responsive documents and the

                                                                          Shipping Label, addressed to Edwin Aiwazian of Lawyers for Justice.

                                                                                     15.    One of the documents             included in the above-referenced responsive documents

                                                                          was Beltran’s termination letter,      indicating that he         worked in   Gilroy, California. Attached hereto

                                                                          and incorporated herein as Exhibit F          is   a true and correct copy of said correspondence.

                                                                                     16.    01am has       multiple plants and employees located throughout California, with

                                                                          many of those     plants and employees located in the Central Valley, but no plants or employees

                                                                          are located in   Alameda County.
                             26                                           III

     Holmskeé Law Group
     7622 N. clonlsl Ave.
          au to 106
                             27                                           M
       Fresno   CA 03711
                             28                                           Ill

                                                                                                                                        2
                                                                                  DECLARATION OF CHUCK DAVIS IN SUPPORT OF DBPENDANT'S MOTION TO TRANSFER VENUE AND
                                                                                                REQUEST FOR REASONABLE EXPENSES AND ATTORNEYS' FEES
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 96 of 179
‘r.


       AUG.12.2015                           3:07PM        CAPITAL MGMT CORP                                                    N0.   992     P.   20




                                        H



                                                   I   dzclm   undar ponalty of puiury under the laws of       the;   State   of Callfbmia   that the

                                            fbregotng is true and oomct.

                                                   Exuuted this   “‘11   day ofAugust 2015   at Atlanta. Georgia.




                                                                                                         Chu     Davis
                            bmuguawn—




                   8§$SBQSSSSGEESSS




                   26
             G
      mrakaﬁm      27
      Mo.    W“-
                   28
                                                                                             3
                                               DBCMMTION OF CHUCK DAVIS IN SUPPORT OF DEFENDANT? MOTION TO TRANSFER VENUE AND
                                                                              REQUEST FOR A'ITORNBYS ' FEES
       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 97 of 179
‘
    AUGJ12. 2015   3:07PM   CAPITAL MGMT CORP                   N0.   992   P.   21




              EXHIBIT “A”
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 98 of 179
     AUG. 12.2015       3:07PM     CAPITAL MGMT CORP
’3

                                                                                                       N0.   992       P.        22

                                                     g.sihqtei

                                             State of California
                                               Secretary of State




                                   CERTIFICATE OF QUALIFICATION

                l.DEBRA BOWEN. Secretary of State of the State of Caiifomla, hereby certify
                that on the 26th day of November 2008. OLAM WEST COAST, INc., a
                corporation organized   and   existing   under the laws of Delaware. complied with
                the requirements of Califomla law      In effect   on that date for the purpose of
                qualifying to transact Intrastate business in the State of California.          and that as of
                said data said corporation    became and now is qualiﬁed and authorized to
                transact intrastate business   in   the State of California, subject however, to any
                licensing requirements otherwise       imposed by the laws of this State.



                                                                   IN   WITNESS WHEREOF,               [execute
                                                                   this certiﬁcate   and   aﬁ'ix the    Great Seal
                                                                   of the State of Califomie this        day of
                                                                   November 25, 2008..




                                                            adm-
                                                               DEBRA BOWEN
                                                               Societal-y of State


                                                                                                                     mt
           (VP-2B   (REV 1/2007)                                                                                   n on»    as   um
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 99 of 179
AUG. 12.2015    3:07PM          CAPITAL MGMT CORP                                      No.99?   P.   23

                                              5i zit-tiers;




                                         State of California
                                          Secretary of State




                                                       ~
               I.   DEBRA BOWEN.‘               Secretary of State of the State of
      California,        hereby    certify:                                -




            That the attached transcript of «4- page(s) has been compared
      with the record on file in this office, of which It purports to be a copy, and
      that_lt Is full.   true   and correct.



                                                IN   WITNESS WHEREOF.          i       execute this
                                                certificate and affix the Great         Seal of the
                                                Site of California this day of

                                                           NOV 8 5 2008



                                                      30”» Elmo.—
                                                        DEBRA BOWEN
                                                        Summary of State




       50mm    m    05-107 (REV 1/2000                                             ,
                                                                                           a cam   lam
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 100 of 179


                                                                              Hum-
                                         CAPITAL MGMT CORP                                                                                               N0.     992         P.   24
AUG. 12. 2015         3:08PM                                                                                               I




~
                                                                   5'
                            I




                      "
                                                                                                                                           EN ORSED-FILED
                                                                                                                                                                   “Ma
                                                                                                                                                                                           '




                 Iain AND DESIGNATION                                                                                                      hheofllaeoﬂheaecremetm
              FOREIGN CORPORATION                                                                                                                  “II-M0                                  I




                                                                                                                                                      NOV        25' 21108
                                                                   '

                                                                                                                                                                                           ’




                                           01am Welt Cont, Incl
                                                           .
                                                               ,
                                                                                            I



                                                                                   .                                                                                                       .




                                                               (Nun. éfcarpemlén)
              01m




                                                                                                      In;
                      Wilt Coast p rnO .                                                              .       acorp'oraﬂen orgsnIzed and                   aIdsllng    under the


  laws of                 9'1“e                                                                  ,
                                                                                                     makes the following statements and deelgnetlon:
                                (sun or Place of Incorporation)

  1"     m admssmepnncrpauxaumva
                    New
                                                          OﬁlcaIB                      “50 3r°adWYr 36“ 34°":
              New York,                  20:]; 1001.8

  2.     The adds” of Its prInpaI cfﬂqa In the             SW          of Califomle
                                                                                                                                 {If    none,   lam lhm 2 blank)
              2:05:30.      California 93721                                                                                        a
                                                                                                                                ‘
                                                                                                                                I
                                                                                                                                                                                       I




         DESIGNATION OF AGENT FOR SERVICE OF PROCESS IN THE STATE OF CALIFORNIA                                                                                                                I


                                                        (Compin- elllw lieu! s at Item 4]
                                                                                                                                                                                                   -




   3.    (Uee this pmgreph lfthe process agent I: a mantel person                                              )                                                                               ,



                                I
                                                                                                                                                                                               :



                                                                                                                       .   e natural person melding In the State of

         Callfemla,   whose complete street address I:                                                             I


                                                                                                                                                                                               I




                                                                                                                                        m
         L
         lhle corporation       may be served Mtnln the Slate
                                                                          -
                                                                               .

                                                                              UI'
                                                                                       le       deelgnmd as agent upon whom prneese dlrected ho
                                                                                       Celllbmle. In the manner provided bylaw.


  4.     (Use lhls paragraph "the process agent lo another corporsﬁon.)

         Wanneecempmy mwmdo bulneu ncmmnncscauwmmwpongmm                                                                                                                           ,



         a corporeﬂen eruenlmd and existing under the lswe OI                                                                                                                     4
         ls deslgnated as agent upon whom               pram
                                                  (mooted to IhﬁcorpOI-aﬂon                                                             may be served v/llhln the State
         of Cantomla, In the manner           mded
                                          by law.

   5.    II Irrevombly ooneams no sen/Ice of pmoeea almond to It upon the agent deslgnatsd above. and In

         eewloe of pmcecs on the Seaman) of State of the Slate of Canton-Ila If the egent so deslgnaled or tho
         agent‘s semester Is no longer euthoﬂznd to act or cannot be found an the address glven.


                                                                                            gnarl”                     R. Davis. Secretary
                                           mamas
             u (M Wmm arm We Mama
                    (aﬁn'muoomom oncoo                                                                    -




                                                                                                                                                11s. Of—Lomoerainnms}

    WM» m Ummmemlemuum                  Meet «Mildmwmaddme cm
                   mu! MIN mp)!“ mm mm comm: M. .m :0“
  lien
  «dim-Inlet
               lam                         arm nummmomdmcumew                  the                   It
                                                                                                                                    do
                                                                                                                                                           In             F-O. Boar


  mummnnocl mam emf.
       New
  corporation.                                                                                                                                        prior In   hammer]. and e                    9


  Immomncm
  Mauser sun Farm
                  (REV              012003)
  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 101 of 179
AUG.12.2015   3:08PM       CAPITAL MGMT CORP                                                 No.99?                25

                                         ~
                                                                                                              P.
                                     .


                                *‘




                                             {Die     ﬁrst State


                                                                                                 5M
        mm, MY
               HARRIET SMITH WINDSOR, “MEIER? 01' STATE OF THE
              I,                                                      0?
                  DO        CERTIFY "OLAM MB! COAST, INC. " 1'8 DULY
                                             Ms               arm
                                                                      MSW
        INCORPORATED UNDER THE      03' 1’53    OF DELAWARE AND 1'8 IN
        GOOD STANDING AND HAS A LEGAL OOMORATE            SO FAR A! THE
                        ms OFFICE
        mm,
        REOORDB OF                           8807',   AS   03' 2'23   TWENTY-F173! DAY OF
                       3-D. 2008.
            AND I DO HEREBY FORTH}! CERTIFY THAT 2'51:                         WISE mm
        am   NOT BEEN ASSESSED TO DATE.
                                                  1'83 SAID "om WESTWW
                                                                '




            AND I DO HEREBY FURTHERIGRTIH
        0053?, INC. " WAS INCORPORATED ON TEE NINETEENTH DAY OF NOVEMBER,
        11.9. 2008..




  ﬁﬁﬁgﬁﬂ
           4625053
           081143.955
                        8.300


               9%ﬁﬁﬁﬁﬁ2ﬂmﬂu”
                                         ~~                   AWIMON:    HtMctSmlth Windsor, Sammy at State
                                                                                         6987253
                                                                               DATE: 11 -25-08
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 102 of 179
AUG. 12. 2015   3:08PM   CAPITAL MGMT CORP                   N0.   992   P.   26




          EXHIBIT 5‘13”
      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 103 of 179
  AUG. 12. 2015               3:08PM          CAPITAL MGMT CORP                                                                                         N0.    992           P.     27




 m                                                                                                                        W             M
                                                                                                                                                        E
                                                                                                                                                   by         0‘31
                       BRANDI L ORTH                                                                                                        n"
      with:
                       FRESNO COUNTY CLERK
                       2221   Kam Street
                       FRESNO.CAQ3721                                                                                                          AUG 01           2013
                       (559L600-2575
                                              NAME STATEMENT
                   ~




      FICl'mOUS BUSINESS
                                                                                                                              By
                                       222
                                 THE FOLLOWING PERSONS) IS(ARE) CONDUCTING BUSINESS AS
      NEW FILING                                                                                                                                                         RENEWAL              U
   mum. iii-inummom: Hypeorpxini)




                          t
 I)
                                                                                                                                                                         ‘Fhon. (Opt‘IonIl)

 OLAM SPICES 8: VEGETABLE INGREDIENTS
 OLAM SPICES 8: VEGETABLE INGREDIENTS.                                                 INC.



 205     E. River             Park     Circle,
                                                    WSuite 310. Fresno.
                                                                 0531mm
                                                      odnoipIJ 510cc
                                                                        Callfornla 93720
                                                                                                (no. 30:: not mcpnblo)
                                                                                                                                               -   Fresno County
                                                                                                                                                                     ~




      Muﬂns Addmn                          above}


 —2)_Nll   Nmom:                                                                         Ruidoma Addrul                                                                  m(0pdomb
 OLAM WEST COAST.                      INC.                                             205  E. River Park Clrcle, Suite                            310
                                                                                        Fresno. Callfomla 93720




 35   Ram: uommmoed         lo transact business undu the                   4)   Regina! has 110t commmod to                       5) 1—115!   businau conduct“. by:
                   Budnua Nana) limd Shove on:                                                 )undu 1h. ﬁctitious
                                                                                                                                   A “'9” ﬂ on
      Fictitious




                                                                            ~
                                                                                              I lured lb ° v0.
                              2010
                                                                             us
                                                                                    Elm“



                                                                                                                          D
      am.) July          1.
      mum; of Incorporation                                                        535m: bu been mined
                                                                        ~




                                                                            Thi-

                                                                    D
 35
      (If Applicable)
                                                                            pwﬂmws'nwﬂggt:
                                                                                         0 But?
                                                                            0115mm Who:
                                                                            an   on
 03169251                              _
                                                                                                   o.
                                                                                                        in   checkpod).
 i MoorPi-Intsmom“ﬂa                                                                                          EA
                                                                                                                               ~
                                                                ~




                                                                            (Signed)                                                           1

                          VP
                                                                                                                     I

 Clayton Davls,
                                                                                 N N             rmlﬁon In U“!     KIWI“           II   W. “(com (A "NW! Who dOdIr‘IIl
                                                                  vulnfomml                                          wimboh
                                                                                                                          I: u of: crimt. '
                                              TO; mu
                                                                        ~



                                                           AWHOIIZIM US! INTHIS STATI                    OFA'ICH'HOUS IWNESSNAME IN VIOLATIONO
  Rim OF ANOTHER UNDER FEM STATE
  THI FILING OFTHBSTATMENT DO        NO                                                                                                                                           FTHI
                                           ORCOMMON LAW                          MENTION 14411 If SIQ, IUSINBS AND PROMO"! COBB
            with tho FRESNO       COUNTY             on:                                                     TICB:   THISSTATEMENTBXP IRES ON:
                                                                        08/01/2013




                                                                                                                                          Wm
 I)


                                                                                                                              07/31/2018
                                                                                                                   A NIW STATEMENT MUST BE FILED PRIOR TO
                                                                                                                             THE EXPIRATION DATI.
                                                                                    ~

                                                                                                                          m
                                                                                   Spun Bo ow      r    on of Cain-iv Clerk Only - D0 Not'Pubt                              “don
                                                                                                           Cemﬁcatlon
                                                                            thereby certify in: tho Much; I. I come! cop                       afﬁx: original on ﬁlo 1n nut can».
                                                                                  “T‘KUE‘B‘I’°20‘I§“‘°”“‘
                                                                                                                                                                                          new
                                                       Nam-wean!                                        Miriam:   07/31/2018
                                                            ~




                                                                                                        “Wm   2201310004272                                                              Iofl

cc-107 (RI-05)           Fictitious Busines      Name Statement
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 104 of 179
AUG. 12. 2015   3:09PM   CAPITAL MGMT CORP          -




                                                             N0.   992   P.   28




          EXHIBIT “‘C”
     mv°ms
 ~
     Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 105 of 179
IAUG.12.2015I        3:09PhCAPITAL                      MGMT CORP
                                                                                                  992-P

                                                                                                  -_
                                                                                            N0.
                                                                                                              29'

     ~                    MWt

      H
                                                                                Mm




                                                                        ~
     1B?
     ._"    ~
                          mm
                          quantum-mum;
                          hum,“ nam-
                                                                                M
                                                                                mnorz
                                                                                                  Axum



     mm

     M
                                13




                                                                    mm m
     mm,

                                                  Chm}: Com - Nun Negaﬂgble
                wmcmﬁ                                   M mm. m
       mm
      Olin:                              205 3.111%:-               mm.'¢h mu
                                                                                                    mg”
           was
     W
                         mil-MW      I




 may.
                                                                                                    ~




     mm
     am:

     5m
     mm
     am
     many:
     New
 Iv
 ~              ,



           runner:
                     ~

                         61mm
                                  ~

                                            Wm
                                            A
                                                                                        ~

                                                                                            wom         mun-rm?
       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 106 of 179
}
    AUG. 12. 2015   3:09PM   CAPITAL MGMT CORP                   N0.   992   P.   30




              EXHIBIT “D”
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 107 of 179
                                 CAPITAL MGMT CORP                                                                                  31'
AUG. 12. 2015   3:09PM                                             _

                                                                           u   _
                                                                                                              N0.   992    P.




LAWYIII FBI
JUSTICE
A inﬁll-Ila NAL BEIFDIATION



        srw.    madam/WWW                               May 26. 2015


        Sunny Vetgheee
        Gale! Executive Ofﬁce:
        013:9. Inmmsﬁonal
        205 East Rivet Peek Place, Suite 310
        Freino. CA 93720




        Dear Mr. Vaghem

        Pumnnt to California Labor Code §§ 432. 226 and 1198.5 we see requesting that Ohm Intentional "as
        soon :5 practicable but no   11mm twentyhane            (21) days”         ﬂow the date ofthie letter, send us caplet of
        the following :ecorde :eleﬁngtn   Thames Beltran:

           1)   Employee pmonnel ﬁle in its entirety;
                Anyinsmzmentnedmedtm. Balm signed :elndnsto the obninlngorholdlng of
                                                                                                                      ,




           2)
                employment;
                                                            '




           3)   Pay stubs. wage Inmate and time tecorde in their entirety:
           4)   Business-wand expense :eimbueeement records in thei: mu'rety;
           5)   Any and all records editing to M:- Belm’e performance or no my gﬁmnoe conceding
                Mx. Beltran, including but not limited to perﬁcmzunce review; promotions, demotion, change
                of pay me. change of pay cute. change of job position, change of job title, verbal or written
                mlngl, verbal orwdtmnzepdmandu, veml ow.- wﬁmen :epdmends, disciplines ox- adverse
                action: (Sta Califomin Labor Code Section 1198.5);
           6)   Any end all records relating to Mr. Beltan’u mined. hie, ox interrupted meal ones: bxeah;
           7)   Job desedption(e) and employee hmdbooko):
                Any records mining to onetime wotked by Mr. Beltran or ovetdtne compensation mcelved by
                                                                                                                                '

           8)

                                       menu
               Mt. Bellman;                         .




           9)  Any and :11 erbdtndon             signed by Me. Belem, employment nyeemente dgned by
               M2. Beltun, settlement agreement/aches: signed lay-Mr.- Belem, dispute resolution polldee,
               conﬁdentiality agreement: signed by Mt. Bela“. and non-compete Igeetnenu signed by
               Me. Beltan, if any; and.
           10) Any end :11 othe: made that relate to Mt. Belem? eompmuﬂon, u'nae scheduled or worked
               or: othet employmenbatelamd luuee.


       Plane ﬁnd enclosed en “Authorizedon for
       {om signed by Mr. Beltane.
                                                        Menu of                13d        File,   Ply Stubs, and Time Records"


       'Ibankyou for your midpebod cooperation.


                                            ﬁne
                         41::   we" AnoIN AVINUI     nun-s no: nuuuunna
                                                        1                          1
                                                                                                       nun:
                                       "I. :Inn: nee-nun WWW.LPJFI=.DDM1
       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 108 of 179
   AUG. 12.2015        3:10PM           CAPITAL MGMT CORP                                                                N0.   992      P.   32




slit
                                                                    A      YE        '            °
                                                           LP



                                                           D Plan-IIINAL DDRFDIATIDN

                                                          AUTHORIZATION roe RELEASE or:
                                             pensonm FILE. PAY s'rues mo 11M: RECORDS



              I, Thomas Beltran, request that Olem international send a copy
                                                                               of the following documents to
           LAWYERSfor-JUSTICE, PC, located at 410 West Arden Avenue, Suite 203, Glendale, California 91203:

                 1)    My employee personnel flle In It: entlrety;
                 2)    Any instrument or document               i   signed relating to the obtaining or holding of employment;


                 3)_   My pay stubs, wane statemants and time records in their entirety;
                 4)    My business-related expense reimbursement records in their entirety;
                 5)    Any and all records relating to my performance or to any grievance oonceming me, including but
                       not limited to performance reviews, promotions, demotions, change of pay rate, change of Job
                       position, change ofiob title, verbal er written warnings, verbal or written raprlmands, discipline.
                       or adverse action: (See California Labor Code Section 1198.5);

                 6)    Any and all   records relating to            my missed, late, or inten'upted   meal or rest breaks,-


             _
                 7)    My Job descriptionls) and employee handbookls);
                 8)    Any records relating to overtime worked by me or overtime compensation received by me;

                 9)    Any and   all   arbitration   agreement: signed by me, employment agreements signed by me,
                       settlement agreement/release signed by me, dispute resolution                             policies,     confidentiality
                       agreements signed by me, and non-compete agreements signed by me,                         if   any; and

                 10)   Any and all other records that relate to               my compensation, time scheduled           or worked, or other
                       employment-related Issues.




           Print   Name
                                                   em

          Slgnature
                                                           u                  Date
                                                                                  5115/ 15"
                                                                                         '




                                           410   WEBT ARDEN AVENUE BUlTE 208 GLENDALE. 0A
                                                                              -
                                                                                             -
                                                                                                         31208

                                            TEL   (I181   ill-1020 - FAX (815) 200-1021-         WWWLFJPQOOM
      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 109 of 179
I
    AUG.12.2015   3:10PM   CAPITAL MGMT CORP                    N0.   992   P.   33




       1
             EXHIBIT
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 110 of 179
AUG. 12. 2015        3:10PM       CAPITAL MGMT CORP                                  N0.   992   P.   .34




                                                      WWW
                              W
  mum
                                                                                                  ‘




    99m
            ~~


                                                                          mammsméa
                                                                                I




                                     _




    Date Printed        Max:015                            Mcldng#510010800949583
    shipped From:                                          sent By: ALBERT PEREZ
        01m                                                Maggi).- c559)446-6430
                                                           wgt    : 0
        EMEmvemmle.
                 .            .
                                   Sta. 31.5
                                                           Reﬁnance:
        Erma, CA. 93720                                    (Entrance     2.-


        SM): TE company.-                                      59”“ S
                                                       '



                                                                     .

        LAWYERS FOR Josue:
        410 w. ARDEN AVENUE STE. 1203
        GLENDALE, CA 91203
                                                               Sort wde:       COM
        Emmm AIWA'Z'IAN (saunas-ass!)                          amalgam,-
                                                                Signature Required

    ~                                                      ~                                          ~




  ammunmnmmmwmwwqmmmmm                                                                                      1M
      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 111 of 179
’
    AUG. 12. 2015     3:10PM        CAPITAL MGMT CORP                                                     N0.   992   P.   35
                                                                                    I




               g                                                                   Ohm Spicoll‘and Vegetables. Inc.
                                                        '
          '



                                                                                   Human   Rmumn
                                                                                   ans ERNIE“: 0N0.
                                                                                   Fauna. 0A  mu         3mm



                                                            Ian): 18,   2015


              Edwin Aiwazdm, Bag.
              msfoa' Janina         ‘




              410 W. Arden Avenue. Suite 2&3
              Glendale. Caﬂfomip. 91203



                              Re:       RnﬁuesttomoeplbﬁsDoeumm
              DeAiwazian:                           _




              Enclosed please 'ﬁnd the documents added. to former                  5111131011395   Maxie Martinez. Zulamu
              HmmduandTamaulm                                                  '




                                        I   I
                               I




              Sincerely,

              M
              Al'bu‘t Perez                     ‘




              Swim Dimcm Human Rescue»
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 112 of 179
AUG. 12. 2015   3:10PM   CAPITAL MGMT CORP                   N0.   992   P.   36




           EXHIBIT “F”
’

    ~
        _.
                AUG. 12.2015

                         -—.   —        “
                                   3:10PM     CAPITAL MGMT CORP
                                                                  .——   -..u   —
                  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 113 of 179

                                                                                           _
                                                                                                   N0.992.   P.   37




                                                                                   2mm“
                  my 15, 2012
                                                                                   3:,m
                                                                                   llmln




                  Thomas Balm
                  6705 Bilbao Dx‘ #4
                  (311mm CA 95020



                 Dar Thomas:
                 This‘ln‘mr
                 Vegetabl
                               1m               MW”
                                  130131;? you that      afﬁday,        My
                               husbaentenMnaMd. For our moms, you failedtorepoﬂonll mm}:   :5d
                                                                    16, 2012, your emnlemq: max-om spices a:
                                                                                                  on
        '
                 Mmdqy-OMOQ/LI’neodw-DWIOIIZ and Mum-07111112.                                 '




                 Pu company policy. Midﬁes'm comm a vohmhzy quit if Mare-3550mm three (3) museum
                 589.5   Withoutnmiﬂnaﬂon tn the:   0mm.-

            _
                 contact         qwaﬂonsm           mm
                 Emlowd yonwin ﬁnd apmpblal ﬁcmthn 8mm ofCaIiﬂmﬁz. "Fm- Your new. Pimp ital ﬂee to
                           mwimm                  at (408) 845-3460.

                 Emmi»

                 Beatriz Sousa
                 1-1




                 Cc:   Osm- Rioe—   '1:m Low 890
                 OMIW MAIL:            7006 3450 0003 7320 9203
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 114 of 179
AUG. 12. 2015                   3:11PM              CAPITAL MGMT CORP




                                                                                                       W
                                                                                                                                    N0.   992      P.   38




                                                                                            WW
                                        My business addres is 752.2 N. Colonial Avenue, Suite 105. Fresno. California
                           93711. I am employed in Fresno County. California. I am over the age of 18 years and am not
                           a party to this case.

                                                    On the date indicated below, I served the foregoing document described as
                           DECLARATION OF CHUCK DAVIS IN SUPPORT OF DEFENDANT’S MOTION TO
         WOO‘IGM-ﬁUNe-I




                              TRANSFER VENUE AND REQUEST FOR REASONABLE EXPENSES AND
                                                                               ATTORNEYS’ FEES
                           on   all   interested parties in this action                   by placing a      true    copy thereof enclosed in sealed
                           envelopes addressed as follows:

                            Edwin Alwazian. Esq-
                            La ers for Justice
                                                                                      '




                            410    Arden Avenue
                                   .               Suite 203
                            Glendale, California 9i203




                           LI
                            Ph: (800; 265-0690 or (818) 265-1020
                            Fax. 81 nos-1021

                            Robert K. Carrol, Es            .

                            Lynn R. Florentine, q.                             -




                            Arent Fox LLP - Attorneys at Law
                            55 2nd Street.     Floor lt
                            San Francisco, CA 94105
                            Ph: 415 757-5500
                            Fx: 415 757-5501
        UNHOWWQGMAUNe—IO




                            Emallz.             -

                            Email:
                                            ~




                                       I~                              ~




                                                                     arn readily familiar With the business' practice for
                                 ‘
                                        collectionand processing of correspondence for mailing, and that correspondence.
                                        with postage thereon fully prepaid, will be deposited with the United States POStal
                                        Service on the date noted below in the ordinary course of businessI at ﬁesno.


                           _
                                        California.

                                        @Y PERSONAL SERVICE)       I   caused such envelopes to be delivered by hand to the   emcee) afﬁne eddneeeeO) Hated above.

                                       (BY OVERNIGHT MAIL) I am readily Miller with the bushwu‘ practice ibr collection and proﬁting ofocneepcndsnce for
                                       mailing. and that oompoadeooe wlll be deposited with an overnight outlet on the due noud below In the ordinary course of
                                       budneu. in accordance with the ovemight cen'ler‘e method lb: billing for nine. and belbre the      lm
                                          Wain
                                                                                                                                     scheduled pick-up time. er
                                       Fresno.


        (A
                                      EXECUTED 0N August 12, 2015, at Fresno, California.
       26                    x          (STATE)      I declare under penalty of perjury under the laws of the State of
                                        California that the foregoing is true and correct.
       27
       28                                                                                         6'
                                                                                                       %S
                                                                                    PROOF OF SBRVICB
  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 115 of 179   F\




~
SUPERIOR COURT OF CALIFORNIA
    COUNTY OF ALAMEDA
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 116 of 179




EXHIBIT “12”
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 117 of 179



                           Superior Court of California, County of Alameda
                           Rene C. Davidson Alameda County Courthouse
                                       '
                                                                                                     isctcaozéss
                             Beltran                                                              No. RG15776976
                                                    Plaintiff/Petitioneﬂs)
                               vs'
                                                                                                     Minutes
           01am Spices and Vegetables,                 Inc.
                                               Defendant/Respondent(s)
                        (Abbreviated Title)


Department      17                                           Honorable       GeorgeC. Hernandez,        Jr.    ,   Judge


Cause called for: Complex Determination Hearing on August                           17,   2015.


There being no request for oral argument, the court                  aﬁrms    its   tentative ruling in its entirety.

The Court designates this case as complex pursuant to Rule 3.400 et seq. of the California Rules of
Court. The matter is assigned for all purposes including trial to De artment 17 of the Alameda County
Superior Court. Counsel are advised to be familiar with the Alam      County Local Rules ccnceming
complex   litigation,   including Rule 3.250 et seq.

COMPLEX CASE FEES
Pursuant to Government Code section 70616, any non-exempt arty who has agpcared in the action but
has not paid the com lex case fee is required to pay the fee wi    ten days of e ﬁling of this order. The
                                                                                     '




com lex case fee is 1,000 for each plaintiﬁ‘ or group of plaintiffs appearing to ether and $1,000 PER
P TY for each defendant, intervenor, resdaondent or other adverse party, wh er ﬁling separatel or
jointly, up to a maximum of $18,000 for a adverse parties. All pa      ents must identify on whose ehalf
the fee is submitted. Please submit ayment to the attention of the 631mm“ Litigation Clerk located in the
Civil Division at the Rene C. Davi son Courthouse, 1225 Fallon Street, Oakland, CA 94612. Please
make check(s) payable to the Clerk of the Superior Court. Documents may continue to be ﬁled as allowed
under Local Rule 1.9.

PROCEDURES
Calendar information, ﬁlings, and tentative rulings are available to the public at-
http://www.alameda.courts.ca.gov/domainweb/. All counsel are expected to be familiar and to comply
with pertinent provisions of the Code of Civil Procedure, the California Rules of Court, the Alameda
County Superior Court Local Rules, and the protocols set forth on the Court's website for Department 17.

All motions and ex parte applications shall be noticed for hearing in Department 17. The parties shall
reserve hearing dates and times by contacting the Department 17 courtroom clerk via email at
Degt.17@alameda.courts.ca.gov The courtroom clerk can also be contacted by phone at (510) 267-
                                           .




69 3, but phone contact shou d be used very sparingly. E-mail is the preferred method of communication.

Courtesy (bench) copies of all       ﬁl'        s   should be delivered directly to Dept. 17 and         may be left in the drop
box when court is in session. The ourt may also direct that certain ﬁlings be su plemented by an
electronic copy (via e-mail to Dept. UQalamedacourtscagov or by CD-ROM odged with the clerk in
Dept, 17). Any such electronic co y 0 documents shall be in Microsoft Word readable form (Microsoft
Word, Word Perfect, a TIF or JP G ﬁle inserted into a Word ﬁle, or any other format that can be saved
in a Microsoft Word document). Each separate document (notice, points and authorities, declarations,
requests for judicial notice, et al) must be in a separate ﬁle in the diskette and the computer ﬁles must be
identiﬁed in a fashion to pemtit accurate identiﬁcation by Court personnel (e.g. "Noticedoc," "Points and
Authoritiesdoc," "Li Declarationdoc," "Johnson Declarationdoc," and "Proof of Servicedoc," NOT
"Quashnot.doc," "briefdraft3.doc," "Defdecl.doc," "Decl2revised.doc," or "Forrn5.doc.") Electronic media

                                                                 Minutes
                                                                                                                           M10001186
i}
     Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 118 of 179

     submitted will not be returned.

     CASE MANAGEMENT
     At the Initial     CCMC, the parties must be prepared to discuss at length the nature of the case, both
     factually    and                                  management of the case at each stage. This is not a
                        legally, as well as the projected
     perfunctory exercise.       The primary objective of the CCMC is to develop a comprehensive plan for a just,
     speedy and economical determination of the          litigation.


     Case Management Statements may be ﬁled by E-Delivery, by submitting directly to the E-Delivery Fax
     Number (510) 267-5732. No fee is charged for this service. For ﬁrrther information, go to Direct
     Calendar Departments at h ://apps.alameda.courts.caglov/domainweb. However, courtestg' co ies of
     statements must be delivere directly to Dept. 17. The ing and delivery date is not later an ve court
     days before the conference.

     The Court strongly prefers joint CCMC statements prepared in narrative form, and not using Form CM-
     110, aﬁer counsel have met and conferred as required by CRC 3.724. CCMC statements must address
     the following issues     when applicable:
     A.    A brief factual summary to assist the Court in understan      the background of the case, a statement
                                                                                 '




     of the issues presented, including each theory of liability and de ense and a summary of the facts
     supporting each position taken, and the relief sought, including an estimate of damages.

     B.    The number of parties and their       osture, including        a proposed structure of representation,   (e.g.,
     liaison/lead counse or by committee          if applicable;

     C. Deadlines and limits       on joinder of parties and amended or additional pleadings;

     D. Class discovery and class certiﬁcation;

     E.   Aroposed schedule for the conduct of the litigation including, but not limited              to,   a discovery plan, a
     plan or hearing remaining law and motion, and a projected trial date;

     F.   An identiﬁcation of all potential evidentiary issues involving conﬁdentiality or protected evidence;
     G.    A
           detailed description of the procedural posture of the case, describing any outstanding procedural
     problems, including, but not limited to:

          (l)   unserved parties and the reasons for the failure to serve;

          (2)   unserved and/or unﬁled cross-complaints;

          (3) related actions   pending in any jurisdiction and the potential for coordination or consolidation;

          (4)   any possible jurisdictional or venue issues that may          arise;

        (5) the status of discovery, including a description of all anticipated discovery and incomplete or
     disputed discovery issues;

          (6) unresolved    law and motion matters;

        (7) requests for, or opposition to,      any   ADR proceedings, including but not limited to mediation,
     judicial or contractual arbitration;

          (8) severance    of issues for trial; and

        (9) calendar conﬂicts for      any attorney, witness, or party, and any other matter which may aﬂ‘ect the
     setting of a trial date.

     H. Counsel      may make su
                                                               '

                                       estions for streaml'the liti ation, including, but not limited to, a master
     ﬁle system, desrgnation 0 lead counsel [for              an or defendant(s)] to streamline service of
                                                         plalilnltliﬁs)

     process and/or management of discovery, the use of e-ﬁling, and the use of a web-page maintained by lead
     counsel for the purpose of posting the litigation schedule and agenda.


                                                                   Minutes                                                        ‘




                                                                                                                      M10001186
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 119 of 179

SERVICE OF THIS ORDER
Counsel for plaintiﬁls) shall have a continuing obligation to serve a copy of this order on newly joined
parties defendant not listed on the proof of service of this order and ﬁle proof of service. Each party
defendant joining any third party cross-defent shall have a continuing duty to serve a copy of this order
on newly joined cross-defendants and to ﬁle proof of service.

Minutes of    08/17/2015
Entered on    08/17/2015

      Leah T. Wilson Executive Ofﬁcer / Clerk of the Superior Court

             By
                                   rm
                                                      Deputy Clerk




                                                Minutes                                       '




                                                                                                  M10001186
          Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 120 of 179




~
~
comemoP
    'on   me
                0t
               n zhls
                        ~~~
                        V
                            .   ‘.
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 121 of 179




EXHIBIT “13”
‘6).   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 122 of 179


          Lawyers for   Justice,   PC                                         Olam Spices and Vegetables,      Inc.
          Attn: Alwazian,Edwin
          410 West Arden Avenue
          Suite 203
          Glendale,    CA    91203

                             Superior Court of California, County of Alameda
                              Rene C. Davidson Alameda County Courthouse
                                                                                                           9
        Beltran                                                                                   E5697;
                                                 Plaintiﬂ/Petitioner(s)
                                                                                              Order
                                   VS.
                                                                              Complaint   -   Other Employment
        01am Spices and Vegetables,       Inc.
                                          Defendant/Respondent(s)
                            (Abbreviated Title)




       The Complex Determination Hearing was set for hearing on 08/17/2015 at 02:30 PM in Department 17
       beforgtihde Honorable George C. Hernandez, Jr.. The Tentative Ruling was published and has not been
       conte      .




       IT IS   HEREBY ORDERED THAT:
       The tentative ruling is aimed as follows: The Court designates this case as complex pursuant to Rule
       3.400 et seq. of the California Rules of Court. The matter is assigned for all purposes including trial to
       Department 17 of the Alameda County Superior Court. Counsel are advised to be familiar with the
       Alameda County Local Rules concerning complex litigation, including Rule 3.250 et seq.

       COMPLEX CASE FEES
       Pursuant to Government Code section 70616, any non-exempt arty who has a peared in the action but
       has not paid the complex case fee is re uired to gay the fee wi   ten days of e ﬁling of this order.
                                                                          '




       The complex case fee is $1,000 for eac plainti or group oftElaintiﬂ’s appearing together and $1,000
       PER PARTY for each defendant, intervenor, res ondent or 0 or adverse party, whether ﬁling
       separately or jointly, up to a maximum of $18,0 0 for all adverse parties. All pa  ents must identify on
       whose behalf the fee is submitted. Please submit payment to the attention of the omplex Liti ation
       Clerk located in the Civil Division at the Rene C. Davidson Courthouse, 1225 Fallon Street, akland,
       CA 94612. Please make check(s)l§af'able to the Clerk of the Superior Court. Documents may continue
       to be ﬁled as allowed under Local 11 e 1 9

       PROCEDURES
       Calendar information, ﬁlings, and tentative rulings are available to the public at
       http://www.alameda.courts.ca.gov/domainweb/. All counsel are expected to be familiar and to comply
       with pertinent provisions of the Code of Civil Procedure, the California Rules of Court, the Alameda
       Cgunty Superior Court Local Rules, and the protocols set forth on the Court's website for Department

       All motions and ex parte applications shall be noticed for hearing in Department 17. The parties shall
       reserve hearing dates and times by contacting the Department 17 courtroom clerk via email at
       Degt.17@alameda.oourts.ca.gov The courtroom clerk can also be contacted by phone at (510) 267-
                                             .



       69 3, but phone contact should be used very sparingly. E-mail is the preferred method of
       communication.


                                                                Order
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 123 of 179


Courtesy (bench) copies of all ﬁlings should be delivered directly to Dept. 17 and may be left in the
drop box when court is in session. The Court may also direct that certam ﬁlings be supplemented by an
electronic copy (via e-mail to Dept. 17      ameda.courts.ca. ov or by CD-ROM lodged with the clerk in
Dept. 17). Any such electronic copy 0 documents shall be in Microsoft Word readable form (Microsoft
Word, Word Perfect, a TIF or JPEG ﬁle inserted into a Word ﬁle, or any other format that can be saved
in a Microsoﬁ Word document). Each separate document (notice, points and authorities, declarations,
requests for judicial notice, et a1) must be in a separate ﬁle in the diskette and the computer ﬁles must be
identiﬁed in a fashion to permit accurate identiﬁcation by Court personnel (e.g. "Notice.doc," "Points
and Authorities.doc," "Li Declarationdoc," "Johnson Declarationdoc," and "Proof of Service.doc,"
NOT "Quashnotdoc," "briefdraﬁ3.doc," "Defdecl.doc," "Decreviseddoc," or "Form5.doc.")
Electronic media submitted will not be returned.

CASE MANAGEMENT
At the Initial CCMC, the parties must be prepared to discuss at length the nature of the case, both
factually and legally, as well as the projected management of the case at each stage. This is not a
perfunctory exercise. The primary objective of the CCMC is to develop a comprehensive plan for a
just, speedy and economical determination of the litigation.

Case Management Statements may be ﬁled by E-Delivery, by submitting directly to the E-Delivery Fax
Number (510) 267-5732. No fee is charged for this service. For further information, go to Direct
Calendar Departments at h     ://apps.alameda.courts.cagov/domainweb. However, courtesy co ies of
statements must be deliver directly to Dept. 17. The ling and delivery date is not later than ve
court days before the conference.

The Court      strongly prefers joint   CCMC statements prepared in narrative form, and not using Form
CM-l 10, after counsel have met and conferred as required by CRC 3.724.          CCMC statements must
address the following issues     when applicable:
A.    Abrief factual summary to assist the Court in understanding the back ound of the case, a
statement of the issues presented, includin each theory of liability and de ense and a summary of the                    .




facts supporting each position taken, and e relief sought, including an estimate of damages.

B. The number of parties and their posture, including a proposed structure of representation,                   (e.g.,
liaison/lead counse or by committee) if applicable;

C. Deadlines and limits on joinder of parties and      amended or additional pleadings;

D. Class discovery and class certiﬁcation;

E.   A proposed schedule for the conduct of the litigation inclu        '


                                                                            ,   but not limited   to,   a discovery plan,
a plan for hearing remaining law and motion, and a projected        tn'         date;

F.   An identiﬁcation of all potential evidentiary issues involving conﬁdentiality or protected evidence;
G.    A
      detailed description of the procedural posture of the case, describing any outstanding procedural
problems, including, but not limited to:

     (1)   unserved parties and the reasons for the failure to serve;

     (2)   unserved and/or unﬁled cross-complaints;

     (3) related actions   pending in any jurisdiction and the potential for coordination or consolidation;

     (4)   any possible jurisdictional or venue issues that may   arise;

   (5) the status of discovery, including a description of all anticipated discovery and incomplete or
disputed discovery issues;

     (6) unresolved   law and motion matters;



                                                     Order
X3   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 124 of 179


        (7) requests for, or opposition to,   any ADR proceedings, including but not limited to mediation,
     judicial or contractual arbitration;

       (8) severance   of issues for trial; and

        (9) calendar conﬂicts for   any   attorney, witness, or party,   and any other matter which may   affect the
     setting of a trial date.

     H. Comisel may make su estions for meandinigﬁhe litigation, including, but not limited to, a master
     ﬁle system, designation 0 lead counsel [for plain
                                                           '


                                                            s) and/or defendant(s)] to streamline service of
     process and/or management of discovery, the use of e-ﬁling, and the use of a web-page maintained by
      ead counsel for the purpose of posting the litigation schedule and agenda.

     SERVICE OF THIS ORDER
     Counsel for plaintiﬁ‘(s) shall have a continuing obligation to serve a copy of this order on newly joined
     parties defendant not listed on the proof of service of this order and ﬁle proof of service. Each party
     defendant joining any third party cross-defendant shall have a continuing duty to serve a copy of this
     order on newly joined cross-defendants and to ﬁle proof of service.

                                                                                           heumuln

             Dated: 08/17/2015


                                                                             Judge George C. Hernandez,   Jr.




                                                        Order
  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 125 of 179




 ~~~~~
SUPERIOR COURT OF CALIFORNIA
    COUNTY OF ALAMEDA
The foregoing Inmumoml
     came:
             0o  01‘q r31
                                -

                                    ~~~
                                    —


                                    _-
                                         v       I   «



        on   me
              :1   thin [55-h
                                             '
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 126 of 179




EXHIBIT “14”
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 127 of 179




                               Superior Court of California, County of Alameda
                               Rene   C. Davidson   Alameda County Courthouse

                                             93
       Case Number}
       Order After Hearing Re: of 08/17/2015


                               DECLARATION OF SERVICE BY MAIL
   I   certify that   I   am
                     not a party to this cause and that a true and correct copy of the
   foregoing document was mailed ﬁrst class, postage prepaid, in a sealed envelope,
   addressed as shown on the foregoing document or on the attached, and that the
   mailing of the foregoing and execution of this certificate occurred at
   1225 Fallon Street, Oakland, California.
          Executed on 08/18/2015.
                     Leah T. Wilson Executive Officer/ Clerk of the Superior Court

                                                     By
                                                                                 Deputy Clerk
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 128 of 179




 ~~
~~~~
SUPERIOR COURT OF C
     COUNTY 0 A“
The foregoing inst
               v
                     ,
                         '
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 129 of 179




EXHIBIT “15”
                                                                                                                                                                   '


                                               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 130 of 179
                                                                                                                                                                                              («a
                                                                                                                                                                                                             x,"
                                                                                                                                                                                                             ﬂlllll‘lll‘llllaww
           1‘




                                                                                                               Edwin Aiwazian      232943)
                                                                                                               Arby Aiwazian (SEN 269827)
                                                                                                                                          (a
                                                                                                               LAWYERSforJU STICE,PC

                                                                                                                                                                                              %       Af'LIgo
                                                                                                                                                                              -




                                                                                                                 en    e      orma                                                                     AMEDA c UNTY
                                                                                                               Tel: (8185 265-1020 lFax: (818) 265-1021
                                                                                                                                                                                                       U6 2                z 015
                                                                                                               Anam ys for Plainnff
                                                                                                                                              .



                                                                                                                                                                                              CLERK (ya-HE       .


                                                                                                                                                                                                                                     OURT
                                                                       \OWQmM-hWMv—I




                                                                                                                                                                                              By
                                                                                                                                                                                                                                   Depu y

.__.___—




                                                                                                                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                                                                                                 FORTHE COUNTY OF ALAMEDA
                                                                                                                                                                                                                            99 3
                                                                                                                                                                                                             ,




                                                                                                               THOMAS BBLTRAN.                            individually,     and on   Case No.
                                                                                                               behalf of other members of the general
                                                                                                               public similarly situated.
                PC                                           I—lI—lH
                                                                                           NHO



                                                                                                                                     Plaintiff,
                                                                                                                                                                       ’
                                                                                                                                                                                     PLAINTIFF THOMAS BELTRAN’S
                                                                                                                             _




                                                                                                                                          -       -
                JUSTICE,
                                                                                                                       vs.
                                                                 0—.
                                                                                           u                                          '


                                                                                                                                                                                     ﬁ?ﬁ%§‘?§¥€&§i§§”m“mm
                                                                                                               OLAM SPICES AND VEGETABLES.
                                                                                                                   '
                                                   OWN“




                for        410WestAnlmAvu-g8uibm
                                                                  D—l                      43

                                                                                                               B‘C"
                                                                                                                 OBS   “WWW???”
                                                                                                                       1  “3“ 1°
                                                                                                                                 my;   “‘1
                                                                                                                                                      '       °1“s“'°’
                                                                                                                                                                                     ﬁﬁsTfNEE8$%T£E§RNST“’S
                                                                                                                                                                                     PLAINTIFF AND/0R ms COUNSEL
                                                                   Hu
                                                                                                                                                                                     OF RECORD
                                                   Gullah,
                                                                                                                                                          _




                LAWYERS                                                                                                              Defendants.
                                                                                            0‘

                                                                                                                                                                                     [Filed Concurrently with Declaration of
                                                                       .—a




                                                                                                                                                                                     Edwin Aiwazian]
                                                                                                                                                                                      Date:                          Se tember       9,   2015
                                                                                                                                                                                      Time:                          '2:   0   pm.
                                                                                                                                                                                      Dept:                           17

                                                                                                                                                                                      Com     laint Filed:            July 7, 2015
                                                                          “pumpkin—nu...




                                                                                                                                                                                      Jury      a1   Date:            None Set


                                                                                            ouawnwoomq




                                                                                                         as)
                                                                                            NM




                                                                                                                                                                   PLAINTIFF THOMAS BELTRAN’S OPPOSITION
                                                                                                                             TO DEFENDANT MOTION TO CHANGE VENUE AND REQUEST ATTORNEYS
                                                                                                                       -
                                                                                                                                 .


                                                                                                                                                              ‘5                       FEES
              Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 131 of 179




                                                              1.ings  Defendant 01am Spices and Vegetables,                lnc.’s   (“Defendant”) Motion to Change Venue

                                                              to Fresno   County (“Motion”) must be denied because the Superior Court of Alameda. with its
                                                              Complex      Litigation Department.         is   in the best position to        promote the ends of justice by
                                                              overseeing the litigation of this matter effectively and efﬁciently.

                                               soocsrotuAun
                                                                      Alternatively, should the Court determine that                venue     is   improper in Alameda County,
                                                              Plaintiff   Thomas    Beltran (“Plaintiff’) argues that Santa Clara County, in which Defendant’s

                                                              obligations    and   liabilities    with respect to the alleged labor violations arose and Plaintiffs

                                                              injuries occurred    while working there exclusively, would serve as a proper alternate venue.                      Its

                                              10              Complex     Litigation Department is also in the best position to                      promote the ends of justice
                                              11              by administering the litigation of this matter efﬁcaciously.

JUSI‘ICEJ’C
                                              12              IL
                                              13                      On July 7, 2015. Plaintiff ﬁled a wage and hour class action in Alameda County Superior
                                       MWﬂM
              410WcstArrlmAvmslic203




                                              14              Court on behalf of himself and other hourly-paid or non-exempt employees employed by                                      I'




                                              15              Defendant within the State of California. (See generally, Complaint.)                          On August
                                                                                                                                                                                        :

LAWYERS/or
                                                                                                                                                                         3,   2015,

                                              16              Defendant's Counsel and Plaintiﬁ‘s Counsel conferred telephonically regarding Defendant’s
                                                                                                                                                                                        ‘I




                                              17              desire to transfer venue to Fresno County. Counsel for Plaintiﬁ indicated that Alameda County

                                              18              was uniquely situated to handle a complex class action. In the spirit of cooperation, Counsel for
                                              19              Plaintlﬁ' offered to stipulate to transfer          venue    to   Santa Clara County, where Plaintiﬂ‘ was

                                              20              employed by Defendant. (Declaration of Edwin Aiwazian “Aiwazian Decl.”. 11 2).                          On August
                                              21              10. 2015, Defendant's           Counsel sent Plaintiﬁ’s Counsel        9.   letter   threatening to ﬁle a Motion to

                                              22              Transfer Venue to Fresno County and seek attomey’s fees associated with the motion if Plaintiff

                                              23              did not stipulate to such a transfer by the close of the following business day. (Declaration of

                                              24              Brad Levang, Bxh. A). This letter failed to respond to Plaintiﬁ‘s oﬁ'er to transfer venue to Santa

                                              25              Clara County. (Id). Plainﬁﬂ's Counsel promptly responded that same day, again informing

                                              26              Defendant's Counsel that Alameda County was “uniquely suited to deal with a complex case of

                                              27              this nature”   and offering to stipulate to transfer the case to Santa Clara County inthe altemaﬂve.

                                              28              (Aiwazlan Decl.,     1[   2).    In response. Counsel for Defendant again ignored Plaintiff‘s offer to

                                                                                                                       l
                                                                                                PIAINTIFF THOMAS BBLTRAN'S OPPOSITION
                                                                     TO DBFBNDANT'S MOTION TO CHANGE VENUE AND REQUEST ATTORNEY'S sass
                                                                                                                                                                              .
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 132 of 179
                                                                                                         \_/                                                        \J/
                                                                                                     .         I                                                .         .




                                                                                  transfer to Santa Clara               County and indicated his intention to ﬁle a motion if Plaintiﬁ' would not

                                                                                  agree to transfer venue to'Fresno County. (Aiwazian Decl.,                          1}      5). Plaintiff‘s   Counsel promptly

                                                                                  replied and requested Defendant’s basis for refusing to transfer this action to Santa Clara, but

                                                                                  Defendant did not reply. (Aiwazian Decl.,                 1[   6).

                                                                                            Defendant              is   in the business of dehydrating        and processing vegetables                at plants
                                                                    \OMQmM-tp—a




                                                                                  throughout California. During his employment with Defendant, Plaintiff worked at a plant

                                                                                  located in Santa Clara County, and no other locations. (See Declaration of                                       Chuck Davis
                                                                                  "Davis Decl.,”         1]   10.)      While working for Defendant, Plaintiff did not receive meal and rest
                                                                                  breaks,   worked overtime. and did not receive                   at least   minimum wages for all hours worked.
                                                                                  (Complaint,       1111      6-22.)        As   a result, he did not receive timely compensation during

                                                                                  employment and upon termination of employment, and did not receive complete and
                   Shem                                                           accurate   wage        statements. (Id)


    mwmsfummcnrc
                   qnlenAvme,   mwsm




                                       “NHr—D—II—Ie—AH—oe—Is—ne—I




                                                                                            A court may retain an action in the county where commenced.                                    after considering     an
                   410
                                                                                  opposition to the transfer, if it appears that retaining the action in that court will promote the
'




                                                                                  ends pfjustice. (on. Civ. Proc. Code §§ 396b(d) a: 397.)
                                        agguggsHoomuo‘u-hwnuo




                                                                                            This case has been assigned to Department 17 of the                                    Alameda County       Superior

                                                                                  Court. This suit            is    a putative class action involving a complicated area of wage and hour

                                                                                  law and    is   expected to involve numerous pro-trial motions that may be time-consuming to

                                                                                  resolve due to the complexity of the issues. This Court, with                                   its   experienced judges and

                                                                                  staff. is particularly qualified to identify              the material-issues in dispute between the parties,

                                                                                  streamline the litigation process, and determine                       how         the parties and/or the Court can

                                                                                  quickly evaluate the relative merits of the core issues that are in dispute. Retaining this suit

                                                                                  in this Court would grant all litigants the opportunity to avail themselves of these services,

                                                                                  and thereby promote the ends of justice and best serve the interests of the putative                                  class.

                                                                                  III




                                                                                                                                                   2
                                                                                                                           PLAINTIFF THOMAS EELTRAN'S OPPOSITION
                                                                                            TO DEFENDANT'S MOTION TO CHANGE VENUE AND REQUEST ATTORNBY'S FEES
                               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 133 of 179




                                                                                                   Should the Court determine that Alameda County is not a proper venue for this matter,

                                                                                         Plaintiff respectfuuy requests that the        Court transfer it to Santa Clara County, where some part

                                                                                         of the cause of action arose.

                                                                           \OQQOM-ma—A
                                                                                                         a.    Legal Standardfor a Motion             to Transfer      Venue.

                                                                                                   The venue requirements          for class action are the     same as    if the class representative       was
.____.-.._-..__..




                                                                                         bringing suit as an individuaL (See Gallin           v.   Superior Court (1991) 230 Cal.App.3d 541, 543-


.
                                                                                         46; Cal. Civ.   Chm. Hbook.        & Desktop Ref. § 8:32 (2013 Ed.).) A corporation may be sued:
.




                                                                                               “in the county where the contract is made or is performed, or where the obligation
..




                                                                                               or liability arises, or the breach occurs; or in the county where the principal place
                                                                                               of business of such corporation is situated, subject to the power of the court to
                                                                                               change the place of trial as in other cases.”
                    PC


                    JUSTICE,
                                                                                         (Cal. Civ. Free.     Code § 395.5 (emphasis added).)             Additionally,   where an action seeks recovery
                                                                                         of a statutory penalty, the California Code of Civil Procedme speciﬁcally provides that venue is
                                                 “WM”

                    for
                                                                                         proper in “[t]he cormty in which the cause, or              some part of the       cause, arose[.]" ((Cal.         Code
                               410WmAlhAvmﬁlim




                                                                                                                                                                                                                    _




                    LAWYERS
                                                        NNHHHO—‘Hl-IHHHH
                                                                                         Civ. Proo. § 393(a)) (emphasis added).)                   Santa Clara County        is      a proper venue because

                                                                                         Defendant’s obligations and          liabilities   with respect to the alleged labor violations arose in

                                                                                         Gilroy,   which   is in   Santa Clara County, and Plaintiff‘s injuries occurred in Gilroy where he

                                                                                         worked throughout his employment with Defendant. (Davis Decl.,                         1]   10.)

                                                                                               “The word iniury ‘means a wrongful invasion of                        legal rights)”         (Sea World,   Inc. v.

                                                                                         Superior Court (1970) 13 Cal.App.3d 104.)                       In tort cases, “liability arises" whenever and

                                                                                         wherever injury occurs. (Mission Imports,                 Inc. v. Sup. Ct.     (1982) 31 Cal.3d 921, 931 (beer

                                                                                         distributor allegedly lost proﬁts in each county its beer was sold,               and therefore could sue in any

                                                                                         ofthese counties); see also BlackDiamondAsphalt, Inc.                  v.   Sup. Ct. (2003) 109 Cal.App.4th 166,

                                                                                         172 (declaratory      relief action to determine insurer's duty to               defend may be commenced in

                                                                                         county where a third party claimant sues because that is where the insurer’s                       liability arises).)

                                                                                               During his employment with Defendant, Plaintiﬁ‘ worked in a plant located in Santa Clara

                                                                                         County. (Davis Dec1.,         1]   10.)    Pursuant to relevant California labor law, because Plaintiff

                                                                                         commenced worldng at Defendant's Santa Clara plant, Defendant was under the obligation to,
                                                                                                                                                     3
                                                                                                                        PLAINTIFF THOMAS BELTRAN’S OPPOSITION
                                                                                                   TO DBFBNDANT'S MOTION TO CHANGE VENUE AND REQUEST A'I'I‘ORNEY'S FEES
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 134 of 179




                                                                                        among   other things, timely        pay   Plaintiff for all hours    worked and    for missed      meal and    rest

                                                                                        breaks, provide Plain’ciﬁ with accurate and itemized wage statements, reimburse Plaintiff for                       all


                                                                                        necessary business related expenses, or to keep requisite payroll records. (See Cal. Lab.                   Code

                                                                                        §§ 2263i and 512(a); Cal. Lab. Code § 226(a); Cal. Lab. Code §§ 2800 and 2802; Cal. Lab. Code

                                                                       \ONQO‘lII-te—o



                                                                                        § 1174(d).)    During his employment in Santa Clara County, Plaintiffwas not compensated                       for,

                                                                                        inter alto, all   hours worked and for missed meal and rest breaks. (Complaint,               ii   21). Thus, the

                                                                                        violations that    Defendant committed, which resulted in Plaintiff's          injuries,   took place in Santa

                                                                                        Clara County. Therefore, Defendant's obligations and liabilities arose in Santa Clara County.

                                                                                        Plaintiff’s injuries     occurred in Santa Clara County, and Santa Clara County              is    a proper venue
                                                  e—I
                                                                                        for this action

                                                                                                          b.    The Complaint Seeks Penalties Imposed by Statute.
                                                                                               The    statutory    and   civil penalties   sought by Plaintiff provide an independent basis for
forJUSl'ICEJ’C




                                                                                        establishing   venue in Santa Clara County.           Plaintiff's   Complaint includes     allegations of wage
                                      MWMZB




                 llOWCSIAn‘hIAmWZOS
                                                                                        and hour violations for unpaid wages, and missed meal and rest breaks, and also seeks both

                                                                                        statutory   and civil penalties imposed by the California Labor Code. (See generally Complaint).
LAWYERS


                                               a—aa—ae—Ae—ns—ne—Is—l




                                                                                        The   California       Code of Civil Procedure       speciﬁcally provides that “the county in          which the

                                                                                        cause, or   some part of the cause, arose, is the proper county for the trial of [...]               actions   [.   .   .]


                                                                                        [ﬂor the recovery of a penalty or forfeiture imposed by tatute[.]"                   (Cal.   Code    Civ. Proc. §
                                              aﬂgaﬁgsHsomqouauSZO




                                                                                        393(a) (emphasis added).) Here, Plaintiff's claims for statutory and civil penalties imposed                        by
                                                                                        the California Labor          Code    arose while Plaintiff         was Working    in Santa Clara County.

                                              N                                         Accordingly, Santa Clara County is a proper venue for this action.

                                                                                                          c.    The Santa Clara County Court Is in the Best Position to Promote the Ends
                                                                                                                ofJusttee in the Litigation of This Matter.

                                                                                                A court may retain an action in the county where commenced,                      after considering          an

                                                                                        opposition to the transfer, if it appears that the convenience ofthe witnesses orthe ends ofjustice

                                                                                        will thereby   be promoted.       (Cal. Civ. Free.    Code §§ 396b(d)    & 397.)
                                                                                                As previously discussed,           this suit is a putative class action involving          a complicated

                                                                                        area of wage and hour law and             is   expected to involve numerous pre-trial motions that may

                                                                                                                                                 4
                                                                                                                         PLAINTIFF THOMAS BELTRAN’S OPPOSITION
                                                                                                TO DEFENDANT'S MOTION TO CHANGE VENUE AND REQUEST ATTORNEYS FEES
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 135 of 179




                                                                                 be time-consuming to resolve due to the complexity of the issues. The Santa Clara Complex

                                                                                 Civil Litigation        Department would be particularly qualiﬁed to identify the material issues

                                                                                 in dispute      between the     parties. streamline the litigation process.                 and determine how the
                                                                                 parties and/or the       Court can quickly evaluate the relative merits of the core issues that are

                                                                                 in dispute. Transferring this suit to Santa Clara County. rather than Fresno County which
                                                            \ooexsmu_.ssmtos—-




                                                                                 has no complex division, would grant                all litigants    the opportunity to avail themselves of

                                                                                 these services. and thereby promote the ends of Justice and best serve the interests of the

                                                                                 putative class.

                                                                                          C. Defendant’s Request for Costs and Fees             Is   Unreasonable and Unwananted.
                                                                                          Plaintiff’s selection         of venue in Alameda was made in good                          faith,   and when

                                                                                 Defendant challenged          it,   his position   was explained to Defendant. (Aiwazian Decl.,                   1]   2).

                                                                                 Counsel for Plaintiff attempted to reach a suitable compromise by offering to transfervenue to
              W203



JUSI‘ICLI’C




                                                                                 Santa Clara County. but Defendant repeatedly ignored these oﬂ‘ers. Defendant ﬁrrther refused

                                                                                                                                                   venue to Santa Clara County. (Aiwazian
                              Mmﬂm

for           WdArdaAvalsr,
                                                                                 to provide      any basis   for not stipulating to transfer

                                                                                 Decl..   1i    5, 6).    Counsel for Defendant        now     claims that Defendant “did not consent to

                                                                                                                                               was never communicated
LAWYERS




              410
                                                                                 [transferring venue] ;” however, this information                                                  to Plaintiff. Rather,

                                                                                 Defendant’s Counsel refused to respond to or even acknowledge Plaintiff's repeatedoffers to
                                     NNMNNNNH—IHHHHHHHs—I




                                      gso‘tNHO‘ONQQM-hWNo-‘o




                                                                                 transfer      venue to Santa Clara and avoid the cost and expense of this motion. Therefore,

                                                                                 Defendant did not meet and confer in good                faith,     and there   is   no good cause        for awarding

                                                                                 Defendant costs or fees.

                                                                                          Furthermore, Defendant’s Counsel’s eﬁ'orta with respect to                    its      Motion do not warrant

                                                                                 the fees sought as sanctions. “In its discretion, the court may order the payment to the prevailing

                                                                                 party of reasonable expenses and attomey‘s fees incurred in making.                     .   .   the motion to transfer.”

                                                                                 Cal.   Code Civ. Proc.      § 396130)).   Defendant contends that three attorneys from two diﬁ'erent law

                                                                                 ﬁrms have spent,        or will spend, a total of                                    on this Motion,       including an

                                                                                 anticipated thirteen (13) hours being spent by           two senior attorneys at two separate law ﬁrms to

                                                                                 prepare a reply and attend the hearing. (Levang Decl. 1 11-13; Declaration of Robert K. Carrol

                                                                                 “Carrol Decl.”. 1] 3-4). Defendant should not be rewarded for spending such a patently excessive

                                                                                                                                           5
                                                                                                                     PLAINTIFF THOMAS BBL’I'RAN’S OPPOSITION
                                                                                          TO DEPENDANT‘S MOTION TO CHANGE VENUE AND REQUEST ATTOMBY'S FEES
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 136 of 179




                                                                           end unount ofﬂine on the prelent Motion. Beoeuee Defendant did not meet and confer in good




                                                                                 mm
                                                                           ﬁlth end the feel requested ere ole-11y unreeeoneble. Pldnﬂﬁ' reepeotfully requeete thet the

                                                                           Court deny Defendant'l request for Ittomeyl' feel Ind ooltl.

                                                                           I2.

                                                               omqouAupH
                                                                                  For     :11   of the foregoing redeem. Plninﬂtf reepeotmlly requeete that       thin   Court deny

                                                                           Defendent'e Motion to Tunefer Venue in         it:   entirety or. in the alternetive, to order that thin

                                                                           action he trnneferred to Sent: Clare County.

                                                                           Dated: August 25.20is                                LAWYERSfar-JUSTICE, rc




                                 e-Ie-Ie—ne-Ie-Ie—In-ne-Ie-n




uwrnsﬁrmrc
             Mount-Ana”



                          (“Wm




                                         888828338$mqmuuuppo




                                                                                   'I‘O   lemme          PLAIN'I'II’I’ THOMAS BBL’I'RAN'S OPPOSITION
                                                                                                         MOTION TO CHANGE VENUE AND REQUEST A'I'I‘OILNBY'!               ms
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 137 of 179




EXHIBIT “16”
‘l                Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 138 of 179
                                                                                                                                                     {"1111 Ill:11111111111111?”
                                                                              .




                                                                      '           "‘LAWYERSforJUSTICEJC
                                                                                   Edwin Aiwazian (SBN 232943)
                                                                                   Arby Aiwazian (SBN 269827)                                             Eli: 51%

                                                                                                                                                   W
                                                                                   410 West Arden Avenue, Suite 203
                                                                                   Glendale California 91203                                                     AUG
                                                                                            255-1020 /Fax: (818) 265-1021
                                                                                   Tel: (8185
                                                                                                                                                                               2 6 2015
                                                                                                                                                           °'.'   THE'         s Penlon cc unr
                                                                                   Attorneys for Plainﬁﬁ'
                                                                                                                                                                                          uw
                                                                 \ONQGM-AWN




                                                                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                                                  FOR THE COUNTY OF ALAMEDA
                                                                                  THOMAS BELTRAN, individually, and
                                                                                  on behalf of other members of the general
                                                                                                                                  Camelliamsszééé
                                                                                  public similarly situated,                      Honorable George C. Hernandez,'Jr.
                                                                                                                                  Department 17
      EC.                                                                                          Plaintiﬁ‘,                                                I



                                                                                         vs.
                                                                                               '




                                                                                                                                  DECLARATION OF EDWIN
                                                                                                                                  AIWAZIAN IN SUPPORT OF
                             912:3




                                                                                  OLAM SPICES AND VEGETABLES,                     PLAINTIFF THOMAS BELTRAN’S
     JUSTICE,




                                                                                  INC., an         own business   entity;   and   OPPOSITION TO DEFENDANT’S
     for                                                                          DOES   1   through 100, inclusive,              MOTION TO TRANSFER VENUE AND
                4mWesttmZB

                             mam
                                      MMHe—IHHe—IHs—as—as—Ie—n




                                                                                                                                  TO REQUEST ATTORNEY’S FEES AND
                                                                                                   Defendants.                    COSTS AGAINST PLAINTIFF AND/OR
     LAWYERS                                                                                                                      BIS COUNSEL OF RECORD                    ,




                                                                                                                                    ILED CONCURREN'I‘LY
                                                                                                                                    PPOSITION T0 MOTION TOI CHANGE
                                                                                                                                  gEliggllE   AND REQUEST ATTORNEY’S

                                                                                                                                  Hearing Date:      September 9,i2015
                                                                                                                                  Hearing Time:      2:30 pm.
                                                                                                                                  Hearing Place:
                                                                                                                                                                       ;




                                                                                                                                                     Department 117

                                                                                                                                  Action Filed:      July 7, 2015:
                                                                                                                                  Trial Date:        None Set




                                                                                                                                                                                          Wall



                                     NMNN




                                                                                                                                                                                          QNI'EM




                                                                                                                 DECLARATION OEEDWIN AIWAZIAN
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 139 of 179




                                                                                            I,   EDWIN AIWAZIAN, hereby declare as follows:
                                                                                            l.         I   am an   attorney duly licensed to practice    law before    all courts   of the State of

                                                                                 California.       I   am a member         of Lawyers for   Justice. P.C..   counsel and attorney    lof             record for


                                                                  VONQOIIIAWNH
                                                                                 Plaintiﬁ‘       Thomas       Beltran ("Plaintiffﬁ. The facts set forth in this declaration are within                        my
                                                                                 personal knowledge or based on information and belief, and, if called as a witness,                             I   could and

                                                                                 would competently testify as follows.                                                               l




                                                                                            2.         On August      3,   2015, Defendant’s Counsel and Plaintiﬁ’s Counslel conferred

                                                                                 telephonically regarding Defendant's desire to transfer                venue to Fresno County.l Counsel                      for

                                                                                 Plaintiﬁ' indicated that Alameda            County was uniquely situated to handle a compler'r class action.

P.C.                                                                             However, in the spirit of cooperation, Counsel for Plaintiff offered to stipulate to transfer venue

                                                                                 to Santa    Clara County, where Plaintiﬁ‘ was employed by Defendant.                                :




                                                                                                       On August 10. 2015. Defendants sent us a letter stating their intent to .ﬂle aMoﬂon
JUSI'ICE,




                                 main-harms
                                                                                            3.


                                                                                      Change Venue            to Fresno    County based on   their belief in Plaintiff's lack   of connections to
            4mWstNdmAvumsma-ZB




for                                                                              to                                                                                                                                      -




                                                                                 lAlameda County.
                                              NHHD—‘I—IHHHHI—IH




                                                                                                                                                                                         !




                                                                                                       On August 10, 2015, I responded by email again indicating that Alameda County
LAWYERS


                                                                                            4.


                                                                                 was uniquely              suited to deal with a    complex case of     this nature.   I also agairllr           proposed a

                                                                                 stipulation to transfer the case to Santa Clara County,               where   Plaintiﬁ' had   been 'Iemployed by




                                                                                                                                                                        W
                                                                                                                                                                                         ‘




                                                                                 Defendants.

                                                                                            5.         On August       11, 2015'.   Counsel for Defendant responded by                               reiterating

                                                                                 Defendant's desire to transfer this case to Fresno County and again ignoring my oﬁ'er to stipulate

                                                                                 to the transfer of           venue to Santa Clara County. Attached hereto as                            iis
                                                                                                                                                                                                     a true and

                                                                                 correct    copy of Counsel for Defendant’s email.
                                                                                        I




                                                                                            6.         On August       11. 2015, I responded       by email requesting Defendant's                    basis for
                                                                                                                                                                                                                     -




                                                                                 refusing to transfer          venue to Santa Clara County. Defendant failed to respond to my email and

                                                                                 ﬁled the Motion to Transfer Venue on August                 12,   2015. Attached hereto as                            is   a true

                                                                                 and correct copy of my email to Counsel for Defendant




                                                                                                                                              l                                              .




                                                                                                                          DECLARATION OF EDWIN AIWAZIAN
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 140 of 179


                                      («a


                                                                                           I   declare under penalty of perjury under the laws of the State of California that the

                                                                                    foregoing   is   true   and correct.                        .




                                                                                          Executed this 26th day of the month of August 2015, in Glendale, California.


                                                                   \OQQOUI-huNe—A




nc.




msncz,




                            mammals


                                            HHHI—‘D—‘HHI—lI—ll—l




for       410Watkdmm5uham




LAWYERS




                                        gagagmsggwmﬂmuhwnpo




                                                                                                                                     2
                                                                                                                       DECLARATION OF EDWIN AIWAZIAN
    ~
                                        ~
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 141 of 179




~
                                  EXHIBIT A




                                                  ~                               ~
        l       Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                                   A.
                                                                   .
                                                                        Page 142 of 179
                                                                       __._.
                                                                               \
                                                                                                                                    ,     ‘


             mums                              Lawyers    for   Jul-exile Meii - Themes        Beltran v.   Oiem - Lit: lo Edwin AME-J.       Venue (Our File No. 981825)
                              a        .

                                           .     u

                                                                                                                                    Edwin Aiwezlen <edwin®iljpo.com>
                    by   on8is
                                                                                                                                                                               L




              Thomas                  Beltran        v.   Oiam                     -   Letter to   Edwln Alwazian                 re    Venue (Our File                            No.
              9818.25)
                                                                                                                                                       '


                                                                                                                                                                               l




    '
              Brad Leveng <brad®hetmakeriew.com>                                                                                                  Tue.     Aug   11,   2515         at 4:28   PM
                                    PC" <edwln@lﬂpc.oom>
              To: "Lawyers for Justice.


                                  Dear Mr. Aiwazien,



                           too hope that you are doing well. Also, thank you for your response to our latest correspondence.
                                  I




                Ibelieve that my last communication made our position known on this Issue; namely that we think a
                stipulation to move the case to Fresno County makes sense for the reasons previously set forth,
                                                                                                                 as opposed
                to keeping the case in Alameda County, which has no connection to this case. Again, as previously stated, if
                your client does not want to stipulate to Fresno County, then we will be bringing a motion to transfer venue
                and seeking attorneys’ fees and costs associated with that motion.
                                                                                                                                                                           |




                                  As always,    if   you have any questions or concerns please do not hesitate to contact me.                                              5




                              Sincerely,

                          .
                              Brad




                                           ~
                ~
                '
                     '




               Brad Levang
                                  L'ww          a     Fist-ow: '9--—-——'
                                                                               ~

               Attomey                                                                                                                                                 -




               Hatmaker Law Group
.




                                                                                                                                                                       i




               7522 N. Colonial Avenue Suite 105. Fresno. Califomla 93711
               Telephone: (559) 374-0077     Facsimile: (559) 374-0078 [


               Email:     brad@hatmakeriaw.oom                                                                                                                         I




               Website:
                                                                                                                                                                       ;
                                                                                                                                                                       '




            Winn-iiaoegieoemlmdww-wh-dmtmvimptlsq-Olemiqe-trueuelrehlqueryarneg-14Hf1e0de2deeboaimi-14ﬁlle0tle2deebo
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                       '\
                                                            Page 143 of 179
 W15
                                                  '
                                              ,
                                                      \I                                                         ,
                                                                                                                     '
                                                                                                                                                       I




                           Lawyer:   for   Juizwx’l’c Meli    -   Themes Beih’env. Olem   - Letter to   Edwin Ain't“; reVenue (Our File No. 9318.35)
    WARﬁiNGlCONFIDENTlAL: This message Is intended only for the use of the individual or entity to
    which is addressed and may contain Information that is privileged. confidential
             It
                                                                                    and exempt from
    disclosure under applicable law. If the reader of this message is not the intended reclpient.;or
                                                                                                       the
    employee or agent responsible for delivering the message to the intended recipient. you are hereby
    notified that any dissemination, distribution or copying of this communication is
                                                                                      strictly prohibited. if you
    have received this communication in error. please return the message to the sender via return email
    lyrnmedlately and completely delete the message and any reply messages from your system. Thank
      cu.                                                                                                                                          -




                                                                                                                                                   |




    From: Lawyers for Justice, PC [maiito:edwln@lt]pc.com]
    Sent: Monday, August 10, 2015 6:49 PM
    To: Christine Tejeda
    Cc: Brad Levang; Elzabeth M. R. Parker                                                                                                     '




    Subject: Re: Thomas Beltran               v.      Olam   - Letber   to Edwin Alwazian re             Venue (Our      File No.   9818.25)   I




    [Quoted text hidden]




W/mlllacoglenomlm ﬂiM‘ﬂdﬂNk-dﬂ1ﬁ3llﬂwm0llm Mllﬂueullrd’ﬂqueryﬂmwﬂﬂﬁwdﬂdﬂlboﬂlmli 14f1f1                                                   IMO“
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 144 of 179




~




~




~
                              EXHIBIT B

~




~
    Case 1:18-cv-01676-NONE-SAB
                         I      Document 1-1 Filed 12/10/18
                                                      a"'\
                                                            Page 145 of 179                                                    r'
                                                                                                                           5
                                                 .’




                                             Mosaic Mail
                                                          i

“0/201!                      Lawyers   for                          -   Thomas Beltran v. Ollm   - Letter   to   Edwin NHL..._.‘. r0 Venue (Our File No. 9818.25)




                                                                                                                                Edwin Aiwulan <edwiln®lfjpecom>
    WLIOOSlt
                                                                                                                                                            |




 Thomas Beltran v. Oiam                                       -   Letter to       Edwin Alwazlan                          re        Venue (Our File No.
 9818.26)
 edwinalﬂpmom               <edwln®lfjpo.com>                                                                                            Tue,   Aug   11. 2:015 at 4:37         PM
 To: Brad Levang <brad®hatmakerlaw.oom>
 Cc: "Elizabeth M. R. Parker" <eiizabeth®ifjpc.com>

    Dear Brad:
                                                                                                             '



                                                                                                   I
                                                                                                                                                                ‘




   On what basis are you refusing to agree to transfer the action to Santa Clara Superior Court? Defendant
   employed Plaintiff in Santa Clara not Fresno. We do not agree to transfer the case to Fresno.

   Sent from     my   iPhone

   On Aug   11. 2016. at 4:28              PM. Brad Levang <brad®hatmakerlaw.com>                                     wrote:


                       Dear Mr. Alwazian,                                                                                                                           I




                                                                                                                                                                    |




                                                                                                                                                                    l




                    too hope that you are doing well. Also, thank you for your response to our latest
                        i



          correspondence. believe that my last communication made our position known on this issue;
                                       i



          namely that we think a stipulation to move the case to Fresno County makes sense for the'
          reasons previously set forth, as opposed to keeping the case in Alameda County, which has no
          connection to this case. Again, as previously stated, if your client does not want to stipulate to
          Fresno County, then we will be bringing a motion to transfer venue and seeking attorneys" fees
          and costs associated with that motion.                                                                                                                        -




                                                                                                                                                                        i




                        As always,          if   you have any questions or concerns please do not hesitate to contact me.



                       Sincerely,

                       Brad




          <hatmaker-logo-emailtbc2d0>
          [Quoted     text hidden]




hwy/mall.googloscmlmﬂlmlﬂlk-W1ﬁ3MM-WOImWIMWd1-qmaf13Hﬂ04bm1himl-1mmb2ﬂiil551                                                                                                I
                                                                                                                                                                                 m
     Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 146 of 179




 ~~l
     COUNTY OF ALA
The foregoing lnutrumo
     correct capy of




    ~~
        on ﬁlo   In
                       ~~~
                      tl
                        ~
SUPERIOR COURT OF CALIFORNIA

                           r

                               ~




                               ~
                                I

                               ~~~
                                     '
                                           r
                                         .4’.‘




                                               ~Wi
                                                       '




                                                     - o
                                                            7‘
                                                              ’/

                                                           ~~~~~~~
                                                                .




                                                                 ~
                                                                     .
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 147 of 179




EXHIBIT “17”
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 148 of 179                                '




                                                                                                                                                           L,Wﬂllﬂlllwi‘ﬂmmm'L


                                                                                   LAWYERS for JUSTICE, PC
                                                                                   rummaging?   an
                                                                                   410yWest Arden Avenue, Suite 203
                                                                                                                                             Jig-gt)
                                                                                                                                               M A C UNTY
                                                                                   Glendale, California 91203
                                                                                   Telephone (818 265-1020
~                                                                                  Facsimile (81 )265-1021
                                                                   ‘OMQOMAUJNs—n




                                                                                                  SUPERIOR COURT OF THE STATE OF CALIFORN                                ‘




                                                                                                               FOR THE COUNTY OF ALAMEDA                      . .        I.‘   ,




                                                                                                                                            1 5 as ea 02 9 9         3
                                                                                   THOMAS BELTRAN; individually, and on             Case No.: RGlS776976             -




    PC                                                                             behalf of other members of the general public
                                                                                   similarly situated,                             Hon. George C. Hemandez,fJ‘r.
                                                                                                         -
                                                                                                                                   Department 17                     '




    JUSTICE,
                                                                                                  Plaintiff,
                                                                                                                                                                     i




                                         HD—‘I—IHD—II—ll—Il—In—I
                                                                                          vs.                                                                        i




    for                         Emmam

                                                                                   OLAM SPICES AND VEGETABLES              1NC..
                                                                                   an unknown business entity; and DOEé            PROOF OF SERVICE
               eroWestNdmmsmm
                                                                                                                                                                     i




                                                                                                                           1
                                                                                   through 190, inclusive,                                                           3




    LAWYERS




                                                                                                  Defendants.


                                                                                                                                   Comglaint Filed: July          2015
                                                                                                                                                                     |




                                                                                                                                                             7,
                                                                                                                                   Jury   rial   Date:   None Set




                                        NNNNN




                                                                                                                          PROOF OF SERVICE
                                                                                                                                                                                   ~
                    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 149 of 179




                                                                                STATE OF CALIFORNM, COUNTY OF LOS ANGELES
                                                                                        I   am employed
                                                                                                      in the County of Los Angeles, State of California.   am over the
                                                                                age of 18 and not a party to the within action. My business address is 410 West Arden
                                                                                Avenue, Suite 203, Glendale, California 91203.
                                                                ‘OWQQu-AWNI—I




                                                                                                                                                 .




                                                                                        On August 26, 2015, I served the foregoing document(s) described as:
                                                                                        0 PLAINTIFF THOMAS BELTRAN’S OPPOSITION TO DEFENDANT’S
                                                                                             MOTION TO TRANSFER VENUE AND TO REQUEST ATTORNEY’S
                                                                                             FEES AND COSTS AGAINST PLAINTIFF AND onlms COUNSEL OF
                                                                                             RECORD; AND
                                                                                        o    DECLARATION OF EDWIN AIWAZIAN IN SUPPORT OF
                                                                                                                                                                           E




                                                                                             PLAINTIFF THOMAS BELTRAN’S OPPOSITION TO DEFENDANT’S
                                                                                             MOTION TO TRANSFER VENUE AND TO REQUEST ATTORNEY’S
                                                                                             FEES AND COSTS AGAINST PLAINTIFF AND OR/HIS COUNSEL OF
                                                   e—Ie—nr—IH



                                                                                             RECORD
                                                                                on interested partiesin this action by placing a true and correct copy thereo'f,.enclosed in
                                                                                a sealed envelope addressed as follows:




                                                                                                     m
LAWYERSforJUSl‘ICE,PC
                        unmmmsmtem




                                     Whamm


                                                                                Suzan K. Hatmaker
                                                                                                          c
                                                                                Aimee B. Rainwater
                                             NNHI—IHI—ll—l




                                                                                BradleyJ.   Levang
                                                                                    d
                                                                                HA’IMAKER LAW GROUP
                                                                                                                                                                       .




                                                                                                                                                                       ‘




                                                                                7522 North Colonial Avenue, Suite .105
                                                                                                                                                        .



                                                                                                                                     -




                                                                                Fresno, California 9371 1

                                                                                Robert K. Carroll
                                                                                                                                                                   ;




                                                                                Lynn R. Fiorentino
                                                                                                     en                                                            .'




                                                                                ARENT FOX, LLP
                                                                                55 2“ Street, 21" Floor
                                                                                San Francisco, California 94105
                                                                                                                                                                   .




                                                                                                                                                                   \




                                                                                                                                                                   |




                                                                                Attorney for Defendant        01am West Coast, Inc. erroneously sued as Olam Spices and
                                                                                Vegetables, Inc.

                                                                                M

                                                                                                                         hoes (ﬁrmware
                                                                                                                                                               ‘
           Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 150 of 179
                                                                                                                             K
                                                                                  x



                                                                                               r
                                                                                                                                                        |


                                                                                                                                      '4
                                                                                      \.V_‘_
                                                                                                                                 _,                     I




           12"?


                                                                    [X]   BY GOLDEN STATE OVERNIGHT (GSO)
                                                                          I placed such documents in a Golden State Overnight (080) Express Envelope
                                                                          addressed to the party or parties listed above with delivery fees fully pre-paid for
                                                                          Next Day Golden State Overnight (GSO) delivery by 4:00 p.m., and caused it to
                                                                          be delivered to a Golden State Overnight (GSO) drop-off box before 8:00 pm. on
                                                                          the stated date.          ‘

                                                                                                                                                    i




                                                   \OOOQmM-§WNe—n

                                                                                                                                           I




                                                                          STATE



                                                                                                        ~~
                                                                          I declare under penalty of perjury under the laws of the State of California that the
                                                                          above is true and correct.                                                =




                                                                          Executed on August 26, 201     at          ,   California.




PC
                                                                                                          Suzana Solis


JUSTICE,




for        4mmmmwmm
                      mgmm




                             NNNl-IHHHHO—IHHl—IH




LAWYERS




                             yoggagann—ooooqauhmu-Ho




                                                                                                        Pnoor or 537mm
                                                                                                                                                ‘
      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 151 of 179




  ~~           ~~~~                ~~~~
SUPERIOR COURT OF CALIFORNIA
          COUNTY OF ALAMEDA
          con-act cap); of   me 0
              on ﬁle     m um on    .'_




AT’I‘EST:      r)


Guam 0              )7
By   .-
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 152 of 179




EXHIBIT “18”
    Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 153 of 179
                                                                                                                                                  e                               -




                                                                                                                                                                iiiiiiii
                                                                                                                                                      “-.. n
                                                                                                                                                                                                         "\‘4
                                                                                                                                                                                POO-030
        417°!v 0! PM" WMAWORNIY (Mme. em term                           warm                                                           MWRTW'ONLV
        Edwin Aiwazian (SBN 232943)
        LAWYERS for JUSTICE
        410 Arden Avenue. Suite 203
.




                                                                                                                       ~
        Glendale, California 91203

            macro! Ma:(818) 265-1020
        muooaaee mute:
                                                                              more mw:(818) 265-1021                              FIL
                                                                                                                               ALAMEDA gunn-                                          ‘I
                                                                                                                                                                                      I




                                                                                                                                                           ~~
         amnweoe M»:Plalntlﬁ'
        summon COURT or CALIFORNIA, coum'v or Aﬁmeda                                                                                    AUG 27                  '3')
                                                                                                                                                           't




               "All! WI":
                                                                                                                                                      '"
                mummnm: 1225 Fallon Street                                                                                              THE S
               cnvmonp coocOakland, CA 94612                                                                                                                                                        \l


                    IMNOH me: on
                                                                                                                                                                                                .

                                               vl                            use
                                                                                                                                                                ~




               PErmONERtPLAaFF:Thomu Beltran

         Responcamtcerencmrﬂlam Spices and Vegetables, Inc.


                            PROOF OF SERVICE BY FIRST-CLASS MAIL—CIVIL                                                 “Which                                                    5
                             (Do not me this Proof ofSeMce to chew eervice oh Summcna and Complaint.)
              am ever 18 yeare of age and not a party to title action. am e reeldent of or employed in the county where the mellln
                                                                                                                                                                    I




    1.    i                                                                            I


          took place.

    2.    My reeldence or'buelneee addreee lo:
          410 Arden Avenue, Suite 203, Glendale, California 91203

    a.    On(dete):A           t27.2015           l   mailed from    {city   and state): Glendale, Califomla
          the following     ooumente      (apeciiy):
          Order. Complaint           -   Other Employment


          D                                                                                                                                                                 ‘




               ~~
                     The documente   are lieted       In   the Attachment to Proof or Service   by First-Clean Mali—Civil (Documents Served)
                                                                                                                                                                    I;




                     (form PCS-030(0)).




                ~
    4,    iaerved the documente by enclceing them'in an envelope and (check one):
          e.      depoeiting the eealed envelope with the United Stetee Foetal Service with the poetage hilly prepaid.
          b.j  ~
                   placing the envelope for collection end mailing following our ordinary buelneee practioae. am readily familiar I      thie
                                                                                                                                                                    I




                  buelneaa'e practice for collecting and proceeeing ocneepondence for mailing. On the eeme day that correspondence in
                      ~




                   placed for collection and mailing. it 1e depcelted in the ordinary courae of buelneea with the United Stetee PoetelServlce                                              in
                  e eealed envelope with poetage fully prepaid.
    5.    The envelope wee addneeeed end mailed ee follower
          a.       Name of potion eerved: Suzan K. Hetmaker. Aimee B. Rainwater. BradleyJ. Levang                                                                   i




          b.       Addteea of perecn eerved:
                   HATMAKBR LAW GROUP
                   7522 North Colonial Avenue, Suite 105
                   Fresno, California 93711

          i:         The name and eddreee of each pereon to whom mailed the dccumente
                                                                                   I                    ie iieted in   the Attachment to Proof of Service
                     by First-Olen Mali—Civil (Pereone Served) (POS-atP».
    I   declare under penalty of perjury underthe lawe oi the State of Cellfcmla that the foregoing                Ie   true   and correct
                                                                                                                                                                                                           xv:l
    Date:      Auguat 27. 2015                                                                                                                                          i




                                                                                               b
                   mm on mm we or emon ccwtznno                  ntre roam                                 teletwu      OF P          OOHPLITIN        I FORM)

        hmmym'gggmuu
    rceuoptmuuuy 1.2m:
                                 .                    PROOF or SERVICE BY Finer-cues MAIL—CIVIL
                                                                                   (Proof of Service)
                                                                                                                                          w-«wmggm,                                   gym,                 mama
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 154 of 179




~~~
SUPERIOR COURT OF CALIFORNIA
    COUNTY OF ALAMEDA
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 155 of 179




EXHIBIT “19”
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 156 of 179
                                                                                                                                                         {t


                                                                                                                                                                       iiillllllllililliiil
                                                                                                                                                                            .'1_39314‘..1.'.
                                                                                                                                                                      I ""
                                                                                                                                                         :                                                   .   .



                                                                                                                                                             -\-a'-         .




                                                                                                                                                                                                 POO-030
                    FM" WITHOUT ATTORNIY WM". Mil MIMNI. and Menu):
            ATTOINIY on                                                                                                                             NR COURT Ull ONLY
            Edwin Aiwazicn (SBN 232943)                                                                                                                                         -




            LAWYERS for JUSTICE
            410 Arden Avenue, Suite 203
            Glendale, California 91203

    ,                raumoNINo;(818) 265-1020
            l-MNLAOOIIII comm»:
              ATTORNIYMWeW-‘Plaintiﬁ
                                                                             mucroumm(818) 265-1021F
                                                                                                            ALP MIT-DA COUNTY
                                                                                                                                  ‘,_       LE                                  |




                                                                             Wade
                                                                                                                                                                                .




            magic:           or CALIFORNIA, count“! or
                                                                                                                 AUG 27 2mg)
                    mmwmm 1225 Fallon Street
                                                                                                                                                                                :




                                                                                                                                                                          um‘
                                 '




                                                                                                                                             SUPER‘ OR
                                               CA 94612
                                                                                                                        .
                    cm mom coca-Oakland,
                      mm m:Rone Q,                                                                    CLEF
                                                                                                                             '




                                         Ilgavidson Cgurthousc
                    PETrrIcNERIPLAiNTIFFﬂ'homae Beltran
                                                                                                      m         I   g
                                                                                                                        C a.      -



                                                                                                                                                              -
                                                                                                                                                                                '




             neeronoermoerenmmoum Spices and Vegetables, Inc.                                                                                                         I
                                                                                                                                                                            .,               a    1..




                                                                                                                                 cm Maul“:
                               PROOF or SERVICE BY Finer-cues MAIL—cm.                                                                              Rel-5775976
                                                                                                                                                                                    I




                                     (Do not an thle Proofof Service to allow aarvlce ofa Summona and Complaint)                                                                    i




        1.
              Let: orer
                        18 yeare of age end not a party to thle action.    am a realdent of or employed In the county Where the mailing
                                                                                     i


                o p ace.

        2.    My reeldence cr buelnaee addreee lo:
              410 Arden Avenue, Suite 203. Glendale, California 91203

        a.    On (data):Auguat 27. 2015     I mailed from           (city   and atate): Glendale, California
              the following documenta (special):                                         .




              Order, Complaint - Other Employment




'
               5       The doeumenta are
                       (form Poe-030(0)).
                                             lleted In the   Attachment to Proof of Service by FIret-Olaae Mall—CM] (Dooumentc Served)                                              5




                                                                                                                                                                                    i




        4.     lcarved the documenta by encloalng them in an envelope and (check one):
               a.       depoeltiny the aeeled envelope with the United Stetee Foetal Service with the poetege fully prepaid.                                                        I




              ta.      placing the envelope for collection and mailing following our ordinary bualnece preciicea. am readily tamlllerfulth thle
                                                                                                                                              I



                       bualneae'e practice for collecting end proeaaclng cormpondence tor mailing. On the                               cam
                                                                                                                       day that correcpcndence ie
                        placed for collection and mailing. it le depoaited in the ordinary courae ct buelneee with the United Stetee Foetal Service                                                     in

                       a cooled envolope with poetage fully prepaid.
                                                                                                            '
                                                                                                                                                                                    I




        5.    The envelope wae addreeeed and mailed ea              follows:
              a.     Name of nation served: Robert K.          Carroll,     Lynn R. Fiorontino
               b.    Addme oipereon carved:
                     ARBNT FOX, LLP
                     55 2nd Street. Zlct Floor
                     San Franclaco, California 94105

              E        The name and addreae at each peraon to whom mailed the dcoumente la
                       by Flat-Glace Mall—Civil (Persona Served) (PCS-0300)).
                                                                                 I                         Iletad in
                                                                                                                                        .




                                                                                                                             the Attachment to Proof of service
                                                                                                                                                                                        |




                                                                                                                                                                                        '




                                                                                                                                                                                        1




                                                                                                                                                                                                                     xva
        l   declare under penalty of perjury undarthe lawe of the State of Calltcmle that the foregoing                     Ia   true       and   correct.

        pm: August 27. 2015
                                                                             '

                                                                                                                                                                                        '.




                                                                                                       _




                                                                                             ’
                                                                                                                                                                                        '




                                     u
                     (TYPI OR PRINT NAMI OF FIRION OOM'LITINU TN“   NW                       FWON OOMFLI'TINO I
                                                                                                           (IICNATURI             O'F
                                                                                                                                                                                                                     sums

                                                                                                      m’““""‘”"-“ m‘ m"
        mm    wow,“ u"
        Jmﬂﬂmugmiua'm
                                                   PROOF OF SERVICE BY FIR8T~CLA38 MAIL—CIVIL
                                                                                 (Proof of Service)
                                                                                                                                                                           Mymwv
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 157 of 179




 ~~
SUPERIOR COURT OF CALIFORNIA
    COUNTY OF ALAMEDA
The foregoing instalment 1:
     correct
         on
               copy of the or
               (110 in this
                                ~~
                              '3‘;
                                     z




                                         I
                                             ,
                                                 z   t   r
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 158 of 179




EXHIBIT “20”
                      Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 159 of 179
                   SEP.       1.2015             1:51PM          CAPITAL MGMT CORP                                                  N0.   025                             P.   2




                                                                                                                        Fl LE
                                                                                                                            FAX D BY
                                     1       SUSANKHATMAKER172543                                                 ALAMEDA COUNTY
                                    2        ﬁﬁgﬁgﬁgwgggggm                                                             September 01,2015
                                      7522 N. Colonial Avenue, Suite 105
                                                                                                                  THE   c LER K o F
                                                                                                                  BY Burt M°5ka'r§" COURT
                                                                                                                       SUPERIOR
                                    3 ao,Califomia 93711
                                      Telephone:
                                    4 Faes1mile: €559;
                                                        374-0077                                                                     Dem-“V
                                                  559 374-0078
                                                                                                                  CASE NUMBER:
                                   5         ROBERT K. CARROL 81277                                                     Re 1 5776976
                                             LYNN R. HORENTINO 226691
                                   6         Amp
                                             55
                                                 FOX, LLP
                                                2" Street,
                                                    21“Floor
                                   7 San Francisco, CA 94105
                                     Telephone: 415) 757-5500
                                   3 Facsunile:
                                                ( 15) 757-5501

                                   9 Attomegéor Defendant:
                                             OLAM ST COAST, INC., oneneously sue'd as
                               10            OLAM SPICES AND VEGETABLES.  INC.
                               11
                                                                           SUPERIOR COURT OF CALIFORNIA
                               1?-
                                                                                 COUNTY or ALAMEDA
                               13                                                                                                                                 l

                                         '
                                                       I                                     *       q.   *                               U   U   ‘l:                 .




                               14            THOMAS BELTRAN, individually, and on                                1
                                                                                                 )        Case Np. {cﬁﬁéggg               99      3f
                                  behalf of other members of the general              puio
                               15 Similarly                                                      )
                                                                                                                    m
                                                                                                                                                              '




                                                     Situated.
                                                                                                 )        REPLY SUPPORT OF
                               16                                                                         DEFENDANT’S MOTION TO
                                                             plamﬁﬁ;
                                                                                             )
                                                                                                          TRANSFER VENUE AND REQUEST
                                                                                                          FOR REASONABLE EXPENSES AND
                                         m
                                                                                             )
                               17
                                                                                                          ATTORNEYS’ FEES
                                                                                                          Rmmmn M R 1648937
                                                                                                                                                          -




                              18                                                             g
                                         OLAM SPICES AND VEGETABLES, INC..                                                .     _
                                                                                                                                                      5




                              19 an unknown business entity; and
                                                                               DOES          ;
                                                                                                                                                      :




                                 through 100, inclusive.
                                                                                      l
                                                                                             )
                                                                                                          Date;   50 umber 9, 3015
                              20                                                                          Time: 2: 0 .m.
                                                                                             )
                                                                                                          Dept: Dept. 17
                                                                           .




                              21                             Defendants.                     )
                                                                                             )            Complaint Filed: July 7, 2015
                              22                                                             )            Trial Dete-         None Set

                                                                                                                   mm m mam
                                                                                             )
                              23
                                                                                             3
                              24
                                                                                             )
                              25

                              26
7m
Helm         L     Gnou
       {if‘l'ckigi‘é‘i‘nmvg   27
 mm, CA cam

                                              REPLY IN SUPPORT OP DEFENDANT? MOTION TO TRANSFER
                                                                                                VBNUB AND REQUEST FOR REASONABLE
                                                                          EXPENSES AND ATTORNEYS' FEES                                            :
           SEP.
               Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 160 of 179
                    1.2015                              1:51PM         CAPITAL MGMT       con                                                         N0.025_        M
                                                  I..       INTRODUCTION
                                                                                                                                                                         i




                                                            Defendant Olam West Coast. Ino.'s(hereinaﬂer “01am”. or “‘Defendant’D                                                 motion   to

                                                             venue should be granted. In              its   Motion,       01am     factually     and legally established                 that
                                  ‘qounmne—


                                              Plaintiff Thomas Beltran‘s (hereinafter “Beltran” or 'Tlainﬁﬂ”)                              Complaint and causes of action
                                              have no connection whatsoever                to   Alameda County and therefore,                   there     i   no basis       for   venue of
                                              the case in Alameda County.                Olam alo demeristrated that Fresno County is the proper venue for
                                                                                                                                                                         E




                                              thi action.

                                                            In Opposition to Olam's Motion, Beltran and his counsel have                              all     but outright conceded

                                              the case was ﬁled in a patently             wrong venue. Beltran did not oppose any of Olarn‘s evidence or
                                              challenge Olam’s argument that                    Alameda County            is    an improper venue for             this case.         More
                                              signiﬁcantly, Beltran failed to present any factual or legal basis as to                                    why venue          is   propr    in

                                              Alameda County,               the court he afﬁrmatively chose to ﬁle this lawsuit                       in.     Instead; Beltran used

                                              his Opposition to imprOperly ask this Court to retain the case at                                 its   dicretion1 br improperly

                                              transfer this case to Santa Clara County. Pursuant to statutory                            and ease     authority, since            01am has
                                              demonstrated that venue              is   improper in Alameda County,                 this   Court must transfer the case to
                                              01am‘s principal place of business in Fresno County.                               Finally. because Plaintiff? selection                     of
                       83885835385355.7352




                                              venue in Alameda County was not made in good                              faith   and 01am offered to             stipulate to        change
                                              venue to Fresno County, the Court                     may and         i     respectﬁrlly requested to avtfard                       01am     its

                                              reasonable attorneys' fees and costs matured in bringing this Motion.
                                                                                                                                                                     i




                                              II.           LAW AND ARGUMENT                                                                                         L




                                                            A.       Upon Finding that Venue is Improper in Alameda County, this Court MUST
                                                                     Transfer the Case to Fresno County.
                                                                                                                                                      '




                                                            Beltran's Opposition fails to provide any facmal or legal basis demdnstraﬁng that

                                              Alameda County is the proper venue for this case. Rnther, Beltran never controvdrts any of the
                                              numerous           facts in   Olam's Motion that venue          is   improper in Alameda Coimty and eppropriate in
                       26 Fresno County.                                Further, Beltran'        Opposition does not raise a single salient factor legal basis
#:5'5‘W‘ui‘lﬁifi’.’‘
     a'uﬁioe
                       27
 Fresno.   M03711
                       28
                                              1
                                               Belt-an emitted a key fact in this improper         request.   An answer must be           on ﬁle before a court has discretion to
                                              reminacaseinthewrongvenue.
                                                                                                                                     '



                                    _



                                                                                                               J.
                                                        REPLY IN SUPPORT OP DBPENDANT'S MOTION TO TRANSFER VENUE AND REQUEST FOR REASONABLE
                                                                                     EXPENSES AND A'I‘TOR‘NBYS' FEES                        -
                   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 161 of 179
            SEP.       1.2015                                           1:51PM         CAPITAL MGMT CORP                                                   N0.       025          P.       4




                                                                  that this Court      might consider with respect to venue in Alameda County. In other words, Beltran
                                                                  has raied no Opposition to the substance of 01am's Motion to Transfer Venue: and therefore
                                                                                                                                                                                      I




                                                                  concedes that Alameda County is not the proper venue.
                                                  ‘qoalh-FUMe—I



                                                                                Rather than oﬁ‘er any factual or legal support that venue            is   proper in Alameda County.
                                                                  where he chose         to ﬁle this lawsuit, Beltran instead devotes             a mere 12               lines           his six   page
                                                                  Opposition requesting the Court to exercise                  its   discretion under California                  Code of           Civil

                                                                  Procedure (“C.C.P.”) § 396b(d) (inapplicable in this case) to retain the case in Alameda County.

                                                                  Beltran‘s only stated basis for keeping the case in                 Alameda Cmmty                  is   the sch-serving and

                                                                  conclusory argument that doing so would “promote the ends of justice" hecause'the Court                                            “...

                                                                  with    its   experienced judges and     staff. is particularly     qualiﬁed to identify the material issues in
                                                                  dispute between the parties ...” (Opposition, pg. 2,                ll.   15-27) This         is    not a proper basis for

                                                                  venue purposes under the applicable statutory or case               authority. Rather, the fact that iBeltran is

                                                                  silent as to any. factual basis to support venue in Alameda               County, and instead relies solely on the
                                                                  misplaced concept that the Court has discretiOn to retain the case in Alameda County represents

                                                                  Plaintiff‘s     concession that Alameda County        is not,    and never was, the proper venue for this case.
                                                                  Prior to bringing the present Motion,            01am met and      conferred with Beltran regaiding his basis

                          uNNNNNHI—IHHHHI—IHHH#WMHowooxloe-tr-O
                                                                  for    venue in Alameda county. Beltan’s position then, just as it is now.                    is that      venue is based on
                                                                  this   Court having experience in class action cases. However, this               is    an improper basis for venue
                                                                  and signals impermisible forum shopping.
                                                                                                                                                                                  '




                                                                            Moreover, Beltran’s reliance on C.C.P.             §   396b(d) as a basis for                                 this case in

                                                                  Alameda County          is   equally improper.    Plaintiff neglects to      mention in his Opposition that the
                                                                  only way this Court can only act tmder C.C.P.           § 396(b)(d) is in cases         where an answer has been
                                                                  ﬁled. C.C.P. § 396(b)(d) states in its entirety:

                                                                            “In any case,                           the court may consider opposition itc the
                                                                            motion to      transfer, if any,   and   may
                                                                                                                      retain the action in the county iwhere
                                                                            commenced if it appears that the convenience of the witnesses or the ends of
                       '26                                                  justice will thereby be promoted." (C.C.P. § 396(b)(d) (emphasis added).

H monitor Law Group
7622 N.   Oslonlll Ave.                                           Since Defendant has not ﬁled an answer in thi                      case, C.C.P. § 395(b)(d) is inapplicable.
 a0:
   SH!       105
               38711
                          28 Moreover. case law holds that a court cannot entertain or defeat a motion to transfer venue based
                                                                                                                           2
                                                                    REPLY 1N SUPPORT OF DEFENDANT? MOTION TO TRANSFERVENUE AND REQUEST FOR REASONABLE
                                                                                                EXPENSES AND ATTORNEYS’ FEES                                '
                Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 162 of 179
            SEP.      1.          2015                                 1:52PM           CAPITAL MGMT CORP                                         .NO. 025            P.        5




                                                                 on convenience ofthe wimesses and ends           ofjustice until after an answer           been ﬁled. (DeLong
                                                                 v.   DeLong (1954) 127 Cal. App. 2d 373,        374; Johnson     v.   Superior Court (1965) 2'32 Ca1.App.2d
                                                                                                                                                                      I




                                                                 212, 214)

                                                                           Plaintiff is improperly asking this Court to prematurely rely               on a    statute that                 only

                                                 ‘OOOQGM-ts-I
                                                                 permissively allows the court to retain jurisdiction. Deﬁendant’s Motion, presently and properly

                                                                 before this Court, absolutely requires this Court to transfer the case once the Court ﬁnds that this

                                                                 case has been ﬁled in the       wrong county. “On timely motion, the court must order                    transfer          of an
                                                                 action 'when the court designated in the complaint-is not the proper court.’ [CjC.P. §§ 396b,

                                                                 397(a) (emphasis added)]” (D. Venue, Cal. Prae. Guide Civ. Pro. Before Trial Ch. 5-D, 3:550)

                                                                           B.          Upon Finding that Venue is Improper in Alan'ieda County, this Court Must
                                                                                       Transfer the Case to Fresno County, and not any other County.

                                                                           After failing to demonstrate any basis for venue in Alameda County, Beltran then devotes

                                                                 nearly the entirety of his Opposition attempting to establish Santa Clara Couniy as a proper

                                                                 venue for       this case.   In doing so, Beltran argues, without noticed motion and without any

                                                                 supporting legal authority. to     move his own case to another county. Whether Santa Clara County
                           NNHHHHHHHHHn—a




                                                                 is   an appropriate venue for this case is   entirely irrelevant for purposes ofthis Motion.

                                                                           Having been challenged on his attempt at forum shopping, Beltran now                            this      Court to
                                            QMAWBHO‘OWQGMAWNHO   transfer his case to Santa Clara County; however, that is not the              Motion preseni before                        this

                                                                 Court: nor does the Court have the authority to          make such a transfer.         this   Court determines
                                                                 that   venue    is   improper in Alameda County (which     it is),   then the Court   mm    transfer the case to

                                                                 Fresno County. the location of 01am’s principal place of business.             When a plaintiff commences
                                                                 an action in an improper county. the         defent      corporation can only change the venue to                            its

                                                                 county of residence, and not to any other county that the plaintiﬁ‘ could have brought                             suit.   (see

                                                                 Bourke    v.   American Securities Co. (1955) 132 Cal.App.2d 354, 361) Since Plainﬁﬁ chose to ﬁle
                           NNNN


                                                                 in the    wrong county. Defendant preperly        requests a change of venue to            we              County,           its

                                                                 principal place        of business. and neither 01am, nor     this Court,    can move   this case to-a third
H snake! Lew Orou
           mummy: 27
                                                                                                                                                                            -
                                                                                                                                                                  I




75.22 N.
                                                                 county.
           CA 03711
                                                                 M
 Promo.
                           28
                                                                                                                      3
                                                                      REPLY IN SUPPORT OF DEFBI‘IDANT'S MOTION TO TRANSFER VENUE AND REQUEST FOR REASONABLE
                                                                                                    MENSES AND ATTORNEYS’ FEES
                 Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 163 of 179
             SEP.      1.                 2015                                    1:52PM        CAPITAL MGMT CORP                                                           N0.   025                  P.    6




                                                                                       As has   oft   been stated in this      case,     it is    Plaintiﬁ‘ who chose to ﬁle in the                                county,

                                                                             depite his and his attomeys' ﬁrst-hand knowledge that                          Alamda        County was not proper for
                                                                             venue purposes. Indeed,            their silence as to      any factual or legal basis for originallyuﬁling the case
                                                                             in   Alameda County         is    deafening.     01am has           called Beltran    on   this blatant attempt at                     forum
                                                           ‘OOOQOaMAUJMe—e




                                                                             shopping and in response, Beltran               now    asks this court to improperly            move       thisicase to Santa

                                                                             Clara County. Under the present circumstances, Plaintiff eennot seek a transfer of this case to

                                                                             Santa Clara County under c.c.1>. § 396b because, as di5cussed above,                                 01am     a;               not ﬁled an
                                                                             answer in     this case.    MOreover. the code section relied on by Beltran only allows the Court to
                                                                             retain   a case, not transfer       it   to another oeunty. Further, Beltran's request “in the alternative” to                                    .




                                                                             transfer this case to Santa Clara             County   is   nothing more than an impr0per attempt to bring an

                                                                             unnoticed motion under C.C.P. § 397(c). Finally, since                        01am has not      yet ﬁled an answer, this

                                                                             COurt does not have sufﬁcient facts before                  it   to   determine what issues      may be           involved in the

                                                                             ease or even issues related to conVenience of the witnesses that might                         make       transfer             of this case
                                                                             to Santa Clara     County        appropriate. (See generally           Buran Equipment        Co., Inc.     vv.   Sup. Ct. (1987)

                                                                             190 Cal.App.3d 1662.) In addition, Plaintiffhas not provided any of the required declarations or

                            NgNNNNHHs—IHHs—IHHHs—a
                                                     WNHOWOOQO‘u-AWNP‘O
                                                                             posted the required upﬁ‘ont costs and fees. (Sea Juneau                        v.    Juneau (1941) 45 CaLApp.2d                          14;

                                                                             C.C.P. § 399(a)) Rather than providing any factual or legal support_ that Alameda County                                                 is   a
                                                                             proper venue for this action, Plaintiﬁ‘ instead uses his Opposition to improperly ask this Court to

                                                                             bypass Defendant’s Motion and transfer the case to a county where Plaintiff wbuld rather be

                                                                             venued.

                                                                                      C.       Defendant’s Request for Attorneys’ Fees and Costs                                  is   Reasonable under
                                                                                               these Circumstances and Should Be Granted.                                                          -




                                                                                      Defendant’s request for attorneys’ fees and costs                      is   entirely appropriate in this case.

                                                                             Beltran filed his case in the             wrong eoimty       despite having direct         and documented knowledge
                                                     u several months before ﬁling suit that                                     Alameda County was not a proper county                                      for   venue
                            26 purposes. After multiple meet and confer attempts and the ﬁling of this present Motion,                                                                                           Plaintiff
Hatntaker   LAW Group
7622 N. elenlel Ave.
     80%. 106
                            27 has yet to raie a                                                      single   argument or identify any potential fact to support venue in Alameda
 Fresno,    CA 03711
                                                     8 County.                          Instead, Beltran repeatedly relies               on an improper      test for    determining venue, arguing
                                                                                                                                              4
                                                                                  REPLY IN smoar or DEFENDANT'S monorr ro                     msrsa vanes AND REQUEST roa a'assomara
                                                                                                                                                                                               .




                                                                                                                         mausssmnarromrs' sass                                                 .
            Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 164 of 179
         SEP.     1.   2015                          1:53PM           CAPITAL MGMT CORP                                                         N0.   025           P.     7




                                                  that the case should        remain Alameda County because Department 17                       “is in the bbst position to

                                                  promote the ends of justice by overseeing the litigation ofthis matter effectively                                     efﬁciently.”

                                                  (Opposition. Page      1,   Lines 2-5.) This is the very deﬁnition of forum shepping and inot a basis for

                                                  venue selection.
                                      OWQGM$WNH           Defendant reasonably asked Beltran to               stipulate to      a change of venue to Fresno County, a

                                                  county which has multiple proper bases for venue of this                      one    (e.g., it is   Olam's principal place
                                                  of business, there     is    a plant and numerous employees in the county. Olam's other plants are

                                                  located nearby counties.              etc.).     Beltran refused to stipulate to venue in Fresno County.

                                                  Thereafter, given the ﬁling deadlines for a               motion based on improper venue, Defendant had no
                                                  alternatiVe but to ﬁle the present motion ealo‘ng                a venue transfer to Fresno County. This Motion
                         HH           Ho

                                                  was made      in   good     faith   based on undiSputed factual support for moving the ease to Fresno
                         r—L
                                     M County. Simply because Defendant did not accept                                Plaintiff’s counter-offer stipulation to                  move
                        HI—l
                                                  the ease to Santa Clara County (even assuming that                  is   an appropriate venue)            doesi    not support a
                                     Am

                                                  ﬁnding that Plaintiﬁ‘s conduct in ﬁling the ease in Alameda County was not in good faith.
                                                          The   anticipated thirteen (13) hours set forth in the request for fees and costs for the reply

                                                  and hearing on      this    Motion     is   reasonable.   Again,    it is   Plaintiff   who   chose to      file this        case   in-
                       HHe—ne—Ie—c




                                                  Alameda County, with                   knowledge that            Court              wrong venue                                 He
                                     \Omﬂmlll




                                                                                 ﬁrll                       this           is   the                     for this action.

                                                  cannot now complain that Defendant's attorneys have had to expend time and effort to challenge

                                                  Plaintifs improper venue choice, address an Opposition that makes no argument in support of

                                                  Alameda County, and           will have to expend time to navel to                  Alameda County           to argue at the
                       MN HO
                                                  hearing in support of Defendant‘s Motion to Transfer                  (e.g.. It is   about a six-hour round—trip              ﬁom
                       23 Fresno to Oakland to attend a hearing on the Motion).
                       N U)                               Based on the foregoing, Defendant                 respectfully requests the Court award;                   its   attomeys’

                       N A fees and costs in bringing the Motion.

                       M M :11                            CONCLUSION
                       26                                 Established venue rules necessitate and require the transfer of this case to Fresno County,

i‘hﬁfﬁﬁﬁm              27 the principal place of business of Detbndant.                                      Plaintiff‘s      Opposition    fails to raise     any grounds as
F   mm .CAOST‘H
                                     8 to           why    Defendant's Motion to Transfer this case to Fresno County should not be granted,
                                                                                                               5                                                .




                                                    REPLY 1N SUPPORT or DBFENDANT‘S MOTION ro TRANSFER VENUE AND REQUEST FOR REASONABLE
                                                                                                 mmsssANnArronNsvs- FEES                                        I
                     Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 165 of 179
              SEP.     1.2015                                     1:53PM       CAPITAL MGMT CORP                                               N0.   025       8




                                                                including the requested award of attorneys' fees and costs. For each of the above gand foregoing

                                                                reasons. Defendant respectfully requests that this Court grant       its   Motion to Transfer the above-
                                                                captioned action pursuant to California Code of Civil Procedure sections 397(5) and 396‘s to

                                                                Fresno Cpunty, and award Defendant        its   reasonable attorneys’ fees and expenses as requested in
                                               \OOOQGMIAwNe-d




                                                                the Motion.



                                                                DATED: September     1,   2015                     HATMAKER LAW GROUP


                                                                                                                   By:
                                                                                                                           SUSAN K. HATMAKER
                                                                                                                           Attorney for Defendant
                                                                                                                           OLAM WEST COAST, 1NC.. erroneously
                                                                                                                           sued as OLAM SPICES AND
                                                                                                                           VEGETABLES, INC.
                             I—ll—IHI—IHHD—l




                                                OtUIAUONHO




                              ear-1




                                                and




                                                 How




                             NNNgNNH




                                                LII-kl»




                             26
Hummer Law Group
7522 N.   Oolgglell
          u
                      Ave.   27
 Franc.       CA 96711                                                                                1



                                                                                                                                                           .




                                                                                                      I




                                                                                                                       5
                                                                                                                                                           -



                                                                                                      |




                                                                   REPLY IN SUPPORT or DEFENDANT’S        O'I'lON T0   TRANSFER VENUE AND REQUEST son REASONABLE
                                                                                                EXP         es AND AT'I‘ORN‘BYS' mass                      !
   Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 166 of 179
SEP.   1.2015                                            1:54PM                  CAPITAL MGMT CORP                                                                         N0.   025              P.   9




                                                                                                                .




                                                                        My business addresl'l is 7522 N. Colonial Avenue, Suite 105, Fresno. California
                                                   -
                                                       93711. I am employed in Fresno County, California. I am over the age of 18 yeei's and am not
                                                       a party to this case.                                    I




                                                                                 On the date indicated below.                      I   served the feregolng document described as

                                                        REPLY IN SUPPORT OF DE NDANT’S MOTION TO TRANSFER       AND
                                                            REQUEST FOR REASO ABLE EXPENSES AND ATTORNEYS' FEES
                                    \OWQOMAUMH




                                                       on   all   interested parties in this Action                           by placing a          true       copy thereof enclosed                    in sealed
                                                       envelopes addressed as follows:
                                                                                                                                                                                                  '
                                                                                                                '




                                                        Edwin Aiwazian. Esq.                                                       Amgex for Plainﬁﬂ' Thomas gem
                                                        La ers for Justice
                                                                                                                ‘




                                                        410    Arden Avenue
                                                                   .           Suite 203
                                                        Glendale. California 9i203
                                                        Ph: (800% 265—0690 Or (818) 265 1020
                                                        Fax: 581 )265-1021
                                                        Emai:
                                                                                                                l


                                                                                                                '




                                                        Robert K. Carrol, Es                                                                                                              up
                                                                                                                '



                                                                                                .                                                                                .0   :




                                                        Lynn R. Fiorenu‘no, sq.
                                                                                                                                   _




                                                        Arent Fox LLP - Attorneys                           Law
                                                                                                                I


          Ho—AHe—lo—ee—Lo—no—no—I




                                                                                                       at
                                                        55 2nd Street, 21st Floor
                                                        San Francisco, CA 94105
                                    MQGMAU’MHO



                                                                                                                I




                                                        Ph: 415 757-5500
                                                        Fx: 415 757-5501
                                                        Email: ~
                                                                                                                ~




                                                                                                        I

                                                                                      mam: corrapondence.
                                                                                                            m       ily {cmlllcrwith the bullncu' practice for collection and procuslng of correspondence
                                                                       for mailing.                                 llh                fully prepaid. will be deposited with the Untied Stolen Perla] Service
                                                                                                                          peruse thereon
                                                                       on the   cm noted below In the ordinal-31    course efbulineu. :1 Fresno. California.


                                                                       (BY PERSONAL SERVICE) loomed uch                    envelope: to be dellvcrod'by hand to the   oﬂlccm oflho addressee“)         listed   above.


                                                       __§__ (BY OVERNIGHT                        L) I am readily familiar with the business” practice for
                                                                       collection and processin of correspondence for mailing, and that correspondence
                                                                       will be deposited with an' overnight carrier on the date noted below in the ordinary
                                                                       course of business, in aodlordance with the overnight carrier’s method for billing for
                                                                       same. and before the last scheduled pick-up time, at Fresno, California.
                                                                                                                                                                                                                         '




                                                       L          EXECUTED 0N Septemlier 1, 2015, at Fresno, California.
        NNNNNNNNNH
                                    “\IQuAmNH-OW
                                                                                                                                                                                          '


                                                                                                                                                                                                  i




                                                                       (STATE)        declare wider penalty of perjury under. the laws of
                                                                                            I                                                                                                     :the State         of
                                                                       Califomia-that the foregoirlg is true and correct.        .
                                                                                                                                                                                                  i




                                                                                                                                                           ‘                                      i




                                                                                                                l




                                                                                                                i
                                                                                                                                                        s'rrNB        TéEé                    '




                                                                                                                                                                                                  .




                                                                                                                            PROOF OF SERVICE
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 167 of 179




SUPERIOR COURT OF CALIFORNIA


    ~
     COUNTY OF ALAMEDA
The foregoing instrument in I
     correct cap of the orlgi
         on ﬁle n this ofﬁce
                              ~~
                              ~~-



                                -'
                                     ~
                                     4
                                         ‘
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 168 of 179




EXHIBIT “21”
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 169 of 179



                       Superior Court of California, County of Alameda
                       Rene C. Davidson Alameda County Courthouse

                         Beltran
                                          _
                                              Plaintiﬂ'lPetitioner(s)
                            vs'
                                                                                                Minutes
          01am Spices and Vegetables, Inc.
                                    Defendant/Respondent(s)
                    LAbbreviated Title)


Department     17                                      Honorable        George C. Hernandezz       Jr.       ,   Judge


Cause called for Motion: September 09, 2015.


There being no request for oral argument, the court aﬁirms               its   tentative ruling in its entirety.

The motion of Defent 01am West Coast,        Inc., erroneously sued as 01am Spices and Vegetables, Inc.
("Defendant"), to transfer venue is GRANTED. (See Beutke v. American Securities Co. (1955) 132
Cal.App.2d 354, 361 ["if an action is not commenced in a proper county, as set forth in the Constitution
and statutes, the corporation may change the venue to the county of its residence, but there is no authority
for changing it to some other county in which the plaintiff could have brought the action"].)

In light of the above, and the fact that Plaintiﬁ‘ did not accept Defendant's oﬁ‘er to sti ulate to transfer the
case to Fresno County, the court awards Defendant its fees and costs in the reasonab e amount of $6,030.
This includes a ﬁling fee of $80, 10 attorney hours for preparing the motion and 6 hours for preparing the
    ly, both at a blended rate of $350. IfPlaintiff contests the tentative ruling and the tentative ruling is
a rmed, the court will order Plaintiﬁ‘ to pay an additional $4,520, which wrll provide for 9 hours, at
Attorney Hatmaker's rate of $280, to prepare for, travel to, and appear at the hearing.                                  -




This action is HEREBY     TRAN    SFERRED to the Su erior Court of the State of California for the County
of Fresno, where Defendant has its principal place 0 business. Pursuant to C.C.P. 5 399, all required
costs and fees of transfer, as well as Defendants' fees and costs ordered in the prececing paragraph, shall
                                                                                                         ~




be paid by Plaintiﬂ‘ and Plaintiﬁ‘s counsel on or before September 18, 2015.

Upon payment of the applicable costs and fees, the Clerk shall transmit the pleadings and papers herein to
Elggderk of the Superior Court of Fresno County and shall mail notice to the parties pursuant to C.C.P. §


Minutes of     09/09/2015
Entered on     09/09/2015

       Leah T. Wilson Executive Oﬁicer/ Clerk of the Superior Court

             3,
                                      UM
                                                                   Deputy Clerk




                                                            Minutes
                                                                                                                             M10046658
        Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 170 of 179




  ~
  ~ ~
SUPERIOR COURT OF CALIFORNIA
      COUNTY OF ALAMEDA
 The foregoing instrument in a true and



A'ms'r:  ~
          on ﬂla



       ~~~~~~~ P
                   In


                        5   ~
      comet copy or the orig!
                        this:




                            .
                                a

                                "'
                                -




                                ﬁx?!
                                ‘
                                    v
                                         :-



                                        ‘r
                                             ~~
                                              ~~~
                                                    :




                                                        u
                                                                .




                                                            5.194%
                                                                i‘
                                                                    ~
                                                                         ~~~~~
                                                                        4 “4‘

                                                                         I; ~~~
                                                                              ‘




                                ~
                                        a???            9‘???
                                                                    ~
                                ~~~
                                                                    ~~~
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 171 of 179




EXHIBIT “22”
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 172 of 179


     Lawyers for Justice, PC                                         01am Spices and Vegetables,    Inc.
     Attn: Alwazian, Edwin
     410 West Arden Avenue
     Suite 203
     Glendale, CA 91203


                     Superior Court of California, County of Alameda
                      Rene C. Davidson Alameda County Courthouse
                                                                                -5_m.u_"—'
 Beltran
                                                                                  1
                                                                           No. E1577697 6
                                                                                          2993
                                      PlaintiﬁYPetitioner(s)
                                                                                 Order
                           VS.
                                                               Motion for Change of Venue (Out of County)
                                                                                Granted
 01am Spices and Vegetables,      Inc.
                                  Defendant/Respondent(s)
                    (Abbreviated Title)




The Motion for Change of Venue (Out of County; was set for hearing on 09/09/2015 at 02:30 PM in
De artment 17 before the Honorable George C. emandez, Jr.. The Tentative Ruling was published
an has not been contested.

IT IS   HEREBY ORDERED THAT:
The tentative ruling is afﬁrmed as follows: The motion of Defendant 01am West Coast, Inc.,
erroneously sued as 01am Spices and Ve etables, Inc. ("Defendant"), to transfer venue is GRANTED.
(See Beutke v. American Securities Co. (81955) 132 Cal.App.2d 354, 361 ["if an action is not
commenced in a proper county, as set forth in the Constitution and statutes, the corporation may change
the venue to the county of its residence, but there is no authority for changing it to some other county in
which the plaintiff could have brought the action"] .)

In light of the above, and the fact that Plaintiﬁ‘ did not ac  t Defendant's oﬁ‘er to stipulate to transfer
the case to Fresno County, the court awards Defendant its ees and costs in the reasonable amount of
$6,030. This includes a ﬁling fee of $80, 10 attorney hours for preparin the motion and 6 hours for
preparing the reply, both at a blended rate of $350. If Plaintiff contests e tentative rulin and the
tentative ruling is aﬁrmed, the court will order Plaintiff to      an additional $4,520, whic will provide
for 9 hours, at Attorney Hatmaker's rate of $280. to prepare  payor, travel to, and appear at the hearing.

This action is HEREBY TRANSFERRED to the Superior Court of the State of California for the
County of Fresno, where Defendant has its principal place of business. Pursuant to C.C.P. § 399,           all
required costs and fees of transfer, as well as De endants' fees and costs ordered in the preceding
paragraph, shall be paid by Plaintiﬁ‘ and Plaintiffs counsel on or before September 18, 2015.

Upon payment of the applicable    costs and fees, the Clerk shall transmit the pleadings and papers herein
t8      Céeglégf the Superior Court of Fresno County and shall mail notice to the parties pursuant to


                                                                                      "c.5711.

         Dated: 09/09/2015


                                                                      Judge George C. Hernandez,   Jr.




                                                     Order
  Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 173 of 179




~ ~~                                ~~~~
SUPERIOR COURT OF CALIFORNIA
     COUNTY OF ALAMEDA                              .

The foregoing instrument    is   a ~~
                                    ‘
                                      C‘s".     .
                                                        _


     correct copy of the ori 1ft}.
                                        "
                                            I



         on ﬁle in this ofﬁg’i
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 174 of 179




EXHIBIT “23”
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 175 of 179

      Lawyers for Justice, PC                                                01am Spices and Vegetables,                 Inc.
      Attn: Alwazian, Edwin
      410 West Arden Avenue
      Suite 203
      Glendale, CA 91203


                       Superior Court of California, County of Alameda
                        Rene C. Davidson Alameda County Courthouse
                                                                                                                          3'
                                                                                    ISCECGOZZI.
                                                                                                                9.




 Beltran                                                                           No. 8915116216
                                       Plaintiff/Petitioner(s)
                                                                                         Order
                             VS.
                                                                   Motion for Change of Venue (Out of County)
                                                                                    Granted
 Olam Spices and Vegetables, Inc.
                                    Defendant/Respondent(s)
                      (Abbreviated Title)




The Motion for Change of Venue (Out of County) was               set for hearing   on 09/09/2015          at 02:30       PM in
De artment 17 before the Honorable George C. Hernandez,               Jr..   The Tentative Ruling was published
an has not been contested.

IT IS    HEREBY ORDERED THAT:
The tentative ruling is aﬁirmed as follows: The motion of Defendant Olam West Coast, Inc.,
erroneously sued as 01am Spices and Vegetables, Inc. ("Defendant"), to transfer venue is GRANTED.
(See Beutke v. American Securities Co. (1955) 132 Cal.App.2d 354, 361 ["if an action is not
commenced in a proper county, as set forth in the Constitution and statutes, the corporation may change
the venue to the county of its residence, but there is no authority for changing it to some other county in
which the plaintiff could have brought the action"].)

In light of the above, and the fact that Plaintiﬁ‘ did not accept Defendant's oﬁ‘er to stipulate to transfer
the case to Fresno County, the court awards Defendant its fees and costs in the reasonable amount of
$6,030. This includes a ﬁling fee of $80, 10 attorney hours for preparing the motion and 6 hours for
preparing the reply, both at a blended rate of $350. If Plaintiﬁ‘ contests the tentative rulin and the
tentative ruling IS afﬁrmed, the court will order Plaintiﬁ‘ to pay an additional $4,520, whic will provide
for 9 hours, at Attorney Hatmaker's rate of $280, to prepare for, travel to, and appear at the hearing.

This action is HEREBY TRAN SFERRED to the Superior Court of the State of California for the
County of Fresno, where      Defent   has its princi 8.] place of business. Pursuant to C.C.P. § 399,                           all
required costs and fees of transfer, as well as De endants' fees and costs ordered in the prec
                                                                                                                     '




paragraph, shall be paid by Plaintiﬁ‘ and Plaintiﬁ‘s counsel on or before September 18, 2015.

Upon payment of the applicable costs and fees, the Clerk shall transmit the pleadings and papers herein
tgge Clerk of the Superior Court of Fresno County and shall mail notice to the parties pursuant to
             § 399.
                                   '


  .    .P.


                                                                                            fI-Bllfffll


             Dated: 09/09/2015


                                                                              Judge George C. Hernandez,         Jr.                  -




                                                       Order
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 176 of 179




EXHIBIT “24”
                                                       x"\.                                                  1,...
                                                                                                                         \
                Case 1:18-cv-01676-NONE-SAB
                                   \g/      Document 1-1 Filed 12/10/18
                                                   t          .




                                                                   c_/
                                                                        Page 177 of 179                  I

                                                                                                         ‘




                                                                                                               FOR COURTUSE ONLY
                 SUPERIOR COURT or CALIFORNIA - COUNTY OF FRESNO
                            Clvll Department - Non-Limited
                                      130 "O" Street
                                               I


                                            Fresno CA 93724-0002
                                                                                                                     _

                                                                                                                Flled
                                                (559)457-1900                                                                Fresno County

    TITLE   OF CASE:
                                                                                                                November 3, 2015
                                                                                                                             By System
             Thomas            Beltran vs     Olam Spice and Vegetables,                        Inc.


        NOTICE OF CASE              MANAGEMENT CONFERENCE AND ASSIGNMENT                                        CASE NUMBER:
                                     OF JUDGE FOR ALL PURPOSES                                                                             15CECGO2993
    Name and address Of person sewed:                                               Susan Hatmaker
                                                                                    7522 N. Colonial Avenue, Suite 105
                                                                                    Fresno,   CA 93711

                                     This   case has been assigned tO Judge Mark Snautter for all purposes.
                                        All  future hearings will be scheduled before this assigned judge.
~                                                                                                                                                                            ~




    You are required tO appear at a Case Management Conference on December                                                        7,   2015 at 2:30    PM in Judith
    Soley Conference Room 104, Fresno, California.

    You must comply with the requirements set forth                          in   Fresno Superior Court Local Rule 2.1.

    Failure to    appear           at the conference              may   result in Imposition Of sanctions,      waiver Of jury                trial,   or other adverse
    consequences.

    Defendants: Appearance at the Case Management Conference does not excuse you from having to file your
    response in proper legal form within 30 days after the Summons is served on you. You could lose the case if you
    do not file your response on time. If you do not know an attorney, and do not have one, you may call an attorney
    referral service or a legal aide Office (listed in the phone book).


                                                                   CLERK'S CERTIFICATE OF MAILING

    Icertify that am not a party tO this cause and that a true copy Of the Notice Of Case Management Conference
                       I




    and Assignment of Judge for All Purposes was mailed first class, postage fully prepaid, In a sealed envelope
    addressed as shown below, and that the notice was mailed at Fresno, California, on:


    Date: 11               2   5                                         CH
                                                                                                         M. Sanchez                                    V       ,




    NOTICE: The name and address listed above is the address on file with Fresno Superior Court. All notices will be
    mailed tO you at this address, unless you contact the court at the telephone number listed above. If your address
    changes during the course Of this case, you must file and serve a Notice Of Change Of address and Telephone
    Number form. If the law ﬁrm is the attorney Of record and the attorney tO whom notices are tO be sent within the
    firm changes, you must file a Designation Of Attorney form pursuant tO Local Rule 3.16. This form Is available on
    the court's website: http://www.fresno.courts.ca.gov/forms/                                                               .




    BCV-48A R0403                             NOTICE OF CASE             MANAGEMENT CONFERENCE AND                                                          LOCO' RU'e 2-]
                                                   ASSIGNMENT OF JUDGE FOR ALL PURPOSES
Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18 Page 178 of 179




EXHIBIT “25”
                                                                                             ‘
                                                                                                      I




                                    x/
                Case 1:18-cv-01676-NONE-SAB Document 1-1 Filed 12/10/18
                                                                   ._’/ Page 179 of 179

                                                                                                 FOR COURTUSE 0””
                 SUPERIOR COURT or CALIFORNIA - COUNTY or FRESNO
                            CIl Department - Non-llted
                                   1130 "O" Street
                                       Fresno CA 93724-0002
                                                                                                  _

                                                                                                 Filed
                                           (559)457-1900                                                  Fresno County

    TITLE   OF CASE:
                                                                                                 November 3, 2015
                                                                                                          By System
             Thomas        Beltran vs    Olam Spice and Vegetables,              Inc.


        NOTICE OF CASE         MANAGEMENT CONFERENCE AND ASSIGNMENT                              CASE NUMBER:
                               OF JUDGE FOR ALL PURPOSES                                                             T5CEC602993
    Name and address Of person served:                                 Edwln Alwazlan
                                                                       410 West Arden Avenue, Sulfe 203
                                                                       Glendale, CA 91203


                                This   case has been assigned to Judge Mark Snauffer for all purposes.
                                   All  future hearings will be scheduled before this assigned judge.
~                                                                                                                                                         ~




    You are required tO appear at O Case Management Conference on December                                  7,   2015 at 2:30    PM in Judlth
    Soley Conference Room 104, Fresno, California.

    You must comply with the requirements set forth           in     Fresno Superior Court Local Rule 2.1.

    Failure to    appear atthe conference may           result In Imposition Of sanctions,       waiver Of jury         trial,   or other adverse
    consequences.                                                                   -




    Defendants: Appearance at the Case Management Conference does not excuse you from having to file your
    response in proper legal form within 30 days after the Summons is served on you. You could lose the case if you
    do not file your response on time. If you do not know an attorney, and do not have one, you may call an attorney
    referral service or a legal aide Office (listed in the phone book).


                                                    CLERK'S CERTIFICATE OF MAILING

    Icertify that am not a party to this cause and that a true copy Of the Notlce of Case Management Conference
                       I




    and Assignment of Judge for All Purposes was mailed ﬁrst class, postage fully prepaid, in a sealed envelope
    addressed as shown below, and that the notice was mailed of Fresno, California, on:


    DC“:      mm;                                         CLO!   I    Y
                                                                                            M. Sanchez
                                                                                                                    U
    NOTICE: The name and address listed above is the address on file with Fresno Superior Court. All notices will be
    mailed tO you at this address, unless you contact the court at the telephone number listed above. If your address
    changes during the course Of this case, you must file and serve a Notlce Of Change Of address and Telephone
    Number form. If the law ﬁrm Is the attorney Of record and the attorney to whom notices are tO be sent within the
    firm changes, you must ﬁle a Designation Of Attorney form pursuant to Local Rule 3.16. This form ls available on
    the court‘s website: http://www.fresno.courts.ca.gOV/forms/

                                                                                                                                                I




    BCV'48A R0408                        NOTICE OF CASE   MANAGEMENT CONFERENCE AND                                                   LOCG' RU'e    2-1

                                             ASSIGNMENT OF JUDGE FOR ALL PURPOSES
